EXHIBIT 10.2

 

 

 

 

LOGO [g372684g13o95.jpg]

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

July 13, 2011

among

MATERION CORPORATION

MATERION ADVANCED MATERIALS TECHNOLOGIES AND SERVICES NETHERLANDS B.V.

The Other Foreign Subsidiary Borrowers Party Hereto

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

and

BANK OF AMERICA, N.A., KEYBANK NATIONAL ASSOCIATION

and WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Syndication Agents

 

 

J.P. MORGAN SECURITIES LLC

as Sole Bookrunner and Sole Lead Arranger

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I Definitions

     5   

SECTION 1.01. Defined Terms

     5   

SECTION 1.02. Classification of Loans and Borrowings

     23   

SECTION 1.03. Terms Generally

     23   

SECTION 1.04. Accounting Terms; GAAP

     23   

SECTION 1.05. Amendment and Restatement of the Existing Credit Agreement

     23   

ARTICLE II The Credits

     24   

SECTION 2.01. Commitments

     24   

SECTION 2.02. Loans and Borrowings

     24   

SECTION 2.03. Requests for Revolving Borrowings

     25   

SECTION 2.04. Determination of Dollar Amounts

     26   

SECTION 2.05. Swingline Loans

     26   

SECTION 2.06. Letters of Credit

     27   

SECTION 2.07. Funding of Borrowings

     31   

SECTION 2.08. Interest Elections

     31   

SECTION 2.09. Termination and Reduction of Commitments

     32   

SECTION 2.10. Repayment of Loans; Evidence of Debt

     33   

SECTION 2.11. Prepayment of Loans

     33   

SECTION 2.12. Fees

     34   

SECTION 2.13. Interest

     35   

SECTION 2.14. Alternate Rate of Interest

     35   

SECTION 2.15. Increased Costs

     36   

SECTION 2.16. Break Funding Payments

     37   

SECTION 2.17. Taxes

     37   

SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs

     38   

SECTION 2.19. Mitigation Obligations; Replacement of Lenders

     40   

SECTION 2.20. Expansion Option

     41   

SECTION 2.21. Market Disruption

     42   

SECTION 2.22. Judgment Currency

     42   

SECTION 2.23. Designation of Foreign Subsidiary Borrowers

     43   

SECTION 2.24. Defaulting Lenders.

     43   

ARTICLE III Representations and Warranties

     44   

SECTION 3.01. Organization; Powers; Subsidiaries

     44   

SECTION 3.02. Authorization; Enforceability

     45   

SECTION 3.03. Governmental Approvals; No Conflicts

     45   

SECTION 3.04. Financial Condition; No Material Adverse Change

     45   

SECTION 3.05. Properties

     45   

SECTION 3.06. Litigation and Environmental Matters

     45   

SECTION 3.07. Compliance with Laws

     46   

SECTION 3.08. Investment Company Status

     46   

SECTION 3.09. Taxes

     46   

SECTION 3.10. ERISA

     46   

SECTION 3.11. Disclosure

     46   

SECTION 3.12. Federal Reserve Regulations

     46   

SECTION 3.13. Liens

     46   

SECTION 3.14. No Default

     46   

SECTION 3.15. No Burdensome Restrictions

     46   

SECTION 3.16. Solvency

     46   

SECTION 3.17. Insurance

     47   

SECTION 3.18. Security Interest in Collateral

     47   



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

     Page  

ARTICLE IV Conditions

     47   

SECTION 4.01. Effective Date

     47   

SECTION 4.02. Each Credit Event

     48   

SECTION 4.03. Designation of a Foreign Subsidiary Borrower

     49   

ARTICLE V Affirmative Covenants

     49   

SECTION 5.01. Financial Statements and Other Information

     49   

SECTION 5.02. Notices of Material Events

     50   

SECTION 5.03. Existence; Conduct of Business

     50   

SECTION 5.04. Payment of Obligations

     51   

SECTION 5.05. Maintenance of Properties; Insurance

     51   

SECTION 5.06. Books and Records; Inspection Rights

     51   

SECTION 5.07. Compliance with Laws and Material Contractual Obligations

     51   

SECTION 5.08. Use of Proceeds

     52   

SECTION 5.09. Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances

     52   

ARTICLE VI Negative Covenants

     53   

SECTION 6.01. Indebtedness

     53   

SECTION 6.02. Liens

     54   

SECTION 6.03. Fundamental Changes and Asset Sales

     55   

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions

     56   

SECTION 6.05. Swap Agreements

     57   

SECTION 6.06. Transactions with Affiliates

     57   

SECTION 6.07. Restricted Payments

     57   

SECTION 6.08. Restrictive Agreements

     57   

SECTION 6.09. Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents

     57   

SECTION 6.10. Sale and Leaseback Transactions

     58   

SECTION 6.11. Financial Covenants

     58   

ARTICLE VII Events of Default

     58   

ARTICLE VIII The Administrative Agent

     60   

ARTICLE IX Miscellaneous

     64   

SECTION 9.01. Notices

     64   

SECTION 9.02. Waivers; Amendments

     64   

SECTION 9.03. Expenses; Indemnity; Damage Waiver

     66   

SECTION 9.04. Successors and Assigns

     67   

SECTION 9.05. Survival

     69   

SECTION 9.06. Counterparts; Integration; Effectiveness

     69   

SECTION 9.07. Severability

     70   

SECTION 9.08. Right of Setoff

     70   

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

     70   

SECTION 9.10. WAIVER OF JURY TRIAL

     71   

SECTION 9.11. Headings

     71   

SECTION 9.12. Confidentiality

     71   

SECTION 9.13. USA PATRIOT Act

     72   

SECTION 9.14. Appointment for Perfection

     72   

ARTICLE X Cross-Guarantee

     72   

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

              Page

SCHEDULES:

       

Schedule 2.01

  —    Commitments      76

Schedule 2.02

  —    Mandatory Cost      77

Schedule 2.06

  —    Existing Letters of Credit      80

Schedule 3.01

  —    Subsidiaries      81

Schedule 6.01

  —    Existing Indebtedness      85

Schedule 6.02

  —    Existing Liens      87

Schedule 6.04

  —    Existing Investments      93

EXHIBITS:

       

Exhibit A

  —    Form of Assignment and Assumption      94

Exhibit B-1

  —    Form of Opinion of U.S. Loan Parties’ Counsel      97

Exhibit B-2

  —    Form of Opinion of Dutch Borrower’s Counsel    107

Exhibit C

  —    Form of Increasing Lender Supplement    119

Exhibit D

  —    Form of Augmenting Lender Supplement    121

Exhibit E

  —    List of Closing Documents    123

Exhibit F-1

  —    Form of Borrowing Subsidiary Agreement    126

Exhibit F-2

  —    Form of Borrowing Subsidiary Termination    128

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of July 13,
2011 among MATERION CORPORATION, MATERION ADVANCED MATERIALS TECHNOLOGIES AND
SERVICES NETHERLANDS B.V., the other FOREIGN SUBSIDIARY BORROWERS from time to
time party hereto, the LENDERS from time to time party hereto, JPMORGAN CHASE
BANK, N.A., as Administrative Agent, and BANK OF AMERICA, N.A., KEYBANK NATIONAL
ASSOCIATION and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Syndication
Agents.

WHEREAS, the Company (formerly known as Brush Engineered Materials Inc.), the
Foreign Subsidiary Borrowers party thereto, the lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent thereunder, are currently
party to the Credit Agreement, dated as of November 7, 2007 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”).

WHEREAS, the Company, the Foreign Subsidiary Borrowers, the Lenders and the
Administrative Agent have agreed to enter into this Agreement in order to
(i) amend and restate the Existing Credit Agreement in its entirety,
(ii) re-evidence the “Obligations” under, and as defined in, the Existing Credit
Agreement, which shall be repayable in accordance with the terms of this
Agreement, and (iii) set forth the terms and conditions under which the Lenders
will, from time to time, make loans and extend other financial accommodations to
or for the benefit of the Borrowers.

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Company and the other Loan Parties
outstanding thereunder, which shall be payable in accordance with the terms
hereof.

WHEREAS, it is also the intent of the Company and the other Loan Parties to
confirm that all obligations under the applicable “Loan Documents” (as referred
to and defined in the Existing Credit Agreement) shall continue in full force
and effect as modified or restated by the Loan Documents (as referred to and
defined herein) and that, from and after the Effective Date, all references to
the “Credit Agreement” contained in any such existing “Loan Documents” shall be
deemed to refer to this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree that the Existing Credit Agreement is
hereby amended and restated as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which the Company or any
Subsidiary (a) acquires any going business or all or substantially all of the
assets of any Person, whether through purchase of assets, merger or otherwise or
(b) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the Equity Interests of a Person which has ordinary voting power for
the election of directors or other similar management personnel of a Person
(other than Equity Interests having such power only by reason of the happening
of a contingency) or a majority of the outstanding Equity Interests of a Person.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the sum of (i) (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate plus, without
duplication, (ii) in the case of Loans by a Lender from its office or branch in
the United Kingdom, the Mandatory Cost.

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Foreign Subsidiary” means any Foreign Subsidiary to the extent such
Foreign Subsidiary acting as a Subsidiary Guarantor would cause a Deemed
Dividend Problem or a Financial Assistance Problem.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Effective Date, the Aggregate Commitment is
$325,000,000.

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling,
(iv) Japanese Yen and (v) any other Foreign Currency agreed to by the
Administrative Agent and each of the Lenders.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
page) at approximately 11:00 a.m. London time on such day. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.24 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Pledge Percentage” means 100%, but 65% in the case of a pledge by
the Company or any Domestic Subsidiary of its Equity Interests in a Subsidiary
to the extent a 100% pledge would cause a Deemed Dividend Problem.

“Applicable Rate” means, for any day, with respect to commitment fees payable
hereunder, Eurocurrency Revolving Loans, ABR Revolving Loans or with respect to
commissions on outstanding commercial Letters of Credit payable hereunder, as
the case may be, the applicable rate per annum set forth below under the caption
“Commitment Fee Rate”, “Eurocurrency Spread”, “ABR Spread” or “Commercial L/C
Rate”, as the case may be, based upon the Leverage Ratio applicable on such
date:

 

    

Leverage Ratio:

   Commitment
Fee Rate   Eurocurrency
Spread   ABR Spread   Commercial
L/C Rate

Category 1:

   < 1.00 to 1.00    0.225%   1.50%   0.50%   0.75%

Category 2:

  

³ 1.00 to 1.00

but

< 1.50 to 1.00

   0.25%   1.75%   0.75%   0.875%

Category 3:

  

³ 1.50 to 1.00 but

< 2.00 to 1.00

   0.30%   2.00%   1.00%   1.00%

Category 4:

  

³ 2.00 to 1.00

but

< 2.50 to 1.00

   0.35%   2.25%   1.25%   1.125%

Category 5:

   ³ 2.50 to 1.00    0.40%   2.50%   1.50%   1.25%

 

6



--------------------------------------------------------------------------------

For purposes of the foregoing,

(i) if at any time the Company fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 5 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;

(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

(iii) notwithstanding the foregoing, Category 1 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Company’s first full or partial Fiscal Quarter ending after the Effective Date
(unless such Financials demonstrate that Category 2, 3, 4 or 5 should have been
applicable during such period, in which case such other Category shall be deemed
to be applicable during such period) and adjustments to the Category then in
effect shall thereafter be effected in accordance with the preceding paragraphs.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by any Lender or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, commercial credit
cards and purchasing cards), (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).

“Banking Services Agreement” means any agreement entered into by the Company or
any Subsidiary in connection with Banking Services.

“Banking Services Obligations” means any and all obligations of the Company or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Beryllium Contracts” means any and all agreements or other arrangements
(however styled) for the purchase, procurement or other acquisition of
Beryllium, in whatever form (including, without limitation, Beryl ore, Copper
Beryllium Master Alloy, Vacuum Cast Beryllium Ingot, and Vacuum Hot Pressed
Beryllium Billet), entered into from time to time by the Company or any
Subsidiary, but only to the extent that the Dollar Amount of any Indebtedness
related thereto does not exceed $20,000,000 during any consecutive 12-month
period.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means the Company or any Foreign Subsidiary Borrower.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Request” means a request by any Borrower for a Revolving Borrowing in
accordance with Section 2.03.

 

7



--------------------------------------------------------------------------------

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit F-1.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit F-2.

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.08 (without giving effect to
any exceptions described in clauses (i) through (v) of such Section 6.08).

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of the country in which payment or purchase of
such Agreed Currency can be made (and, if the Borrowings or LC Disbursements
which are the subject of a borrowing, drawing, payment, reimbursement or rate
selection are denominated in euro, the term “Business Day” shall also exclude
any day on which the TARGET payment system is not open for the settlement of
payments in euro).

“Capital Expenditures” means, without duplication, any expenditure of money for
any purchase or other acquisition or development of any asset which would be
classified as a fixed or capital asset on a consolidated balance sheet of the
Company and its Subsidiaries prepared in accordance with GAAP.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capitalized Lease Obligations” of a Person means the aggregate amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with GAAP.

“Cash Equivalent Investments” means (a) direct obligations of, or fully
guaranteed by, the U.S. maturing within one year from the date of acquisition
thereof, (b) commercial paper rated A-1 or better by S&P or P-1 or better by
Moody’s, (c) demand deposit accounts maintained in the ordinary course of
business, and (d) certificates of deposit issued by and time deposits with any
Lender or any commercial bank (whether domestic or foreign) having capital and
surplus in excess of $100,000,000; provided that, in each case, the same
provides for payment of both principal and interest (and not principal alone or
interest alone) and is not subject to any contingency regarding the payment of
principal or interest.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 20% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Company by Persons who were neither (i) nominated by the
board of directors of the Company nor (ii) appointed by directors so nominated;
or (c) the occurrence of a change in control, or other similar provision, as
defined in any agreement or instrument evidencing any Material Indebtedness
(triggering a default or mandatory prepayment, which default or mandatory
prepayment has not been waived in writing).

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines,

 

8



--------------------------------------------------------------------------------

requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law” regardless of the date enacted, adopted, issued or implemented.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of Administrative Agent, on
behalf of itself and the Holders of Secured Obligations, to secure the Secured
Obligations.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages and all other agreements, instruments and documents executed in
connection with this Agreement that are intended to create, perfect or evidence
Liens to secure the Secured Obligations, including, without limitation, all
other security agreements, pledge agreements, mortgages, deeds of trust, loan
agreements, notes, guarantees, subordination agreements, pledges, powers of
attorney, consents, assignments, contracts, fee letters, notices, leases,
financing statements and all other written matter whether heretofore, now, or
hereafter executed by the Company or any of its Subsidiaries and delivered to
the Administrative Agent.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.

“Company” means Materion Corporation, an Ohio corporation.

“Computation Date” is defined in Section 2.04.

“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (a) Consolidated Interest
Expense, (b) Consolidated Tax Expense, (c) depreciation, (d) amortization,
(e) depletion expense and (f) nonrecurring losses incurred other than in the
ordinary course of business, minus, to the extent included in Consolidated Net
Income, nonrecurring gains realized other than in the ordinary course of
business, all calculated for the Company and its Subsidiaries on a consolidated
basis.

“Consolidated Fixed Charges” means, with reference to any period, without
duplication, Consolidated Interest Expense to the extent paid in cash during
such period, plus scheduled principal payments on Indebtedness made during such
period, plus Capitalized Lease payments made during such period, all calculated
for the Company and its Subsidiaries on a consolidated basis.

“Consolidated Funded Debt” means all Indebtedness for borrowed money and
Capitalized Leases, including, without limitation, current, long-term and
Subordinated Indebtedness, for the Company and its Subsidiaries on a
consolidated basis; provided that, for purposes of this definition, obligations
under the following will not be considered in calculating Consolidated Funded
Debt: (a) obligations under Swap Agreements, (b) Permitted Precious Metals
Agreements (up to a maximum outstanding amount of $500,000,000), (c) the
Beryllium Contracts, and (d) Indebtedness under any Sale and Leaseback
Transaction.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Company and its Subsidiaries calculated on a
consolidated basis for such period (but not including any up-front fees paid in
connection with this Agreement).

 

9



--------------------------------------------------------------------------------

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated on a consolidated basis
for such period.

“Consolidated Net Worth” means, on any date, all amounts that would be included
under stockholders’ equity on a consolidated balance sheet of the Company and
its consolidated Subsidiaries, as determined on a consolidated basis in
accordance with GAAP.

“Consolidated Tax Expense” means, with reference to any period, the tax expense
of the Company and its Subsidiaries calculated on a consolidated basis for such
period.

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Company and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Co-Syndication Agent” means each of Bank of America, N.A., Keybank National
Association and Wells Fargo Bank, National Association in its capacity as
co-syndication agent for the credit facility evidenced by this Agreement.

“Country Risk Event” means:

(i) any law or action by any Governmental Authority in any Borrower’s or Letter
of Credit beneficiary’s country which has the effect of:

(a) changing the obligations under the relevant Letter of Credit, this Agreement
or any of the other Loan Documents as originally agreed or otherwise creating
any additional liability, cost or expense to the Issuing Bank, the Lenders or
the Administrative Agent,

(b) changing the ownership or control by such Borrower or Letter of Credit
beneficiary of its business, or

(c) preventing or restricting the conversion into or transfer of the applicable
Agreed Currency;

(ii) force majeure; or

(iii) any similar event

which, in relation to (i), (ii) and (iii), directly or indirectly, prevents or
restricts the payment or transfer of any amounts owing under the relevant Letter
of Credit in the applicable Agreed Currency to the Administrative Agent or the
Issuing Bank and freely available to the Administrative Agent or the Issuing
Bank.

“Credit Event” means a Borrowing, the issuance of a Letter of Credit, an LC
Disbursement or any of the foregoing.

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary or with
respect to any Domestic Subsidiary that is disregarded for U.S. federal income
tax purposes that owns the Equity Interests of

 

10



--------------------------------------------------------------------------------

any Foreign Subsidiary, such Foreign Subsidiary’s accumulated and undistributed
earnings and profits being deemed to be repatriated to the Company or a Domestic
Subsidiary under Section 956 of the Code and the effect of such repatriation
causing materially adverse tax consequences to the Company or such Domestic
Subsidiary, in each case as determined by the Company in its commercially
reasonable judgment acting in good faith and in consultation with its legal and
tax advisors.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Lender Bankruptcy Event.

“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent in such currency of
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

“Dutch Borrower” means Materion Advanced Materials Technologies and Services
Netherlands B. V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under the laws of the
Netherlands having its corporate seat (statutaire zetel) in Amsterdam, The
Netherlands.

“Dutch Financial Supervision Act” means the Dutch Financial Supervision Act (Wet
op het financieel toezicht), as amended from time to time.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Eligible Foreign Subsidiary” means any Foreign Subsidiary that is approved from
time to time by the Administrative Agent, which approval shall not be
unreasonably withheld.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources or the
management, release or threatened release of any Hazardous Material.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly

 

11



--------------------------------------------------------------------------------

or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at 11:00
a.m., London time, on the date on or as of which such amount is to be
determined.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Company or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Company or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Company or any ERISA Affiliate of any notice, concerning the imposition upon the
Company or any of its ERISA Affiliates of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“EU” means the European Union.

“euro” and/or “€” means the single currency of the participating member states
of the EU.

“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and, when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be

 

12



--------------------------------------------------------------------------------

calculated on the basis of the arithmetical mean of the buy and sell spot rates
of exchange of the Administrative Agent for such Foreign Currency on the London
market at 11:00 a.m., Local Time, on such date for the purchase of Dollars with
such Foreign Currency, for delivery two Business Days later; provided, that if
at the time of any such determination, for any reason, no such spot rate is
being quoted, the Administrative Agent, after consultation with the Company, may
use any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Company hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of America
or any other Governmental Authority, including the jurisdiction under the laws
of which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any other Governmental Authority, including any similar tax imposed by any other
jurisdiction in which the Company or any Subsidiary is located, and (c) in the
case of a Foreign Lender (other than an assignee pursuant to a request by the
Company under Section 2.19(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender resulting from any law in effect (including
FATCA) on the date such Foreign Lender becomes a party to this Agreement (or
designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.17(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Company with respect to such withholding tax pursuant to Section 2.17(a).

“Existing Credit Agreement” is defined in the recitals hereof.

“Existing Letters of Credit” is defined in Section 2.06(a).

“Existing Loans” is defined in Section 2.01.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any current or future regulations or official interpretations
thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Assistance Problem” means, with respect to any Foreign Subsidiary,
the inability of such Foreign Subsidiary to become a Subsidiary Guarantor or to
permit its Equity Interests from being pledged pursuant to a pledge agreement on
account of legal or financial limitations imposed by the jurisdiction of
organization of such Foreign Subsidiary or other relevant jurisdictions having
authority over such Foreign Subsidiary, in each case as determined by the
Company in its commercially reasonable judgment acting in good faith and in
consultation with its legal and tax advisors.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Company and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Company and its Domestic Subsidiaries directly owns
or controls more than 50% of such Foreign Subsidiary’s issued and outstanding
Equity Interests.

“Fiscal Quarter” means any of the quarterly accounting periods of the Company.

 

13



--------------------------------------------------------------------------------

“Fiscal Year” means any of the annual accounting periods of the Company ending
on December 31st of each year.

“Fixed Charge Coverage Ratio” means, the ratio, determined as of the end of each
Fiscal Quarter of the Company for the then most-recently ended four Fiscal
Quarters of (a) Consolidated EBITDA, minus cash taxes paid, minus the unfinanced
portion of Capital Expenditures, minus cash dividends, plus cash tax refunds to
(b) Consolidated Fixed Charges, all calculated for the Company and its
Subsidiaries on a consolidated basis.

“Foreign Currencies” means currencies other than Dollars.

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

“Foreign Currency Sublimit” means $30,000,000.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Company is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“Foreign Subsidiary Borrower” means (i) the Dutch Borrower and (ii) any other
Eligible Foreign Subsidiary that becomes a Foreign Subsidiary Borrower pursuant
to Section 2.23 and that has not ceased to be a Foreign Subsidiary Borrower
pursuant to such Section.

“Foreign Subsidiary Borrower Sublimit” means $30,000,000.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Holders of Secured Obligations” means the holders of the Secured Obligations
from time to time and shall include (i) each Lender and the Issuing Bank in
respect of its Loans and LC Exposure respectively, (ii) the Administrative
Agent, the Issuing Bank and the Lenders in respect of all other present and
future obligations and

 

14



--------------------------------------------------------------------------------

liabilities of the Company and each Subsidiary of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(iii) each Lender and affiliate of such Lender in respect of Swap Agreements and
Banking Services Agreements entered into with such Person by the Company or any
Subsidiary, (iv) each indemnified party under Section 9.03 in respect of the
obligations and liabilities of the Borrowers to such Person hereunder and under
the other Loan Documents, and (v) their respective successors and (in the case
of a Lender, permitted) transferees and assigns.

“Hostile Acquisition” means (a) the Acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such Acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such Acquisition
as to which such approval has been withdrawn.

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.

“Indebtedness” of a Person means, without duplication, such Person’s
(a) obligations for borrowed money, (b) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (c) obligations, whether or not assumed, secured by Liens or payable out
of the proceeds or production from Property now or hereafter owned or acquired
by such Person, (d) obligations which are evidenced by notes, acceptances, or
other similar instruments, (e) obligations of such Person to purchase securities
or other Property arising out of or in connection with the sale of the same or
substantially similar securities or Property or any other Off-Balance Sheet
Liabilities, (f) Capitalized Lease Obligations, (g) Contingent Obligations for
which the underlying transaction constitutes Indebtedness under this definition,
(h) the stated face amount of all letters of credit or bankers’ acceptances
issued for the account of such Person and, without duplication, all
reimbursement obligations with respect to such issued letters of credit, (i) any
and all obligations, contingent or otherwise, whether now existing or hereafter
arising, under or in connection with Swap Agreements, including, without
limitation, Net Mark-to-Market Exposure, and (j) obligations of such Person
under any Sale and Leaseback Transaction.

“Indemnified Taxes” means Taxes that are imposed on or with respect to any
payment made by a Borrower hereunder other than Excluded Taxes or Other Taxes.

“Information Memorandum” means the Confidential Information Memorandum dated
June 2011 relating to the Company and the Transactions.

“Intercreditor Agreements” means (a) that certain Amended and Restated
Intercreditor Agreement dated as of December 28, 2007 by and between the
Administrative Agent, on behalf of itself and the Lenders, and The Bank of Nova
Scotia, on behalf of itself and as collateral agent on behalf of other
consignors of Precious Metal and (b) every other intercreditor agreement related
to the Loans entered into by the Administrative Agent, on behalf of itself and
the other Lenders, on or after the Effective Date, in each case, as amended,
restated, supplemented or otherwise modified from time to time.

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.

 

15



--------------------------------------------------------------------------------

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the applicable Borrower (or the Company on behalf of the
applicable Borrower) may elect; provided, that (i) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless, in the case of a Eurocurrency
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Investment” of a Person means any (a) loan or advance, (b) extension of credit
(other than accounts receivable arising in the ordinary course of business on
terms customary in the trade), (c) contribution of capital by such Person,
(d) stocks, bonds, mutual funds, partnership interests, notes, debentures,
securities or other Equity Interest owned by such Person, (e) any deposit
accounts and certificate of deposit owned by such Person, and (f) structured
notes, derivative financial instruments and other similar instruments or
contracts owned by such Person.

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“Japanese Yen” and/or “JPY” means the lawful currency of Japan.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Company at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

“Lender Bankruptcy Event” means, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Lender Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Leverage Ratio” means, the ratio, determined as of the end of each Fiscal
Quarter of the Company for the then most-recently ended four Fiscal Quarters of
(a) Consolidated Funded Debt to (b) Consolidated EBITDA.

 

16



--------------------------------------------------------------------------------

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the rate appearing on, in the case of Dollars, Reuters Screen LIBOR01
Page and, in the case of any Foreign Currency, the appropriate page of such
service which displays British Bankers Association Interest Settlement Rates for
deposits in such Foreign Currency (or, in each case, on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
deposits in the relevant Agreed Currency in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Business Days prior to (or, in
the case of Loans denominated in Pounds Sterling, on the day of) the
commencement of such Interest Period, as the rate for deposits in the relevant
Agreed Currency with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurocurrency Borrowing for such Interest Period shall
be the rate at which deposits in the relevant Agreed Currency in an Equivalent
Amount of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two (2) Business Days prior to (or, in the case of
Loans denominated in Pounds Sterling, on the day of) the commencement of such
Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, any promissory notes issued pursuant to
Section 2.10(e) of this Agreement, any Letter of Credit applications, the
Collateral Documents, the Subsidiary Guaranty, and all other agreements,
instruments, documents and certificates identified in Section 4.01 executed and
delivered to, or in favor of, the Administrative Agent or any Lenders and
including all other pledges, powers of attorney, consents, assignments,
contracts, notices, letter of credit agreements, intercreditor agreements and
all other written matter whether heretofore, now or hereafter executed by or on
behalf of any Loan Party and delivered to the Administrative Agent or any Lender
in connection with this Agreement or the transactions contemplated hereby. Any
reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.

“Loan Parties” means, collectively, the Borrowers and the Subsidiary Guarantors.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Time” means (i) Chicago time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars to, or for the account of, the Company and
(ii) local time at the place of the relevant Loan, Borrowing or LC Disbursement
(or such earlier local time as is necessary for the relevant funds to be
received and transferred to the Administrative Agent for same day value on the
date the relevant reimbursement obligation is due) in the case of a Loan,
Borrowing or LC Disbursement which is denominated in a Foreign Currency or which
is to, or for the account of, a Foreign Subsidiary Borrower (it being understood
that such local time shall mean London, England time unless otherwise notified
by the Administrative Agent).

“Mandatory Cost” is described in Schedule 2.02.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property, condition (financial or otherwise) or prospects of the Company
and the Subsidiaries taken as a whole, (b) the ability of the Loan Parties to
perform any of their material obligations under the Loan Documents or (c) the
validity or enforceability of this Agreement or any of the other Loan Documents
or the rights or remedies of the Administrative Agent and the Lenders
thereunder.

“Material Indebtedness” means any Indebtedness (other than the Loans and Letters
of Credit), or obligations in respect of one or more Swap Agreements, of any one
or more of the Company and its Subsidiaries in an

 

17



--------------------------------------------------------------------------------

aggregate principal amount exceeding $20,000,000 (or the equivalent thereof in
currencies other than Dollars). For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Company or any
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Company or
such Subsidiary would be required to pay if such Swap Agreement were terminated
at such time.

“Material Subsidiary” means each Subsidiary (i) which, as of the most recent
Fiscal Quarter of the Company, for the period of four consecutive Fiscal
Quarters then ended, for which financial statements have been delivered pursuant
to Section 5.01, contributed greater than ten percent (10%) of the Company’s
Consolidated EBITDA for such period or (ii) which contributed greater than ten
percent (10%) of the Company’s Consolidated Total Assets as of such date;
provided that, if at any time the aggregate amount of the Company’s Consolidated
EBITDA or Company’s Consolidated Total Assets attributable to Subsidiaries
(other than Affected Foreign Subsidiaries) that are not Subsidiary Guarantors
exceeds twenty percent (20%) of the Company’s Consolidated EBITDA for any such
period or twenty percent (20%) of the Company’s Consolidated Total Assets as of
the end of any such Fiscal Quarter, the Company (or, in the event the Company
has failed to do so within ten days, the Administrative Agent) shall designate
sufficient Subsidiaries (other than Affected Foreign Subsidiaries) as “Material
Subsidiaries” to eliminate such excess, and such designated Subsidiaries shall
for all purposes of this Agreement constitute Material Subsidiaries.

“Maturity Date” means July 13, 2016.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means each mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the Holders of Secured Obligations, on real property of
a Loan Party, including any amendment, restatement, modification or supplement
thereto.

“Mortgage Instruments” means such title reports, ALTA title insurance policies
(with endorsements), evidence of zoning compliance, property insurance, flood
certifications and flood insurance, opinions of counsel, ALTA surveys,
appraisals (and, if applicable FEMA form acknowledgements of insurance),
environmental assessments and reports, mortgage tax affidavits and declarations
and other similar information and related certifications as are reasonably
requested by, and in form and substance reasonably acceptable to, the
Administrative Agent from time to time.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Swap Agreements. As used in this definition,
“unrealized losses” means the fair market value of the cost to such Person of
replacing such Swap Agreement as of the date of determination (assuming the Swap
Agreement were to be terminated as of that date), and “unrealized profits” means
the fair market value of the gain to such Person of replacing such Swap
Agreement as of the date of determination (assuming such Swap Agreement were to
be terminated as of that date).

“New Money Credit Event” means with respect to the Issuing Bank, any increase
(directly or indirectly) in the Issuing Bank’s exposure (whether by way of
additional credit or banking facilities or otherwise, including as part of a
restructuring) to any Borrower or any Governmental Authority in any Borrower’s
or any applicable Letter of Credit beneficiary’s country occurring by reason of
(i) any law, action or requirement of any Governmental Authority in such
Borrower’s or such Letter of Credit beneficiary’s country, or (ii) any request
in respect of external indebtedness of borrowers in such Borrower’s or such
Letter of Credit beneficiary’s country applicable to banks generally which
conduct business with such borrowers, in each case to the extent calculated by
reference to the aggregate Revolving Credit Exposures outstanding prior to such
increase.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation

 

18



--------------------------------------------------------------------------------

under any Sale and Leaseback Transaction to which such Person is a party which
is not a Capitalized Lease, (c) any indebtedness, liability or obligation under
any so-called “synthetic lease” transaction entered into by such Person, or
(d) any indebtedness, liability or obligation arising with respect to any other
transaction to which such Person is a party which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheets of such Person, but excluding obligations with respect to
Operating Leases.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Loan
Parties to any of the Lenders, the Administrative Agent, the Issuing Bank or any
indemnified party, individually or collectively, existing on the Effective Date
or arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, in each case, arising by contract, operation of law or otherwise,
arising or incurred under this Agreement or any of the other Loan Documents or
in respect of any of the Loans made or reimbursement or other obligations
incurred or any of the Letters of Credit or other instruments at any time
evidencing any thereof.

“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as reasonably determined by the
Administrative Agent at which overnight or weekend deposits in the relevant
currency (or if such amount due remains unpaid for more than three Business
Days, then for such other period of time as the Administrative Agent may
reasonably elect) for delivery in immediately available and freely transferable
funds would be offered by the Administrative Agent to major banks in the
interbank market upon request of such major banks for the relevant currency as
determined above and in an amount comparable to the unpaid principal amount of
the related Credit Event, plus any taxes, levies, imposts, duties, deductions,
charges or withholdings imposed upon, or charged to, the Administrative Agent by
any relevant correspondent bank in respect of such amount in such relevant
currency.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning set forth in Section 9.04.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Liens” is defined in Section 6.02.

“Permitted Precious Metals Agreements” means precious metals agreements and
arrangements (whether styled as debt, a lease, a consignment or otherwise)
entered into from time to time by the Company or any Subsidiary, but only to the
extent that the aggregate Dollar Amount of the precious metals outstanding
thereunder does not exceed $500,000,000. For purposes of this definition,
“precious metals” shall include, without limitation, gold, silver, platinum,
palladium, rhodium and copper (even though copper is not generally deemed to be
a precious metal).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

19



--------------------------------------------------------------------------------

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledge Subsidiary” means (i) each Domestic Subsidiary which is a Material
Subsidiary and (ii) each First Tier Foreign Subsidiary which is a Material
Subsidiary.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Precious Metals” has the meaning set forth in Section 5.09(b).

“Pro Forma Basis” means, with respect to any event, that the Company is in
compliance to the reasonable satisfaction of the Administrative Agent on a pro
forma basis with the applicable covenant, calculation or requirement herein
recomputed as if the event with respect to which compliance on a Pro Forma Basis
is being tested had occurred on the first day of the four Fiscal Quarter period
most recently ended on or prior to such date and for which financial statements
have been delivered pursuant to Section 5.01.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person; other assets owned by such
Person; and to the extent of such Person’s interest therein, other assets leased
or operated by such Person.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Company or
any Subsidiary.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

“Secured Obligations” means all Obligations, together with all Swap Obligations
and Banking Services Obligations owing to one or more Lenders or their
respective Affiliates.

“Security Agreement” means that certain Amended and Restated Pledge and Security
Agreement (including any and all supplements thereto), dated as of the Effective
Date, between the Loan Parties and the Administrative Agent, for the benefit of
the Administrative Agent and the other Holders of Secured Obligations, and any
other

 

20



--------------------------------------------------------------------------------

pledge or security agreement entered into, after the date of this Agreement by
any other Loan Party (as required by this Agreement or any other Loan Document),
or any other Person, as the same may be amended, restated or otherwise modified
from time to time.

“Solvent” means, in reference to any Borrower, (i) the fair value of the assets
of such Borrower, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of such Borrower will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) such Borrower will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) such Borrower will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset or similar requirements (including any marginal, special,
emergency or supplemental reserves or other requirements) established by any
central bank, monetary authority, the Board, the Financial Services Authority,
the European Central Bank or other Governmental Authority for any category of
deposits or liabilities customarily used to fund loans in such currency,
expressed in the case of each such requirement as a decimal. Such reserve,
liquid asset or similar requirements shall, in the case of Dollar denominated
Loans, include those imposed pursuant to Regulation D of the Board. Eurocurrency
Loans shall be deemed to be subject to such reserve, liquid asset or similar
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under any applicable law,
rule or regulation, including Regulation D of the Board. The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve, liquid asset or similar requirement.

“Subordinated Indebtedness” means any Indebtedness of the Company or any
Subsidiary the payment of which is subordinated to payment of the Secured
Obligations.

“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Company.

“Subsidiary Guarantor” means each Material Subsidiary (other than Affected
Foreign Subsidiaries) that is party to the Subsidiary Guaranty (including
pursuant to a joinder or supplement thereto). The Subsidiary Guarantors on the
Effective Date are identified as such in Schedule 3.01 hereto.

“Subsidiary Guaranty” means that certain Amended and Restated Guaranty dated as
of the Effective Date (including any and all supplements thereto) and executed
by each Subsidiary Guarantor party thereto, and, in the case of any guaranty by
a Foreign Subsidiary, any other guaranty agreements executed by a Foreign
Subsidiary for the benefit of the Administrative Agent and the other Holders of
Secured Obligations, in each case as amended, restated, supplemented or
otherwise modified from time to time.

“Substantial Portion” means Property which represents more than 10% of the
Consolidated Total Assets of the Company or Property which is responsible for
more than 10% of the consolidated net sales or of the Consolidated Net Income of
the Company, in each case, as would be shown in the consolidated financial

 

21



--------------------------------------------------------------------------------

statements of the Company as at the beginning of the four-quarter period ending
with the quarter in which such determination is made (or if financial statements
have not been delivered hereunder for that quarter which begins the four quarter
period, then the financial statements delivered hereunder for the quarter ending
immediately prior to that quarter).

“Swap Agreement” means any transaction (including an agreement with respect
thereto) now existing or hereafter entered into by the Company or any Subsidiary
which is a rate swap, basis swap, forward rate transaction, commodity swap,
commodity option, equity or equity index swap, equity or equity index option,
bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.

“Swap Obligations” means any and all obligations of the Company or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, assessment fees, similar charges or withholdings imposed by any
Governmental Authority.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

22



--------------------------------------------------------------------------------

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law), and all judgments, orders and decrees, of all
Governmental Authorities. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.

SECTION 1.05. Amendment and Restatement of the Existing Credit Agreement. The
parties to this Agreement agree that, upon (i) the execution and delivery by
each of the parties hereto of this Agreement and (ii) satisfaction of the
conditions set forth in Section 4.01, the terms and provisions of the Existing
Credit Agreement shall be and hereby are amended, superseded and restated in
their entirety by the terms and provisions of this Agreement. This Agreement is
not intended to and shall not constitute a novation. All Loans made and
Obligations incurred under the Existing Credit Agreement which are outstanding
on the Effective Date shall continue as Loans and Obligations under (and, as of
the Effective Date, shall be governed by the terms of) this

 

23



--------------------------------------------------------------------------------

Agreement and the other Loan Documents. Without limiting the foregoing, upon the
effectiveness hereof: (a) all references in the “Loan Documents” (as defined in
the Existing Credit Agreement) to the “Administrative Agent”, the “Credit
Agreement” and the “Loan Documents” shall be deemed to refer to the
Administrative Agent, this Agreement and the Loan Documents, (b) the Existing
Letters of Credit which remain outstanding on the Effective Date shall continue
as Letters of Credit under (and, as of the Effective Date, shall be governed by
the terms of) this Agreement, (c) all obligations constituting “Obligations”
with any Lender or any Affiliate of any Lender which are outstanding on the
Effective Date shall continue as Obligations under this Agreement and the other
Loan Documents, (d) the Administrative Agent shall make such reallocations,
sales, assignments or other relevant actions in respect of each Lender’s credit
exposure under the Existing Credit Agreement as are necessary in order that each
such Lender’s Revolving Credit Exposure and outstanding Revolving Loans
hereunder reflect such Lender’s Applicable Percentage of the outstanding
aggregate Revolving Exposures on the Effective Date and (e) the Company hereby
agrees to compensate each Lender for any and all losses, costs and expenses
incurred by such Lender in connection with the sale and assignment of any
Eurocurrency Loans (including the “Eurocurrency Loans” under the Existing Credit
Agreement) and such reallocation described above, in each case on the terms and
in the manner set forth in Section 2.16 hereof.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Prior to the Effective Date, certain loans were
previously made to the Borrowers under the Existing Credit Agreement which
remain outstanding as of the date of this Agreement (such outstanding loans
being hereinafter referred to as the “Existing Loans”). Subject to the terms and
conditions set forth in this Agreement, the Borrowers and each of the Lenders
agree that on the Effective Date but subject to the satisfaction of the
conditions precedent set forth in Section 4.01 and the reallocation and other
transactions described in Section 1.05, the Existing Loans shall, as of the
Effective Date, be reevidenced as Loans under this Agreement and the terms of
the Existing Loans shall be restated in their entirety and shall be evidenced by
this Agreement. Subject to the terms and conditions set forth herein, each
Lender agrees to make Revolving Loans to the Borrowers in Agreed Currencies from
time to time during the Availability Period in an aggregate principal amount
that will not result in (a) subject to Sections 2.04 and 2.11(b), the Dollar
Amount of such Lender’s Revolving Credit Exposure exceeding the Dollar Amount of
such Lender’s Commitment, (b) subject to Sections 2.04 and 2.11(b), the sum of
the Dollar Amount of the total Revolving Credit Exposures exceeding the
Aggregate Commitment, (c) subject to Sections 2.04 and 2.11(b), the Dollar
Amount of the total outstanding Revolving Loans and LC Exposure, in each case
denominated in Foreign Currencies, exceeding the Foreign Currency Sublimit or
(d) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the total
Revolving Credit Exposures in respect of Foreign Subsidiary Borrowers exceeding
the Foreign Subsidiary Borrower Sublimit. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Revolving
Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the relevant Borrower may request
in accordance herewith; provided that each ABR Loan shall only be made in
Dollars and shall only be made to the Company. Each Swingline Loan shall be an
ABR Loan. Each Lender at its option may make any Eurocurrency Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan
(and in the case of an Affiliate, the provisions of Sections 2.14, 2.15, 2.16
and 2.17 shall apply to such Affiliate to the same extent as to such Lender);
provided that any exercise of such option shall not affect the obligation of the
relevant Borrower to repay such Loan in accordance with the terms of this
Agreement.

 

24



--------------------------------------------------------------------------------

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing that is made to the Company, such Borrowing shall be in an aggregate
amount that is an integral multiple of $1,000,000 (or, if such Borrowing is
denominated in (i) Japanese Yen, JPY100,000,000 or (ii) a Foreign Currency other
than Japanese Yen, 1,000,000 units of such currency) and not less than
$3,000,000 (or, if such Borrowing is denominated in (i) Japanese Yen,
JPY300,000,000 or (ii) a Foreign Currency other than Japanese Yen, 3,000,000
units of such currency). Subject to paragraph (e) of this Section, at the
commencement of each Interest Period for any Eurocurrency Revolving Borrowing
that is made to a Foreign Subsidiary Borrower, such Borrowing shall be in an
aggregate amount that is an integral multiple of $100,000 (or, if such Borrowing
is denominated in (i) Japanese Yen, JPY10,000,000 or (ii) a Foreign Currency
other than Japanese Yen, 100,000 units of such currency) and not less than
$100,000 (or, if such Borrowing is denominated in (i) Japanese Yen,
JPY10,000,000 or (ii) a Foreign Currency other than Japanese Yen, 100,000 units
of such currency). At the time that each ABR Revolving Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000; provided that an ABR Revolving Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
Aggregate Commitment or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e). Each Swingline Loan shall be in
an amount that is an integral multiple of $500,000 and not less than $500,000.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of eight
(8) Eurocurrency Revolving Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

(e) An initial Borrowing from a Lender to any Borrower that is organized under
the laws of The Netherlands and any amount transferred to a new Lender in
relation to a Loan or Commitment made to any Borrower that is organized under
the laws of The Netherlands shall be at least €50,000 (or its equivalent in
another currency) or any other amount which becomes applicable at any time
pursuant to Wijzigingsbesluit financiële markten 2012 (or any other regulation
amending the currently applicable amount of €50,000) or, if it is less,
the Lender or such new Lender (as the case may be) shall confirm in writing to
such relevant Borrower that it is a professional market party within the meaning
of the Dutch Financial Supervision Act.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the applicable Borrower, or the Company on behalf of the applicable
Borrower, shall notify the Administrative Agent of such request (a) by
irrevocable written notice (via a written Borrowing Request in a form approved
by the Administrative Agent and signed by the applicable Borrower, or the
Company on behalf of the applicable Borrower, promptly followed by telephonic
confirmation of such request) in the case of a Eurocurrency Borrowing, not later
than 11:00 a.m., Local Time, three (3) Business Days (in the case of a
Eurocurrency Borrowing denominated in Dollars to the Company) or by irrevocable
written notice (via a written Borrowing Request in a form approved by the
Administrative Agent and signed by such Borrower, or the Company on its behalf)
not later than four (4) Business Days (in the case of a Eurocurrency Borrowing
denominated in a Foreign Currency or a Eurocurrency Borrowing to a Foreign
Subsidiary Borrower), in each case before the date of the proposed Borrowing or
(b) by telephone in the case of an ABR Borrowing, not later than 11:00 a.m.,
Chicago time, one (1) Business Day before the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may be
given not later than 10:00 a.m., Chicago time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing Request in a form approved by the Administrative Agent
and signed by the applicable Borrower, or the Company on behalf of the
applicable Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

 

25



--------------------------------------------------------------------------------

(iv) in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

(v) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars to the Company, the requested
Revolving Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Revolving Borrowing, then
the relevant Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

SECTION 2.04. Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:

(a) each Eurocurrency Borrowing as of the date three (3) Business Days prior to
the date of such Borrowing or, if applicable, the date of
conversion/continuation of any Borrowing as a Eurocurrency Borrowing,

(b) the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit, and

(c) all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans in Dollars to the
Company from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $25,000,000
or (ii) the Dollar Amount of the total Revolving Credit Exposures exceeding the
Aggregate Commitment; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Company may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Company shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, Chicago time, on the day of a proposed Swingline Loan. Each such notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Company. The Swingline Lender shall make each Swingline Loan available to
the Company by means of a credit to the general deposit account of the Company
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the Issuing Bank) by 3:00 p.m., Chicago time, on the requested
date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., Chicago time, on any Business Day require the Lenders
to acquire participations on such Business Day in all or a portion of the
Swingline Loans outstanding. Such notice shall specify the aggregate amount of
Swingline Loans in which Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable

 

26



--------------------------------------------------------------------------------

Percentage of such Swingline Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Company of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Company (or other party on behalf of the Company)
in respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Lenders that shall
have made their payments pursuant to this paragraph and to the Swingline Lender,
as their interests may appear; provided that any such payment so remitted shall
be repaid to the Swingline Lender or to the Administrative Agent, as applicable,
if and to the extent such payment is required to be refunded to the Company for
any reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Company of any default in the Company’s
repayment of such Swingline Loan.

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Company may request the issuance of Letters of
Credit denominated in Agreed Currencies for its own account or any Subsidiary,
in a form reasonably acceptable to the Administrative Agent and the Issuing
Bank, at any time and from time to time during the Availability Period. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Company to, or entered into by the Company
with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control; provided, however, if the Issuing
Bank is requested to issue Letters of Credit with respect to a jurisdiction the
Issuing Bank deems, in its reasonable judgment, may at any time subject it to a
New Money Credit Event or a Country Risk Event, the Company shall, at the
request of the Issuing Bank, guaranty and indemnify the Issuing Bank against any
and all costs, liabilities and losses to the extent resulting from such New
Money Credit Event or Country Risk Event, in each case in a form and substance
reasonably satisfactory to the Issuing Bank. The letters of credit identified on
Schedule 2.06 (the “Existing Letters of Credit”) shall be deemed to be “Letters
of Credit” issued on the Effective Date for all purposes of the Loan Documents,
except that the Issuing Bank shall not collect any issuance or fronting fee or
similar compensation with respect to the deemed issuance thereof on the
Effective Date.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the Agreed Currency applicable thereto, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by the
Issuing Bank, the Company also shall submit a letter of credit application on
the Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Company shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) subject to Sections 2.04 and
2.11(b), the Dollar Amount of the LC Exposure shall not exceed $100,000,000,
(ii) subject to Sections 2.04 and 2.11(b), the sum of the Dollar Amount of the
total Revolving Credit Exposures shall not exceed the Aggregate Commitment and
(iii) subject to Sections 2.04 and 2.11(b), the

 

27



--------------------------------------------------------------------------------

Dollar Amount of the sum of the total outstanding Revolving Loans and LC
Exposure, in each case denominated in Foreign Currencies, shall not exceed the
Foreign Currency Sublimit.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five (5) Business Days prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate Dollar Amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement made by the Issuing Bank and not reimbursed by the
Company on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Company for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Company shall reimburse such LC Disbursement by
paying to the Administrative Agent in Dollars the Dollar Amount equal to such LC
Disbursement, calculated as of the date the Issuing Bank made such LC
Disbursement (or if the Issuing Bank shall so elect in its sole discretion by
notice to the Company, in such other Agreed Currency which was paid by the
Issuing Bank pursuant to such LC Disbursement in an amount equal to such LC
Disbursement) not later than 12:00 noon, Local Time, on the date that such LC
Disbursement is made, if the Company shall have received notice of such LC
Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such notice
has not been received by the Company prior to such time on such date, then not
later than 12:00 noon, Local Time, on the Business Day immediately following the
day that the Company receives such notice; provided that, if such LC
Disbursement is at least the Dollar Amount of $1,000,000, the Company may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent Dollar Amount of such LC
Disbursement and, to the extent so financed, the Company’s obligation to make
such payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan. If the Company fails to make such payment when due,
the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Company in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Company, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Issuing Bank
the amounts so received by it from the Lenders. Promptly following receipt by
the Administrative Agent of any payment from the Company pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the Company of its obligation
to reimburse such LC Disbursement. If the Company’s reimbursement of, or
obligation to reimburse, any amounts in any Foreign Currency would subject the
Administrative Agent, the Issuing Bank or any Lender to any stamp duty, ad
valorem charge or similar tax that would not be payable if such reimbursement
were made or required to be made in Dollars, the Company shall, at its option,
either (x) pay the amount of any such tax requested by the Administrative Agent,
the Issuing Bank or

 

28



--------------------------------------------------------------------------------

the relevant Lender or (y) reimburse each LC Disbursement made in such Foreign
Currency in Dollars, in an amount equal to the Equivalent Amount, calculated
using the applicable Exchange Rates, on the date such LC Disbursement is made,
of such LC Disbursement.

(f) Obligations Absolute. The Company’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank. Notwithstanding anything to the contrary in this paragraph,
nothing herein shall be construed to excuse the Issuing Bank from liability to
the Company to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Company to the
extent permitted by applicable law) suffered by the Company that are caused by
the Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank, the Issuing
Bank shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Company of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Company shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Company reimburses such LC Disbursement, at the rate per annum
then applicable to ABR Revolving Loans (or in the case such LC Disbursement is
denominated in a Foreign Currency, at the Overnight Foreign Currency Rate for
such Agreed Currency plus the then effective Applicable Rate with respect to
Eurocurrency Revolving Loans); provided that, if the Company fails to reimburse
such LC Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.13(c) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse the Issuing Bank shall be for the account of such Lender to
the extent of such payment.

 

29



--------------------------------------------------------------------------------

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Company shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Company shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “LC Collateral Account”), an amount in cash equal to 105% of the
Dollar Amount of the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that (i) the portions of such amount attributable to
undrawn Foreign Currency Letters of Credit or LC Disbursements in a Foreign
Currency that the Company is not late in reimbursing shall be deposited in the
applicable Foreign Currencies in the actual amounts of such undrawn Letters of
Credit and LC Disbursements and (ii) the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Company described in
clause (h) or (i) of Article VII. For the purposes of this paragraph, the
Foreign Currency LC Exposure shall be calculated using the applicable Exchange
Rates on the date notice demanding cash collateralization is delivered to the
Company. The Company also shall deposit cash collateral pursuant to this
paragraph as and to the extent required by Section 2.11(b). Such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the Secured Obligations. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account and the Company hereby grants the Administrative Agent a
security interest in the LC Collateral Account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Company’s risk
and expense, such deposits shall not bear interest. Interest or profits, if any,
on such investments shall accumulate in such account. Moneys in such account
shall be applied by the Administrative Agent to reimburse the Issuing Bank for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Company for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other Secured Obligations. If the Company is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to the
Company within three (3) Business Days after all Events of Default have been
cured or waived.

(k) Conversion. In the event that the Loans become immediately due and payable
on any date pursuant to Article VII, all amounts (i) that the Company is at the
time or thereafter becomes required to reimburse or otherwise pay to the
Administrative Agent in respect of LC Disbursements made under any Foreign
Currency Letter of Credit (other than amounts in respect of which the Company
has deposited cash collateral pursuant to paragraph (j) above, if such cash
collateral was deposited in the applicable Foreign Currency to the extent so
deposited or applied), (ii) that the Lenders are at the time or thereafter
become required to pay to the Administrative Agent and the Administrative Agent
is at the time or thereafter becomes required to distribute to the Issuing Bank
pursuant to paragraph (e) of this Section in respect of unreimbursed LC
Disbursements made under any Foreign Currency Letter of Credit and (iii) of each
Lender’s participation in any Foreign Currency Letter of Credit under which an
LC Disbursement has been made shall, automatically and with no further action

 

30



--------------------------------------------------------------------------------

required, be converted into the Dollar Amount, calculated using the Exchange
Rates on such date (or in the case of any LC Disbursement made after such date,
on the date such LC Disbursement is made), of such amounts. On and after such
conversion, all amounts accruing and owed to the Administrative Agent, the
Issuing Bank or any Lender in respect of the obligations described in this
paragraph shall accrue and be payable in Dollars at the rates otherwise
applicable hereunder.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars to
the Company, by 12:00 noon, Chicago time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders
and (ii) in the case of each Loan denominated in a Foreign Currency or to a
Foreign Subsidiary Borrower, by 12:00 noon, Local Time, in the city of the
Administrative Agent’s Eurocurrency Payment Office for such currency and
Borrower and at such Eurocurrency Payment Office; provided that Swingline Loans
shall be made as provided in Section 2.05. The Administrative Agent will make
such Loans available to the relevant Borrower by promptly crediting the amounts
so received, in like funds, to (x) an account of the Company maintained with the
Administrative Agent in New York City or Chicago and designated by the relevant
Borrower in the applicable Borrowing Request, in the case of Loans denominated
in Dollars to the Company and (y) an account of such Borrower and designated by
such Borrower in the applicable Borrowing Request, in the case of Loans
denominated in a Foreign Currency or to a Foreign Subsidiary Borrower; provided
that ABR Revolving Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.06(e) shall be remitted by the Administrative Agent to
the Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the relevant Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and such Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Foreign Currency Rate in the case of Loans denominated in a Foreign
Currency) or (ii) in the case of such Borrower, the interest rate applicable to
ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurocurrency Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the relevant Borrower may elect
to convert such Borrowing to a different Type or to continue such Borrowing and,
in the case of a Eurocurrency Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. A Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section, a Borrower, or the Company on
its behalf, shall notify the Administrative Agent of such election (by telephone
or irrevocable written notice in the case of a Borrowing denominated in Dollars
to the Company or by irrevocable written notice (via an Interest Election
Request in a form approved by the Administrative Agent and signed by such
Borrower, or the Company on its behalf) in the case of a Borrowing denominated
in a Foreign Currency or to a Foreign Subsidiary Borrower) by the time that a
Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the

 

31



--------------------------------------------------------------------------------

Administrative Agent and signed by the relevant Borrower, or the Company on its
behalf. Notwithstanding any contrary provision herein, this Section shall not be
construed to permit any Borrower to (i) change the currency of any Borrowing,
(ii) elect an Interest Period for Eurocurrency Loans that does not comply with
Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of a Type not
available under the Class of Commitments pursuant to which such Borrowing was
made.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the relevant Borrower fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period (i) in the case of a
Borrowing denominated in Dollars borrowed by the Company, such Borrowing shall
be converted to an ABR Borrowing and (ii) in the case of a Borrowing denominated
in a Foreign Currency (or in Dollars by a Foreign Subsidiary Borrower) in
respect of which the applicable Borrower shall have failed to deliver an
Interest Election Request prior to the third (3rd) Business Day preceding the
end of such Interest Period, such Borrowing shall automatically continue as a
Eurocurrency Borrowing in the same Agreed Currency with an Interest Period of
one month unless such Eurocurrency Borrowing is or was repaid in accordance with
Section 2.11. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Company, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing borrowed
by the Company may be converted to or continued as a Eurocurrency Borrowing,
(ii) unless repaid, each Eurocurrency Revolving Borrowing borrowed by the
Company shall be converted to an ABR Borrowing (and any such Eurocurrency
Revolving Borrowing in a Foreign Currency shall be redenominated in Dollars at
the time of such conversion) at the end of the Interest Period applicable
thereto and (iii) unless repaid, each Eurocurrency Revolving Borrowing by a
Foreign Subsidiary Borrower shall automatically be continued as a Eurocurrency
Borrowing with an Interest Period of one month.

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $5,000,000 and not less than $10,000,000
and (ii) the Company shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the Dollar Amount of the sum of the Revolving Credit Exposures
would exceed the Aggregate Commitment.

 

32



--------------------------------------------------------------------------------

(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan made to
such Borrower on the Maturity Date in the currency of such Loan and (ii) in the
case of the Company, to the Swingline Lender the then unpaid principal amount of
each Swingline Loan on the earlier of the Maturity Date and the first date after
such Swingline Loan is made that is the 15th or last day of a calendar month and
is at least two Business Days after such Swingline Loan is made; provided that
on each date that a Revolving Borrowing is made, the Company shall repay all
Swingline Loans then outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it to any Borrower be evidenced by
a promissory note. In such event, the relevant Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent and consistent with the terms of
this Agreement. Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

SECTION 2.11. Prepayment of Loans.

(a) Any Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.11(a). The applicable Borrower, or the
Company on behalf of the applicable Borrower, shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case
of prepayment of a Eurocurrency Revolving Borrowing, not later than 11:00 a.m.,
Local Time, three Business Days before the date of prepayment, (ii) in the case
of prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., Chicago
time, one Business Day before the date of prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than 12:00 noon, Chicago time, on the
date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then

 

33



--------------------------------------------------------------------------------

such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.09. Promptly following receipt of any such
notice relating to a Revolving Borrowing, the Administrative Agent shall advise
the Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by
(i) accrued interest to the extent required by Section 2.13 and (ii) break
funding payments pursuant to Section 2.16.

(b) If at any time, (i) other than as a result of fluctuations in currency
exchange rates, (A) the sum of the aggregate principal Dollar Amount of all of
the Revolving Credit Exposures (calculated, with respect to those Credit Events
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Credit Event) exceeds the Aggregate Commitment or such sum
in respect of Foreign Subsidiary Borrowers exceeds the Foreign Subsidiary
Borrower Sublimit or (B) the sum of the aggregate principal Dollar Amount of all
of the outstanding Revolving Credit Exposures denominated in Foreign Currencies
(the “Foreign Currency Exposure”) (so calculated), as of the most recent
Computation Date with respect to each such Credit Event, exceeds the Foreign
Currency Sublimit or (ii) solely as a result of fluctuations in currency
exchange rates, (A) the sum of the aggregate principal Dollar Amount of all of
the Revolving Credit Exposures (so calculated) exceeds 105% of the Aggregate
Commitment or such sum in respect of Foreign Subsidiary Borrowers exceeds 105%
of the Foreign Subsidiary Borrower Sublimit or (B) the Foreign Currency
Exposure, as of the most recent Computation Date with respect to each such
Credit Event, exceeds 105% of the Foreign Currency Sublimit, the Borrowers shall
in each case immediately repay Borrowings or cash collateralize LC Exposure in
an account with the Administrative Agent pursuant to Section 2.06(j), as
applicable, in an aggregate principal amount sufficient to cause (x) the
aggregate Dollar Amount of all Revolving Credit Exposures (so calculated) to be
less than or equal to the Aggregate Commitment, (y) the Foreign Currency
Exposure to be less than or equal to the Foreign Currency Sublimit and (z) the
aggregate Dollar Amount of all Revolving Credit Exposures in respect of the
Foreign Subsidiary Borrowers to be less than the Foreign Subsidiary Borrower
Sublimit.

SECTION 2.12. Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily unused Dollar Amount of the Commitment of
such Lender during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates. Accrued commitment fees
shall be payable in arrears on the third (3rd) Business Day immediately
following the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof. All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). For purposes
of computing commitment fees, (i) the Commitment of a Lender (other than the
Swingline Lender) shall be deemed to be used to the extent of the outstanding
Revolving Loans and LC Exposure of such Lender, and (ii) the Commitment of the
Lender acting as Swingline Lender shall be deemed to be used to the extent of
the outstanding Revolving Loans, LC Exposure and Swingline Loans of such Lender.

(b) The Company agrees to pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue, in the case of commercial Letters of Credit, at the
Applicable Rate and, in the case of standby Letters of Credit, at the same
Applicable Rate used to determine the interest rate applicable to Eurocurrency
Revolving Loans on the average daily Dollar Amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank
for its own account a fronting fee, which shall accrue at the rate of 0.125% per
annum on the average daily Dollar Amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) attributable to
Letters of Credit issued by the Issuing Bank during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s standard fees and commissions
(including, without limitation, standard commissions with respect to commercial
Letters of Credit, payable at the time of invoice of such amounts) with respect
to the issuance, amendment,

 

34



--------------------------------------------------------------------------------

cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Unless otherwise
specified above, participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third (3rd) Business Day following such last day, commencing
on the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Commitments terminate and any
such fees accruing after the date on which the Commitments terminate shall be
payable on demand. Any other fees payable to the Issuing Bank pursuant to this
paragraph shall be payable within ten (10) days after invoice. All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

(c) The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in Dollars and
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph
(c) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Revolving
Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest (i) computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and (ii) for
Borrowings denominated in Pounds Sterling shall be computed on the basis of a
year of 365 days, and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

 

35



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurocurrency Borrowing shall be ineffective and any such Eurocurrency Borrowing
shall be repaid on the last day of the then current Interest Period applicable
thereto, (ii) any Eurocurrency Borrowing by a Foreign Subsidiary Borrower that
is requested to be continued shall be repaid on the last day of the then current
Interest Period applicable thereto and (iii) if any Borrowing Request by the
Company requests a Eurocurrency Revolving Borrowing in Dollars, such Borrowing
shall be made as an ABR Borrowing (and if any Borrowing Request requests a
Eurocurrency Revolving Borrowing by a Foreign Subsidiary Borrower or denominated
in a Foreign Currency, such Borrowing Request shall be ineffective); provided
that if the circumstances giving rise to such notice affect only one Type of
Borrowings, then the other Type of Borrowings shall be permitted.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank;

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Loans
made by such Lender or any Letter of Credit or participation therein; or

(iii) subject the Administrative Agent, any Lender, the Issuing Bank or any
other recipient of any payments to be made by or on account of any obligation of
any Borrower hereunder to any Taxes on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than the imposition or change
in rate of any (A) Indemnified Taxes, (B) Excluded Taxes or (C) Other Taxes);

and the result of any of the foregoing shall be to increase the cost to such
Person of making or maintaining any Loan or of maintaining its obligation to
make any such Loan (including, without limitation, pursuant to any conversion of
any Borrowing denominated in an Agreed Currency into a Borrowing denominated in
any other Agreed Currency) or to increase the cost to such Person of
participating in, issuing or maintaining any Letter of Credit (including,
without limitation, pursuant to any conversion of any Borrowing denominated in
an Agreed Currency into a Borrowing denominated in any other Agreed Currency) or
to reduce the amount of any sum received or receivable by such Person hereunder,
whether of principal, interest or otherwise (including, without limitation,
pursuant to any conversion of any Borrowing denominated in an Agreed Currency
into a Borrowing denominated in any other Agreed Currency), then the applicable
Borrower will pay to such Person such additional amount or amounts as will
compensate such Person for such additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank reasonably determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved with respect thereto but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Bank’s policies and the policies of such Lender’s or the Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the applicable
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

(c) A certificate of a Lender or the Issuing Bank describing the Change in Law
in reasonable detail and setting forth the amount or amounts necessary to
compensate such Lender or the Issuing Bank or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section shall be delivered
to the

 

36



--------------------------------------------------------------------------------

Company and shall be conclusive absent manifest error. The Company shall pay, or
cause the other Borrowers to pay, such Lender or the Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 10 days after
receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Company shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company pursuant to Section 2.19, then, in any such event, the
Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the applicable Borrower and shall be conclusive
absent manifest error. The applicable Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of each Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if any Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, each Borrower shall pay any Other Taxes related to such
Borrower and imposed on or incurred by the Administrative Agent, a Lender or the
Issuing Bank to the relevant Governmental Authority in accordance with
applicable law.

(c) The relevant Borrower shall indemnify the Administrative Agent, each Lender
and the Issuing Bank, within ten (10) days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of such Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate

 

37



--------------------------------------------------------------------------------

as to the amount of such payment or liability delivered to the Company by a
Lender or the Issuing Bank, or by the Administrative Agent on its own behalf or
on behalf of a Lender or the Issuing Bank, shall be conclusive absent manifest
error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to such Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by such Borrower as will permit such payments to be made
without withholding or at a reduced rate.

(f) If the Administrative Agent or a Lender determines, in its reasonable
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrowers or with respect to which a
Borrower has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to such Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by such Borrower under this Section 2.17 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that such Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
any Borrower or any other Person.

(g) Each Lender shall severally indemnify the Administrative Agent for any Taxes
(but, in the case of any Indemnified Taxes or Other Taxes, only to the extent
that the Borrowers have not already indemnified the Administrative Agent for
such Indemnified Taxes or Other Taxes and without limiting the obligation of
each Borrower to do so) attributable to such Lender that are paid or payable by
the Administrative Agent in connection with this Agreement and any reasonable
expenses arising therefrom or with respect thereto, whether or not such amounts
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.17(g) shall be paid within 10 days
after the Administrative Agent delivers to the applicable Lender a certificate
stating the amount so paid or payable by the Administrative Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.

(h) If a payment made to a Lender under this Agreement would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for each Borrower and the
Administrative Agent to comply with its obligations under FATCA, to determine
that such Lender has or has not complied with such Lender’s obligations under
FATCA and, as necessary, to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 2.17(h), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs.

(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or

 

38



--------------------------------------------------------------------------------

otherwise) prior to (i) in the case of payments denominated in Dollars by the
Company, 12:00 noon, Chicago time and (ii) in the case of payments denominated
in a Foreign Currency or by a Foreign Subsidiary Borrower, 12:00 noon, Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such currency, in each case on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made (i) in the same currency in
which the applicable Credit Event was made (or where such currency has been
converted to euro, in euro) and (ii) to the Administrative Agent at its offices
at 10 South Dearborn Street, Chicago, Illinois 60603 or, in the case of a Credit
Event denominated in a Foreign Currency or to a Foreign Subsidiary Borrower, the
Administrative Agent’s Eurocurrency Payment Office for such currency, except
payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments denominated in the same
currency received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
Notwithstanding the foregoing provisions of this Section, if, after the making
of any Credit Event in any Foreign Currency, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists or any Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by such Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrowers take all risks of the
imposition of any such currency control or exchange regulations.

(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied as specified by the
Company) or (ii) after an Event of Default has occurred and is continuing and
the Administrative Agent so elects or the Required Lenders so direct, such funds
shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Issuing Bank from any Borrower, second, to pay any fees or expense
reimbursements then due to the Lenders from any Borrower, third, to pay interest
then due and payable on the Loans ratably, fourth, to prepay principal on the
Loans and unreimbursed LC Disbursements and any other amounts owing with respect
to Banking Services Obligations and Swap Obligations ratably, fifth, to pay an
amount to the Administrative Agent equal to one hundred five percent (105%) of
the aggregate undrawn face amount of all outstanding Letters of Credit and the
aggregate amount of any unpaid LC Disbursements, to be held as cash collateral
for such Obligations, and sixth, to the payment of any other Secured Obligation
due to the Administrative Agent or any Lender by any Borrower. Notwithstanding
anything to the contrary contained in this Agreement, unless so directed by the
Company, or unless an Event of Default is in existence, none of the
Administrative Agent or any Lender shall apply any payment which it receives to
any Eurocurrency Loan of a Class, except (a) on the expiration date of the
Interest Period applicable to any such Eurocurrency Loan or (b) in the event,
and only to the extent, that there are no outstanding ABR Loans of the same
Class and, in any event, the Borrowers shall pay the break funding payment
required in accordance with Section 2.16. The Administrative Agent and the
Lenders shall have the continuing and exclusive right to apply and reverse and
reapply any and all such proceeds and payments to any portion of the Secured
Obligations.

(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by a
Borrower (or the Company on behalf of a Borrower) pursuant to Section 2.03 or a
deemed request as provided in this Section or may be deducted from any deposit
account of such Borrower maintained with the Administrative Agent. Each Borrower
hereby irrevocably authorizes (i) the Administrative Agent to make a Borrowing
for the purpose of paying each payment of principal, interest and fees as it
becomes due hereunder or any other amount due under the Loan Documents and

 

39



--------------------------------------------------------------------------------

agrees that all such amounts charged shall constitute Loans (including Swingline
Loans) and that all such Borrowings shall be deemed to have been requested
pursuant to Sections 2.03, 2.04 or 2.05, as applicable and (ii) the
Administrative Agent to charge any deposit account of the relevant Borrower
maintained with the Administrative Agent for each payment of principal, interest
and fees as it becomes due hereunder or any other amount due under the Loan
Documents.

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements and Swingline Loans to any assignee or participant, other
than to the Company or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower under this Agreement in the amount of such
participation.

(e) Unless the Administrative Agent shall have received notice from the relevant
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if such Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation (including without limitation the Overnight Foreign Currency Rate
in the case of Loans denominated in a Foreign Currency).

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such

 

40



--------------------------------------------------------------------------------

Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Company hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15, (ii) any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
(iii) any Lender becomes a Defaulting Lender, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under the Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent (and if a Commitment is being assigned, the
Issuing Bank), which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

SECTION 2.20. Expansion Option. The Company may from time to time elect to
increase the Commitments or enter into one or more tranches of term loans (each
an “Incremental Term Loan”), in each case in minimum increments of $25,000,000
so long as, after giving effect thereto, the aggregate amount of such increases
and all such Incremental Term Loans does not exceed $100,000,000. The Company
may arrange for any such increase or tranche to be provided by one or more
Lenders (each Lender so agreeing to an increase in its Commitment, or to
participate in such Incremental Term Loans, an “Increasing Lender”), or by one
or more new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender”), to increase
their existing Commitments, or to participate in such Incremental Term Loans, or
extend Commitments, as the case may be; provided that (i) each Augmenting
Lender, shall be subject to the approval of the Company and the Administrative
Agent and (ii) (x) in the case of an Increasing Lender, the Company and such
Increasing Lender execute an agreement substantially in the form of Exhibit C
hereto, and (y) in the case of an Augmenting Lender, the Company and such
Augmenting Lender execute an agreement substantially in the form of Exhibit D
hereto. No consent of any Lender (other than the Lenders participating in the
increase or any Incremental Term Loan) shall be required for any increase in
Commitments or Incremental Term Loan pursuant to this Section 2.20. Increases
and new Commitments and Incremental Term Loans created pursuant to this
Section 2.20 shall become effective on the date agreed by the Company, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders
and the Administrative Agent shall notify each Lender thereof. Notwithstanding
the foregoing, no increase in the Commitments (or in the Commitment of any
Lender) or tranche of Incremental Term Loans shall become effective under this
paragraph unless, (i) on the proposed date of the effectiveness of such increase
or Incremental Term Loans, (A) the conditions set forth in paragraphs (a) and
(b) of Section 4.02 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Company and (B) the Company
shall be in compliance (on a Pro Forma Basis) with the covenants contained in
Section 6.11 and (ii) the Administrative Agent shall have received documents
consistent with those delivered on the Effective Date as to the corporate power
and authority of the Borrowers to borrow hereunder after giving effect to such
increase. On the effective date of any increase in the Commitments or any
Incremental Term Loans being made, (i) each relevant Increasing Lender and
Augmenting Lender shall make available to the Administrative Agent such amounts
in immediately available funds as the Administrative Agent shall determine, for
the benefit of the other Lenders, as being required in order to cause, after
giving effect to such increase and the use of such amounts to make payments to
such other Lenders, each Lender’s portion of the outstanding Revolving Loans of
all the Lenders to equal its Applicable Percentage of such outstanding Revolving
Loans, and

 

41



--------------------------------------------------------------------------------

(ii) except in the case of any Incremental Term Loans, the Borrowers shall be
deemed to have repaid and reborrowed all outstanding Revolving Loans as of the
date of any increase in the Commitments (with such reborrowing to consist of the
Types of Revolving Loans, with related Interest Periods if applicable, specified
in a notice delivered by the applicable Borrower, or the Company on behalf of
the applicable Borrower, in accordance with the requirements of Section 2.03).
The deemed payments made pursuant to clause (ii) of the immediately preceding
sentence shall be accompanied by payment of all accrued interest on the amount
prepaid and, in respect of each Eurocurrency Loan, shall be subject to
indemnification by the Borrowers pursuant to the provisions of Section 2.16 if
the deemed payment occurs other than on the last day of the related Interest
Periods. The Incremental Term Loans (a) shall rank pari passu in right of
payment with the Revolving Loans, (b) shall not mature earlier than the Maturity
Date (but may have amortization prior to such date) and (c) shall be treated
substantially the same as (and in any event no more favorably than) the
Revolving Loans; provided that (i) the terms and conditions applicable to any
tranche of Incremental Term Loans maturing after the Maturity Date may

provide for material additional or different financial or other covenants or
prepayment requirements applicable only during periods after the Maturity Date
and (ii) the Incremental Term Loans may be priced differently than the Revolving
Loans. Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrowers, each
Increasing Lender participating in such tranche, each Augmenting Lender
participating in such tranche, if any, and the Administrative Agent. The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.20. Nothing contained in this
Section 2.20 shall constitute, or otherwise be deemed to be, a commitment on the
part of any Lender to increase its Commitment hereunder, or provide Incremental
Term Loans, at any time.

SECTION 2.21. Market Disruption. Notwithstanding the satisfaction of all
conditions referred to in Article II and Article IV with respect to any Credit
Event to be effected in any Foreign Currency, if (i) there shall occur on or
prior to the date of such Credit Event any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which would in the reasonable opinion of the Administrative
Agent, the Issuing Bank (if such Credit Event is a Letter of Credit) or the
Required Lenders make it impracticable for the Eurocurrency Borrowings or
Letters of Credit comprising such Credit Event to be denominated in the Agreed
Currency specified by the applicable Borrower or (ii) an Equivalent Amount of
such currency is not readily calculable, then the Administrative Agent shall
forthwith give notice thereof to such Borrower, the Lenders and, if such Credit
Event is a Letter of Credit, the Issuing Bank, and such Credit Events shall not
be denominated in such Agreed Currency but shall, except as otherwise set forth
in Section 2.07, be made on the date of such Credit Event in Dollars, (a) if
such Credit Event is a Borrowing, in an aggregate principal amount equal to the
Dollar Amount of the aggregate principal amount specified in the related Credit
Event Request or Interest Election Request, as the case may be, as ABR Loans,
unless such Borrower notifies the Administrative Agent at least one Business Day
before such date that (i) it elects not to borrow on such date or (ii) it elects
to borrow on such date in a different Agreed Currency, as the case may be, in
which the denomination of such Loans would in the reasonable opinion of the
Administrative Agent and the Required Lenders be practicable and in an aggregate
principal amount equal to the Dollar Amount of the aggregate principal amount
specified in the related Credit Event Request or Interest Election Request, as
the case may be or (b) if such Credit Event is a Letter of Credit, in a face
amount equal to the Dollar Amount of the face amount specified in the related
request or application for such Letter of Credit, unless such Borrower notifies
the Administrative Agent at least one (1) Business Day before such date that
(i) it elects not to request the issuance of such Letter of Credit on such date
or (ii) it elects to have such Letter of Credit issued on such date in a
different Agreed Currency, as the case may be, in which the denomination of such
Letter of Credit would in the reasonable opinion of the Issuing Bank, the
Administrative Agent and the Required Lenders be practicable and in face amount
equal to the Dollar Amount of the face amount specified in the related request
or application for such Letter of Credit, as the case may be.

SECTION 2.22. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so,

 

42



--------------------------------------------------------------------------------

that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the specified
currency with such other currency at the Administrative Agent’s main New York
City office on the Business Day preceding that on which final, non-appealable
judgment is given. The obligations of each Borrower in respect of any sum due to
any Lender or the Administrative Agent hereunder shall, notwithstanding any
judgment in a currency other than the specified currency, be discharged only to
the extent that on the Business Day following receipt by such Lender or the
Administrative Agent (as the case may be) of any sum adjudged to be so due in
such other currency such Lender or the Administrative Agent (as the case may be)
may in accordance with normal, reasonable banking procedures purchase the
specified currency with such other currency. If the amount of the specified
currency so purchased is less than the sum originally due to such Lender or the
Administrative Agent, as the case may be, in the specified currency, each
Borrower agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender or the Administrative Agent, as the case may be, against such loss, and
if the amount of the specified currency so purchased exceeds (a) the sum
originally due to any Lender or the Administrative Agent, as the case may be, in
the specified currency and (b) any amounts shared with other Lenders as a result
of allocations of such excess as a disproportionate payment to such Lender under
Section 2.18, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to such Borrower.

SECTION 2.23. Designation of Foreign Subsidiary Borrowers. The Company may at
any time and from time to time designate any Eligible Foreign Subsidiary as a
Foreign Subsidiary Borrower by delivery to the Administrative Agent of a
Borrowing Subsidiary Agreement executed by such Subsidiary and the Company and
the satisfaction of the other conditions precedent set forth in Section 4.03,
and upon such delivery and satisfaction such Subsidiary shall for all purposes
of this Agreement be a Foreign Subsidiary Borrower and a party to this Agreement
until the Company shall have executed and delivered to the Administrative Agent
a Borrowing Subsidiary Termination with respect to such Subsidiary, whereupon
such Subsidiary shall cease to be a Foreign Subsidiary Borrower and a party to
this Agreement. Notwithstanding the preceding sentence, no Borrowing Subsidiary
Termination will become effective as to any Foreign Subsidiary Borrower at a
time when any principal of or interest on any Loan to such Borrower shall be
outstanding hereunder; provided that such Borrowing Subsidiary Termination shall
be effective to terminate the right of such Foreign Subsidiary Borrower to make
further Borrowings under this Agreement. As soon as practicable upon receipt of
a Borrowing Subsidiary Agreement, the Administrative Agent shall furnish a copy
thereof to each Lender.

SECTION 2.24. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification pursuant to Section 9.02(b) requiring
the consent of such Lender or each Lender directly affected thereby;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within three (3) Business Days
following notice by the Administrative Agent (x) first,

 

43



--------------------------------------------------------------------------------

prepay such Swingline Exposure and (y) second, cash collateralize for the
benefit of the Issuing Bank only the Borrowers’ obligations corresponding to
such Defaulting Lender’s LC Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.06(j) for so long as such LC Exposure is outstanding;

(iii) if the Company cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Borrowers shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Sections
2.12(a) and 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Company in accordance
with Section 2.24(c), and participating interests in any such newly made
Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.24(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Lender Bankruptcy Event with respect to a Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling any of its funding obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or the Issuing Bank, as the case may be,
shall have entered into arrangements with the Company or such Lender,
satisfactory to the Swingline Lender or the Issuing Bank, as the case may be, to
defease any risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Company, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

ARTICLE III

Representations and Warranties

Each Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers; Subsidiaries. Each Loan Party is duly
organized, validly existing and in good standing (to the extent such concept is
applicable in the relevant jurisdiction) under the laws of the jurisdiction of
its organization, has all requisite power and authority to carry on its business
as now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing (to the extent
such concept is

 

44



--------------------------------------------------------------------------------

applicable) in, every jurisdiction where such qualification is required.
Schedule 3.01 hereto (as supplemented from time to time) identifies each
Subsidiary, if such Subsidiary is a Material Subsidiary, the jurisdiction of its
incorporation or organization, as the case may be, the percentage of issued and
outstanding shares of each class of its capital stock or other equity interests
owned by the Company and the other Subsidiaries and, if such percentage is not
100% (excluding directors’ qualifying shares as required by law), a description
of each class issued and outstanding. All of the outstanding shares of capital
stock and other equity interests of each Loan Party (other than the Company) are
validly issued and outstanding and fully paid and nonassessable and all such
shares and other equity interests indicated on Schedule 3.01 as owned by the
Company or another Loan Party are owned, beneficially and of record, by the
Company or any other Loan Party free and clear of all Liens, other than Liens
created under the Loan Documents. There are no outstanding commitments or other
obligations of any Loan Party to issue, and no options, warrants or other rights
of any Person to acquire, any shares of any class of capital stock or other
equity interests of any Loan Party, except pursuant to compensation plans of the
Loan Parties.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, shareholder action. The Loan Documents to which each
Loan Party is a party have been duly executed and delivered by such Loan Party
and constitute a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of any Loan Party or any order of any Governmental Authority, (c) will
not violate or result in a default under any indenture or material agreement or
other instrument binding upon any Loan Party or its assets, or give rise to a
right thereunder to require any payment to be made by any Loan Party, and
(d) will not result in the creation or imposition of any Lien (other than a
Permitted Lien) on any asset of any Loan Party, except Liens created pursuant to
the Loan Documents.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
Fiscal Year ended December 31, 2010 reported on by Ernst & Young LLP,
independent public accountants, and (ii) as of and for the Fiscal Quarter and
the portion of the Fiscal Year ended April 1, 2011, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Company and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.

(b) Since December 31, 2010, there has been no material adverse change in the
business, assets, operations or condition, financial or otherwise, of the
Company and its Subsidiaries, taken as a whole.

SECTION 3.05. Properties. (a) Each Loan Party has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

(b) Each Loan Party owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by the Loan Parties does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits, proceedings or investigations by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Borrower, threatened
against or affecting any Loan Party (i) as to which there is a reasonable
possibility of an

 

45



--------------------------------------------------------------------------------

adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that question the validity of this Agreement or the Transactions.
There are no labor controversies pending against or, to the knowledge of the
Company, threatened against or affecting any Loan Party (i) which could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, or (ii) that question the validity of this Agreement or
the Transactions.

(b) Except with respect to any matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, none of
the Loan Parties (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

SECTION 3.07. Compliance with Laws. Each Loan Party is in compliance with all
laws, regulations and orders of any Governmental Authority applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Furthermore, the Dutch Borrower does not qualify as a credit institution
subject to the Dutch Financial Supervision Act, or otherwise falls within an
applicable exemption from such act.

SECTION 3.08. Investment Company Status. None of the Loan Parties is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

SECTION 3.09. Taxes. Each Loan Party has timely filed or caused to be filed all
Tax returns and related reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
such Loan Party has set aside on its books adequate reserves or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.11. Disclosure. The Company has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of the other Loan Parties is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Information Memorandum nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of the Company or any other Loan Party to the Administrative Agent or
any Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrowers represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

SECTION 3.12. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

SECTION 3.13. Liens. There are no Liens on any of the Collateral except for
Permitted Liens.

SECTION 3.14. No Default. Each Borrower is in full compliance with this
Agreement and no Default or Event of Default has occurred and is continuing.

SECTION 3.15. No Burdensome Restrictions. On the date hereof, no Borrower is
subject to any Burdensome Restrictions except Burdensome Restrictions permitted
under Section 6.08.

SECTION 3.16. Solvency.

(a) Immediately after the consummation of the Transactions to occur on the
Effective Date, the Loan Parties, taken as a whole, are and will be Solvent.

 

46



--------------------------------------------------------------------------------

(b) The Company does not intend to, nor will it permit any of the other Loan
Parties to, and the Company does not believe that it or any of the other Loan
Parties will, incur debts beyond its ability to pay such debts as they mature,
taking into account the timing of and amounts of cash to be received by it or
any such Loan Party and the timing of the amounts of cash to be payable on or in
respect of its Indebtedness or the Indebtedness of any such Loan Party.

SECTION 3.17. Insurance. Except as qualified below, the Company maintains, and
has caused each other Loan Party to maintain, with financially sound and
reputable insurance companies, insurance on all their real and personal property
in such amounts, subject to such deductibles and self-insurance retentions and
covering such properties and risks as are adequate and customarily maintained by
companies engaged in the same or similar businesses operating in the same or
similar locations. The Company and the other Loan Parties are self-insured for
general liability coverage.

SECTION 3.18. Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
in favor of the Administrative Agent, for the benefit of the Holders of Secured
Obligations, and provided that the Administrative Agent does what is required to
continue the perfection of such Liens under the UCC or other applicable law,
such Liens constitute perfected and continuing Liens on the Collateral, securing
the Secured Obligations, enforceable against the applicable Loan Party and all
third parties, and having priority over all other Liens on the Collateral except
in the case of (a) Permitted Liens, to the extent any such Permitted Liens would
have priority over the Liens in favor of the Administrative Agent pursuant to
any applicable law or any Intercreditor Agreements and (b) Liens perfected only
by possession (including possession of any certificate of title) to the extent
the Administrative Agent has not obtained or does not maintain possession of
such Collateral.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from (i) each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement and
(ii) duly executed copies of the Loan Documents and such other legal opinions,
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel and as
further described in the list of closing documents attached as Exhibit E.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders, and dated the Effective
Date) of (i) Jones Day, U.S. counsel for the Loan Parties, substantially in the
form of Exhibit B-1, and (ii) BarentsKrans N.V., Dutch counsel for the Dutch
Borrower, substantially in the form of Exhibit B-2 and in each case covering
such other matters relating to the Loan Parties, the Loan Documents or the
Transactions as the Administrative Agent shall reasonably request. The Company
hereby requests such counsel to deliver such opinions.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the initial Loan Parties, the
authorization of the Transactions and any other legal matters relating to such
Loan Parties, the Loan Documents or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel and as further
described in the list of closing documents attached as Exhibit E.

 

47



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02, as further described in the list of
closing documents attached as Exhibit E.

(e) The Administrative Agent shall have received evidence reasonably
satisfactory to it that all governmental and third party approvals necessary or,
in the reasonable discretion of the Administrative Agent, advisable in
connection with the Transactions have been obtained and are in full force and
effect.

(f) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Company hereunder.

(g) The Administrative Agent shall have received the results of a recent lien
search in each of the jurisdictions where the Loan Parties are organized, and
such search shall reveal no liens on any of the assets of the Loan Parties
except for Permitted Liens or discharged on or prior to the Effective Date
pursuant to a pay-off letter or other documentation satisfactory to the
Administrative Agent, as further described in the list of closing documents
attached as Exhibit E.

(h) The Administrative Agent shall have received (i) the certificates
representing the shares of Equity Interests pledged pursuant to the Security
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof and
(ii) each promissory note (if any) pledged to the Administrative Agent pursuant
to the Security Agreement endorsed (without recourse) in blank (or accompanied
by an executed transfer form in blank) by the pledgor thereof.

(i) Each document (including any UCC financing statement) required by the
Collateral Documents or under law or reasonably requested by the Administrative
Agent to be filed, registered or recorded in order to create in favor of the
Administrative Agent, for the benefit of the Holders of Secured Obligations, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than with respect to Permitted Liens), shall be in
proper form for filing, registration or recordation.

(j) The Administrative Agent shall have received evidence of insurance coverage
in form, scope, and substance reasonably satisfactory to the Administrative
Agent and otherwise in compliance with the terms of Section 5.05, as further
described in the list of closing documents attached as Exhibit E.

(k) The Administrative Agent shall have received from the Dutch Borrower a
confirmation by an authorized signatory of the Dutch Borrower that there is no
works council with jurisdiction over the transactions as envisaged by any Loan
Document to which it is a party and that there is no obligation for the Dutch
Borrower to establish a works council pursuant to the Works Council Act (Wet op
de Ondernemingsraden), or, if a works council is established, a confirmation
that all consultation obligations in respect of such works council have been
complied with and that positive unconditional advice has been obtained,
attaching a copy of such advice and a copy of the request for such advice.

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall evidence the satisfaction (or waiver in
accordance of Section 9.02) of all of the conditions in this Section 4.01 and
shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

48



--------------------------------------------------------------------------------

(c) No law or regulation shall prohibit, and no order, judgment or decree of any
Governmental Authority shall enjoin, prohibit or restrain, any Lender from
making the requested Loan or the Issuing Bank or any Lender from issuing,
renewing, extending or increasing the face amount of or participating in the
Letter of Credit requested to be issued, renewed, extended or increased;
provided that any of the forgoing shall only affect or limit a requested
Borrowing to the extent of such injunction, prohibition or restraint.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

SECTION 4.03. Designation of a Foreign Subsidiary Borrower. The designation of a
Foreign Subsidiary Borrower pursuant to Section 2.23 is subject to the condition
precedent that the Company or such proposed Foreign Subsidiary Borrower shall
have furnished or caused to be furnished to the Administrative Agent:

(a) Copies, certified by the Secretary or Assistant Secretary (or comparable
officer) of such Subsidiary, of its Board of Directors’ resolutions (and
resolutions of other bodies, if any are deemed necessary by counsel for the
Administrative Agent) approving the Borrowing Subsidiary Agreement and any other
Loan Documents to which such Subsidiary is becoming a party;

(b) An incumbency certificate, executed by the Secretary or Assistant Secretary
(or comparable officer) of such Subsidiary, which shall identify by name and
title and bear the signature of the officers of such Subsidiary authorized to
request Borrowings hereunder and sign the Borrowing Subsidiary Agreement and the
other Loan Documents to which such Subsidiary is becoming a party, upon which
certificate the Administrative Agent and the Lenders shall be entitled to rely
until informed of any change in writing by the Company or such Subsidiary;

(c) Opinions of counsel to such Subsidiary, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, with respect to the
laws of its jurisdiction of organization and such other matters as are
reasonably requested by counsel to the Administrative Agent and addressed to the
Administrative Agent and the Lenders; and

(d) Any promissory notes requested by any Lender, and any other instruments and
documents reasonably requested by the Administrative Agent.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Company covenants and agrees with
the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Company will
furnish to the Administrative Agent for distribution to each Lender:

(a) within ninety (90) days after the end of each Fiscal Year of the Company,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
all reported on by Ernst & Young LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Company and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied (except as may be described as
required by paragraph (c)(iii) of this Section);

 

49



--------------------------------------------------------------------------------

(b) within forty-five (45) days after the end of each of the first three Fiscal
Quarters of each Fiscal Year of the Company, its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such Fiscal Quarter and the then elapsed portion of the Fiscal
Year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous Fiscal Year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments, the absence of footnotes and any matters
described as required by paragraph (c)(iii) of this Section;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Company (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.11 and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

(e) as soon as available, but in any event at least thirty (30) days prior to
the end of each Fiscal Year of the Company, a copy of the plan and forecast
(including a projected consolidated and consolidating balance sheet, income
statement and funds flow statement) of the Company for the upcoming Fiscal Year
in form reasonably satisfactory to the Administrative Agent; and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender (acting through the Administrative Agent) may
reasonably request.

SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent for distribution to each Lender prompt written notice of
the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Company will, and will cause
each other Loan Party to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, privileges, franchises, governmental
authorizations and intellectual property rights material to the conduct of its
business, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03.

 

50



--------------------------------------------------------------------------------

SECTION 5.04. Payment of Obligations. The Company will, and will cause each
other Loan Party to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Company or
such other Loan Party has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Company will, and will
cause each other Loan Party to, (a) keep and maintain all property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted, and (b) maintain with financially sound and reputable
carriers (i) insurance in such amounts (with no greater risk retention) and
against such risks (including loss or damage by fire and loss in transit; theft,
burglary, pilferage, larceny, embezzlement, and other criminal activities;
business interruption; and general liability) and such other hazards, as is
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations and (ii) all insurance required
pursuant to the Collateral Documents; provided, that the Loan Parties shall be
entitled to self-insure for general liability in a manner consistent with
historical practices. The Company will furnish to the Administrative Agent, upon
request, information in reasonable detail as to the insurance so maintained. The
Company shall deliver to the Administrative Agent endorsements (x) to all “All
Risk” physical damage insurance policies on all of the Loan Parties’ tangible
personal property and assets naming the Administrative Agent as lender loss
payee, and (y) to all general liability and other liability policies naming the
Administrative Agent an additional insured. In the event the Company or any
other Loan Party at any time or times hereafter shall fail to obtain or maintain
any of the policies or insurance required herein or to pay any premium in whole
or in part relating thereto, then after notice to the Company and a reasonable
time to cure, the Administrative Agent, without waiving or releasing any
obligations or resulting Default hereunder, may at any time or times thereafter
(but shall be under no obligation to do so) obtain and maintain such policies of
insurance and pay such premiums and take any other action with respect thereto
which the Administrative Agent deems reasonably advisable. All sums so disbursed
by the Administrative Agent shall constitute part of the Obligations, payable as
provided in this Agreement. The Company will furnish to the Administrative Agent
and the Lenders prompt written notice of any casualty or other insured damage to
any material portion of the Collateral or the commencement of any action or
proceeding for the taking of any material portion of the Collateral or interest
therein under power of eminent domain or by condemnation or similar proceeding.

SECTION 5.06. Books and Records; Inspection Rights. The Company will, and will
cause each other Loan Party to, keep proper books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities. The Company will, and will cause each
other Loan Party to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, including
environmental assessment reports and Phase I or Phase II studies commissioned
previously by the Company or any other Loan Party (it being understood that the
Administrative Agent and Lenders will not be entitled to conduct their own
environmental studies with respect to the Company or any of the Loan Parties),
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested. During any inspection or examination, the Administrative Agent will
make reasonable efforts to cause all of its representatives to comply in all
material respects with all health, safety and security requirements of general
application of the Company or applicable Loan Party, or otherwise applicable to
the relevant location. The Company acknowledges that the Administrative Agent,
after exercising its rights of inspection, may prepare and distribute to the
Lenders certain reports pertaining to the Company and the other Loan Parties’
assets for internal use by the Administrative Agent and the Lenders.

SECTION 5.07. Compliance with Laws and Material Contractual Obligations. The
Company will, and will cause each other Loan Party to, (i) comply with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its property (including without limitation Environmental Laws) and (ii) perform
in all material respects its obligations under material agreements to which it
is a party, in each case except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

51



--------------------------------------------------------------------------------

SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used only to
finance the working capital needs, and for general corporate purposes, of the
Company and its Subsidiaries in the ordinary course of business. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

SECTION 5.09. Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances.

(a) As promptly as possible but in any event within thirty (30) days (or such
later date as may be agreed upon by the Administrative Agent) after any Person
becomes, or is designated by the Company as, or qualifies independently as a
Subsidiary Guarantor pursuant to the definitions of “Material Subsidiary” and
“Subsidiary Guarantor”, the Company shall provide the Administrative Agent with
written notice thereof setting forth information in reasonable detail describing
the material assets of such Person and shall cause each such Subsidiary which
also qualifies as a Subsidiary Guarantor to deliver to the Administrative Agent
a joinder to the Subsidiary Guaranty and the Security Agreement (in each case in
the form contemplated thereby) pursuant to which such Subsidiary agrees to be
bound by the terms and provisions thereof, such Subsidiary Guaranty and the
Security Agreement to be accompanied by appropriate corporate resolutions, other
corporate documentation and legal opinions in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

(b) The Company will cause, and will cause each other Loan Party to cause, all
of its owned property (whether real, personal, tangible, intangible, or mixed;
provided that (x) real property shall be limited to mining property and (y) such
owned property shall exclude precious metal, any and all inventory or
work-in-process that contains precious metal and any proceeds of the foregoing
(collectively, “Precious Metal”)), to be subject at all times to first priority,
perfected Liens in favor of the Administrative Agent for the benefit of the
Holders of Secured Obligations to secure the Secured Obligations in accordance
with the terms and conditions of the Collateral Documents, subject in any case
to Permitted Liens. Without limiting the generality of the foregoing, the
Company (i) will cause the Applicable Pledge Percentage of the issued and
outstanding Equity Interests of each Pledge Subsidiary directly owned by the
Company or any other Loan Party to be subject at all times to a first priority,
perfected Lien in favor of the Administrative Agent to secure the Secured
Obligations in accordance with the terms and conditions of the Collateral
Documents or such other security documents as the Administrative Agent shall
reasonably request and (ii) will, and will cause each Subsidiary Guarantor to,
deliver Mortgages and Mortgage Instruments with respect to real mining Property
owned by the Company or such Guarantor to the extent, and within such time
period as is, reasonably required by the Administrative Agent. Notwithstanding
the foregoing, (i) no such Mortgages and Mortgage Instruments are required to be
delivered hereunder until the date that is sixty (60) days after the Effective
Date or such later date as the Administrative Agent may agree in the exercise of
its reasonable discretion with respect thereto and (ii) no such pledge agreement
in respect of the Equity Interests of a Foreign Subsidiary shall be required
hereunder (A) until the date that is sixty (60) days after the Effective Date or
such later date as the Administrative Agent may agree in the exercise of its
reasonable discretion with respect thereto, and (B) to the extent the
Administrative Agent or its counsel determines that such pledge would not
provide material credit support for the benefit of the Holders of Secured
Obligations pursuant to legally valid, binding and enforceable pledge
agreements.

(c) Without limiting the foregoing, the Company will, and will cause each other
Loan Party to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all at the expense of the Company.

(d) If any assets (including any real mining property or improvements thereto or
any interest therein but excluding Precious Metal) are acquired by a Loan Party
after the Effective Date (other than assets constituting Collateral under the
Security Agreement that become subject to the Lien in favor of the Security
Agreement upon acquisition thereof), the Company will notify the Administrative
Agent thereof, and, if requested by the

 

52



--------------------------------------------------------------------------------

Administrative Agent, the Company will cause such assets to be subjected to a
Lien securing the Secured Obligations and will take, and cause the other Loan
Parties to take, such actions as shall be necessary or reasonably requested by
the Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (c) of this Section, all at the expense of the Company.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Company covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) the Secured Obligations;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness with Indebtedness
of a similar type that does not increase the outstanding principal amount
thereof;

(c) Indebtedness of (i) any Loan Party to any other Loan Party, (ii) any Loan
Party to any Subsidiary and (iii) any Subsidiary that is not a Loan Party to any
other Subsidiary that is not a Loan Party;

(d) Guarantees by (i) any Loan Party of Indebtedness of any other Loan Party,
(ii) any Subsidiary of Indebtedness of any Loan Party and (iii) any Subsidiary
that is not a Loan Party of Indebtedness of any other Subsidiary that is not a
Loan Party;

(e) Indebtedness of the Company or any Subsidiary incurred to finance the
acquisition, construction or improvement of any assets, including Capitalized
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that the aggregate principal amount of Indebtedness incurred in any
Fiscal Year pursuant to this clause (e) shall not exceed $25,000,000;

(f) Contingent Obligations (i) by endorsement of instruments for deposit or
collection in the ordinary course of business, (ii) consisting of the
reimbursement obligations in respect of LC Disbursements hereunder,
(iii) consisting of the Subsidiary Guaranty and Guarantees of Indebtedness
incurred for the benefit of any other Loan Party if the primary obligation is
expressly permitted elsewhere in this Section 6.01, and (iv) under the Beryllium
Contracts;

(g) Indebtedness arising under Swap Agreements having a Net Mark-to-Market
Exposure not exceeding $50,000,000, which amount shall include the Swap
Agreements in existence on the Effective Date;

(h) Indebtedness arising under Permitted Precious Metals Agreements in an
aggregate principal amount not to exceed $500,000,000;

(i) unsecured Indebtedness of the Company (including unsecured Subordinated
Indebtedness to the extent subordinated to the Secured Obligations on terms
reasonably acceptable to the Administrative Agent) in the form of publicly
issued notes, to the extent not otherwise permitted under this Section 6.01, and
any Indebtedness of the Company constituting refinancings, renewals or
replacements of any such Indebtedness; provided that (i) both immediately prior
to and after giving effect (including giving effect on a Pro Forma Basis)
thereto, no Default or Event of Default shall exist or would result therefrom,
(ii) such Indebtedness

 

53



--------------------------------------------------------------------------------

matures after, and does not require any scheduled amortization or other
scheduled payments of principal prior to, the date that is 181 days after the
Maturity Date (it being understood that any provision requiring an offer to
purchase such Indebtedness as a result of change of control or asset sale shall
not violate the foregoing restriction), (iii) such Indebtedness is not
guaranteed by any Subsidiary of the Company other than the Subsidiary Guarantors
(which guarantees, if such Indebtedness is subordinated, shall be expressly
subordinated to the Secured Obligations on terms not less favorable to the
Lenders than the subordination terms of such Subordinated Indebtedness),
(iv) the covenants applicable to such Indebtedness are not more onerous or more
restrictive in any material respect (taken as a whole) than the applicable
covenants set forth in this Agreement and (v) both immediately prior to and
after giving effect (including giving effect on a Pro Forma Basis) thereto, the
Company is in compliance with Section 6.11; and

(j) other unsecured Indebtedness in an amount not in excess of $100,000,000.

SECTION 6.02. Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any Collateral, except
the following (collectively, “Permitted Liens”):

(a) Liens created pursuant to any Loan Document;

(b) Liens arising in connection with Permitted Precious Metals Agreements
subject to the Intercreditor Agreement referenced in clause (a) of the
definition of “Intercreditor Agreements” to the extent applicable;

(c) any Lien on any property or asset of the Company or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Company or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;

(d) any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(e) Liens on assets acquired, constructed or improved by the Company or any
Subsidiary; provided that (i) such security interests secure Indebtedness
permitted by clause (e) of Section 6.01, (ii) the Indebtedness secured thereby
does not exceed the cost of acquiring, constructing or improving such assets and
(iii) such security interests shall not apply to any other property or assets of
the Company or any Subsidiary;

(f) Liens for taxes, fees, assessments, or other governmental charges or levies
on the Property of the Company or any Subsidiary if such Liens (a) shall not at
the time be delinquent or (b) subject to the provisions of Section 5.04, do not
secure obligations in excess of $15,000,000 and a stay of enforcement of such
Lien is in effect;

(g) Liens imposed by law, such as carrier’s, warehousemen’s, and mechanic’s
Liens and other similar Liens arising in the ordinary course of business which
secure payment of obligations not more than ten days past due or which are being
contested in good faith by appropriate proceedings diligently pursued and for
which adequate reserves shall have been provided on the Company or such
Subsidiary’s books;

(h) statutory Liens in favor of landlords of real Property leased by the Company
or any Subsidiary; provided that, the Company or such Subsidiary is current with
respect to payment of all rent and other material amounts due to such landlord
under any lease of such real Property;

(i) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation or to secure

 

54



--------------------------------------------------------------------------------

the performance of bids, tenders, or contracts (other than for the repayment of
Indebtedness) or to secure indemnity, performance, or other similar bonds for
the performance of bids, tenders, or contracts (other than for the repayment of
Indebtedness) or to secure statutory obligations (other than liens arising under
ERISA or Environmental Laws) or surety or appeal bonds, or to secure indemnity,
performance, or other similar bonds;

(j) utility easements, building restrictions, and such other encumbrances or
charges against real Property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of such real Property or interfere in any material respect
with the use thereof in the business of the Company or any Subsidiary;

(k) the equivalent of the types of Liens discussed in clauses (f) through
(j) above, inclusive, in any jurisdiction in which the Company or any Subsidiary
is engaged in business or owns Property or assets;

(l) Liens arising from judgments or orders under circumstances that do not
constitute an Event of Default under clause (k) of Article VII; and

(m) other Liens not otherwise permitted above so long as the aggregate principal
amount of the obligations subject to such Liens does not at any time exceed
$20,000,000.

SECTION 6.03. Fundamental Changes and Asset Sales. (a) The Company will not, and
will not permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) any of its assets, (including pursuant to a Sale and Leaseback
Transaction), or any of the Equity Interests of any of its Subsidiaries (in each
case, whether now owned or hereafter acquired), or liquidate or dissolve, except
that, if at the time thereof and immediately after giving effect thereto no
Event of Default shall have occurred and be continuing:

(i) any Person may merge into the Company in a transaction in which the Company
is the surviving corporation;

(ii) any Subsidiary may merge into a Loan Party in a transaction in which the
surviving entity is such Loan Party (provided that any such merger involving the
Company must result in the Company as the surviving entity) and any Subsidiary
which is not a Loan Party may merge into another Subsidiary which is not a Loan
Party;

(iii) any Subsidiary may sell, transfer, lease or otherwise dispose of its
assets to a Loan Party and any Subsidiary which is not a Loan Party may sell,
transfer, lease or otherwise dispose of its assets to another Subsidiary which
is not a Loan Party;

(iv) the Company and its Subsidiaries may (A) sell inventory in the ordinary
course of business, (B) effect sales, trade-ins or dispositions of equipment
that is obsolete or no longer useful in any meaningful way in its business,
(C) enter into licenses of technology in the ordinary course of business, and
(D) make any other sales, transfers, leases or dispositions that, together with
all other Property of the Company and its Subsidiaries previously leased, sold
or disposed of as permitted by this clause (D) during any Fiscal Year of the
Company, does not represent Property with a book value that (1) is greater than
10% of the Consolidated Total Assets of the Company or (2) is responsible for
more than 10% of the consolidated net sales or of the Consolidated Net Income of
the Company, in each case, as would be shown in the consolidated financial
statements of the Company as at the beginning of the four-quarter period ending
with the quarter in which such determination is made (or if financial statements
have not been delivered hereunder for that quarter which begins the four quarter
period, then the financial statements delivered hereunder for the quarter ending
immediately prior to that quarter); and

(v) any Subsidiary may liquidate or dissolve if the Company determines in good
faith that such liquidation or dissolution is in the best interests of the
Company and is not materially disadvantageous to the Lenders; provided that any
such merger involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by
Section 6.04.

 

55



--------------------------------------------------------------------------------

(b) The Company will not, and will not permit any of its Subsidiaries to, engage
to any material extent in any business other than businesses of the type
conducted by the Company and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.

(c) The Company will not, nor will it permit any of its Subsidiaries to, change
its Fiscal Year from the basis in effect on the Effective Date.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Company will not, and will not permit any of its Subsidiaries to, purchase, hold
or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, Guarantee any obligations of, or make or
permit to exist any Investment in, any other Person, or make any Acquisition,
except:

(a) Cash Equivalent Investments;

(b) Investments in Subsidiaries existing as of the Effective Date and additional
Investments in Subsidiaries which are Loan Parties;

(c) other Investments in existence on the Effective Date and described in
Schedule 6.04;

(d) Investments consisting of loans or advances made to employees of the Company
or any Subsidiary on an arms-length basis in the ordinary course of business
consistent with past practices for travel and entertainment expenses, and
similar purposes up to a maximum of $50,000 to any employee and up to a maximum
of $250,000 in the aggregate at any one time outstanding;.

(e) Investments comprised of notes payable, or stock or other securities issued
by account debtors to the Company or any Subsidiary pursuant to negotiated
agreements with respect to settlement of such account debtor’s accounts in the
ordinary course of business, consistent with past practices;

(f) Investments made in connection with employee compensation arrangements,
employee option plans or deferred director compensation, all in a manner
consistent with the Company’s historical practices;

(g) Acquisitions; provided, that, at the time of and immediately after giving
effect to any such Acquisition, (i) no Event of Default has occurred and is
continuing or would arise after giving effect thereto, (ii) such Acquisition is
not a Hostile Acquisition, (iii) such Person or division or line of business is
engaged in the same or a similar line of business as the Company and the
Subsidiaries or business reasonably related thereto, (iv) all actions required
to be taken with respect to such acquired or newly formed Subsidiary under
Section 5.09 shall be taken in accordance with, and subject to the time periods
required under, Section 5.09, (v) the Company and the Subsidiaries are in
compliance, on a Pro Forma Basis after giving effect to such Acquisition (but
without giving effect to any synergies or cost savings), with the covenants
contained in Section 6.11 recomputed as of the last day of the most recently
ended Fiscal Quarter of the Company for which financial statements are
available, as if such Acquisition (and any related incurrence or repayment of
Indebtedness, with any new Indebtedness being deemed to be amortized over the
applicable testing period in accordance with its terms) had occurred on the
first day of each relevant period for testing such compliance and, if the
aggregate consideration paid in respect of such Acquisition exceeds $50,000,000,
the Company shall have delivered to the Administrative Agent a certificate of a
Financial Officer of the Company to such effect, together with all relevant
financial information, statements and projections reasonably requested by the
Administrative Agent, (vi) in the case of an Acquisition or merger involving the
Company or a Subsidiary, the Company or such Subsidiary is the surviving entity
of such merger and/or consolidation (provided that any such merger involving the
Company must result in the Company as the surviving entity), (vii) immediately
prior to and immediately after giving effect to any such Acquisition, the
Leverage Ratio does not exceed 3.25 to 1.00 and (viii) the aggregate cash
consideration paid in respect of such Acquisition, when taken together with the
aggregate cash consideration paid in respect of all other Acquisitions, does not
exceed $100,000,000 during any Fiscal Year of the Company; provided, however,
that the foregoing $100,000,000 aggregate limitation for Acquisitions shall not
apply as long as the Leverage Ratio does not exceed 3.00 to 1.00 immediately
prior to and immediately after giving effect to any such Acquisition;

 

56



--------------------------------------------------------------------------------

(h) Investments under Permitted Precious Metal Agreements;

(i) other Investments in non-Loan Party Subsidiaries (other than non-Loan Party
Subsidiaries of the Dutch Borrower) in an amount not to exceed $40,000,000 at
any time;

(j) other Investments not to exceed $50,000,000 at any time outstanding; and

(k) Acquisitions made by any Foreign Subsidiary that is not a Loan Party.

SECTION 6.05. Swap Agreements. The Company will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Company or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of the
Company or any of its Subsidiaries), and (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Company or
any Subsidiary.

SECTION 6.06. Transactions with Affiliates. The Company will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Company or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Company and its wholly owned Subsidiaries
not involving any other Affiliate and (c) any Restricted Payment permitted by
Section 6.07.

SECTION 6.07. Restricted Payments. The Company will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except (a) the Company may declare and pay
dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, (c) the Company may make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Company and its
Subsidiaries and (d) the Company and its Subsidiaries may make any other
Restricted Payment so long as no Default or Event of Default has occurred and is
continuing prior to making such Restricted Payment or would arise after giving
effect (including giving effect on a Pro Forma Basis) thereto and the aggregate
amount of such Restricted Payments does not exceed 10% of Consolidated Net Worth
as of the most recently ended Fiscal Quarter of the Company for which Financials
have been delivered; provided, that the foregoing aggregate limitation for
Restricted Payments shall not apply as long as the Leverage Ratio does not
exceed 2.50 to 1.00 immediately prior to and immediately after giving effect
(including giving effect on a Pro Forma Basis) to any such Restricted Payment.

SECTION 6.08. Restrictive Agreements. The Company will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Company or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to holders of its Equity Interests or to make or repay loans or advances to the
Company or any other Subsidiary or to Guarantee Indebtedness of the Company or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document, (ii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale; provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iii) the foregoing shall not apply to
restrictions and conditions set forth in any Permitted Precious Metals Agreement
that is subject to the Intercreditor Agreement referenced in clause (a) of the
definition of “Intercreditor Agreements”, (iv) clause (a) of the foregoing shall
not apply to restrictions or conditions imposed by any agreement relating to
secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness and
(v) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof.

SECTION 6.09. Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents. The Company will not, and will not permit any Subsidiary
to, directly or indirectly voluntarily prepay, defease or in substance defease,
purchase, redeem, retire or otherwise acquire, any Subordinated Indebtedness or
any

 

57



--------------------------------------------------------------------------------

Indebtedness from time to time outstanding under the Subordinated Indebtedness
Documents. Furthermore, the Company will not, and will not permit any Subsidiary
to, amend the Subordinated Indebtedness Documents or any document, agreement or
instrument evidencing any Indebtedness incurred pursuant to the Subordinated
Indebtedness Documents (or any replacements, substitutions, extensions or
renewals thereof) or pursuant to which such Indebtedness is issued where such
amendment, modification or supplement provides for the following or which has
any of the following effects:

(a) increases the overall principal amount of any such Indebtedness or increases
the amount of any single scheduled installment of principal or interest;

(b) shortens or accelerates the date upon which any installment of principal or
interest becomes due or adds any additional mandatory redemption provisions;

(c) shortens the final maturity date of such Indebtedness or otherwise
accelerates the amortization schedule with respect to such Indebtedness;

(d) increases the rate of interest accruing on such Indebtedness;

(e) provides for the payment of additional fees or increases existing fees;

(f) amends or modifies any financial or negative covenant (or covenant which
prohibits or restricts the Company or any Subsidiary from taking certain
actions) in a manner which is more onerous or more restrictive in any material
respect to the Company or such Subsidiary or which is otherwise materially
adverse to the Company, any Subsidiary and/or the Lenders or, in the case of any
such covenant, which places material additional restrictions on the Company or
such Subsidiary or which requires the Company or such Subsidiary to comply with
more restrictive financial ratios or which requires the Company to better its
financial performance, in each case from that set forth in the existing
applicable covenants in the Subordinated Indebtedness Documents or the
applicable covenants in this Agreement; or

(g) amends, modifies or adds any affirmative covenant in a manner which (i) when
taken as a whole, is materially adverse to the Company, any Subsidiary and/or
the Lenders or (ii) is more onerous than the existing applicable covenant in the
Subordinated Indebtedness Documents or the applicable covenant in this
Agreement.

SECTION 6.10. Sale and Leaseback Transactions. The Company shall not, nor shall
it permit any Subsidiary to, enter into any Sale and Leaseback Transaction other
than (a) Sale and Leaseback Transactions entered into in connection with any
Permitted Precious Metals Agreement, and (b) Sale and Leaseback Transactions
entered into in connection with any project financing involving municipal bond
offerings otherwise permitted by this Agreement.

SECTION 6.11. Financial Covenants.

(a) Maximum Leverage Ratio. The Company will not permit the Leverage Ratio,
determined as of the end of each of its Fiscal Quarters for the then
most-recently ended four Fiscal Quarters, to be greater than 3.50 to 1.00.

(b) Minimum Fixed Charge Coverage Ratio. The Company will not permit the Fixed
Charge Coverage Ratio, determined as of the end of each of its Fiscal Quarters
for the then most-recently ended four Fiscal Quarters, to be less than 1.50 to
1.00.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

58



--------------------------------------------------------------------------------

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three (3) Business
Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party in or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof or waiver hereunder or
thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any other Loan
Document or any amendment or modification thereof or waiver thereunder, shall
prove to have been materially incorrect when made or deemed made;

(d) the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to any Borrower’s
existence), 5.08 or 5.09 or in Article VI or in Article X;

(e) any Loan Party, as applicable, shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b) or (d) of this Article) or any other Loan Document,
and such failure shall continue unremedied for a period of thirty (30) days
after notice thereof from the Administrative Agent to the Company (which notice
will be given at the request of any Lender);

(f) the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any other Loan Party or its debts, or of a Substantial
Portion of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any other Loan Party or for a Substantial
Portion of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

(i) the Company or any other Loan Party shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any other Loan Party or for a Substantial
Portion of its assets, (iv) file an answer admitting the material allegations of
a petition filed against it in any such proceeding, (v) make a general
assignment for the benefit of creditors or (vi) take any action for the purpose
of effecting any of the foregoing;

(j) the Company or any other Loan Party shall admit in writing its inability or
fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $20,000,000 (or the equivalent thereof in currencies other than
Dollars) shall be rendered against the Company, any Subsidiary or any
combination thereof and the same shall remain undischarged for a period of
thirty (30) consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Company or any Subsidiary to enforce any such
judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

 

59



--------------------------------------------------------------------------------

(m) a Change in Control shall occur;

(n) the occurrence of any “Default”, as defined in any Loan Document (other than
this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided;

(o) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms); or

(p) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any portion of the Collateral
purported to be covered thereby, except as permitted by the terms of any Loan
Document;

then, and in every such event (other than an event with respect to the Company
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Secured Obligations of the Borrowers accrued
hereunder and under the other Loan Documents, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers; and in case of any event with
respect to any Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
Secured Obligations accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers. Upon
the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any

 

60



--------------------------------------------------------------------------------

discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Company or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Company or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or (vi) the creation, perfection or priority of Liens on the Collateral or the
existence of the Collateral.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Company. Upon any such
resignation, the Required Lenders shall have the right (with the consent of the
Company, such consent not to be unreasonably withheld or delayed; provided that
no such consent shall be required if an Event of Default has occurred and is
continuing) to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by any Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between such Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own

 

61



--------------------------------------------------------------------------------

credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or related agreement or any document furnished hereunder
or thereunder.

None of the Lenders, if any, identified in this Agreement as a Co-Syndication
Agent shall have any right, power, obligation, liability, responsibility or duty
under this Agreement other than those applicable to all Lenders as such. Without
limiting the foregoing, none of such Lenders shall have or be deemed to have a
fiduciary relationship with any Lender. Each Lender hereby makes the same
acknowledgments with respect to the relevant Lenders in their respective
capacities as Co-Syndication Agents as it makes with respect to the
Administrative Agent in the preceding paragraph.

Except with respect to the exercise of setoff rights of any Lender, in
accordance with Section 9.08, the proceeds of which are applied in accordance
with this Agreement, each Lender agrees that it will not take any action, nor
institute any actions or proceedings, against any Loan Party or with respect to
any Loan Document, without the prior written consent of the Required Lenders or,
as may be provided in this Agreement or the other Loan Documents, with the
consent of the Administrative Agent.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

In its capacity, the Administrative Agent is a “representative” of the Holders
of Secured Obligations within the meaning of the term “secured party” as defined
in the UCC. Each Lender authorizes the Administrative Agent to enter into each
of the Collateral Documents to which it is a party and to take all action
contemplated by such documents. Each Lender agrees that no Holder of Secured
Obligations (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Holders of
Secured Obligations upon the terms of the Collateral Documents. In the event
that any Collateral is hereafter pledged by any Person as collateral security
for the Secured Obligations, the Administrative Agent is hereby authorized, and
hereby granted a power of attorney, to execute and deliver on behalf of the
Holders of Secured Obligations any Loan Documents necessary or appropriate to
grant and perfect a Lien on such Collateral in favor of the Administrative Agent
on behalf of the Holders of Secured Obligations. The Lenders hereby authorize
the Administrative Agent, at its option and in its discretion, to release any
Lien granted to or held by the Administrative Agent upon any Collateral (i) as
described in Section 9.02(c); (ii) as permitted by, but only in accordance with,
the terms of the applicable Loan Document; or (iii) if approved, authorized or
ratified in writing by the Required Lenders, unless such release is required to
be approved by all of the Lenders hereunder. Upon request by the Administrative
Agent at any time, the Lenders will confirm in writing the Administrative
Agent’s authority to release particular types or items of Collateral pursuant
hereto. Upon any sale or transfer of assets constituting Collateral which is
permitted pursuant to the terms of any Loan Document, or consented to in writing
by the Required Lenders or all of the Lenders, as applicable, and upon at least
five Business Days’ prior written request by the Company to the Administrative
Agent, the Administrative Agent shall (and is hereby irrevocably authorized by
the Lenders to) execute such documents as may be necessary to evidence the
release of the Liens granted to the Administrative Agent for the benefit of the
Holders of Secured Obligations herein or pursuant hereto upon the Collateral
that was sold or transferred; provided, however, that (i) the Administrative
Agent shall not be required to execute any such document on terms which, in the
Administrative Agent’s reasonable opinion, would expose the Administrative Agent
to liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Secured Obligations or any
Liens upon (or obligations of the Loan Parties in respect of) all interests
retained by any Loan Party, including (without limitation) the proceeds of the
sale, all of which shall continue to constitute part of the Collateral.

 

62



--------------------------------------------------------------------------------

Each Borrower, on its behalf and on behalf of its Subsidiaries, and each Lender,
on its behalf and on the behalf of its affiliated Holders of Secured
Obligations, hereby irrevocably constitute the Administrative Agent as the
holder of an irrevocable power of attorney (fondé de pouvoir within the meaning
of Article 2692 of the Civil Code of Québec) in order to hold hypothecs and
security granted by each Borrower or any Subsidiary on property pursuant to the
laws of the Province of Quebec to secure obligations of any Borrower or any
Subsidiary under any bond, debenture or similar title of indebtedness issued by
any Borrower or any Subsidiary in connection with this Agreement, and agree that
the Administrative Agent may act as the bondholder and mandatary with respect to
any bond, debenture or similar title of indebtedness that may be issued by any
Borrower or any Subsidiary and pledged in favor of the Holders of Secured
Obligations in connection with this Agreement. Notwithstanding the provisions of
Section 32 of the An Act respecting the special powers of legal persons
(Quebec), JPMorgan Chase Bank, N.A. as Administrative Agent may acquire and be
the holder of any bond issued by any Borrower or any Subsidiary in connection
with this Agreement (i.e., the fondé de pouvoir may acquire and hold the first
bond issued under any deed of hypothec by any Borrower or any Subsidiary).

The Administrative Agent is hereby authorized to execute and deliver any
documents necessary or appropriate to create and perfect the rights of pledge
for the benefit of the Holders of Secured Obligations including a right of
pledge with respect to the entitlements to profits, the balance left after
winding up and the voting rights of the Company as ultimate parent of any
Subsidiary which is organized under the laws of the Netherlands and the Equity
Interests of which are pledged in connection herewith (a “Dutch Pledge”).
Without prejudice to the provisions of this Agreement and the other Loan
Documents, the parties hereto acknowledge and agree with the creation of
parallel debt obligations of the Company or any relevant Subsidiary as will be
described in any Dutch Pledge (the “Parallel Debt”), including that any payment
received by the Administrative Agent in respect of the Parallel Debt
will—conditionally upon such payment not subsequently being avoided or reduced
by virtue of any provisions or enactments relating to bankruptcy, insolvency,
preference, liquidation or similar laws of general application—be deemed a
satisfaction of a pro rata portion of the corresponding amounts of the Secured
Obligations, and any payment to the Holders of Secured Obligations in
satisfaction of the Secured Obligations shall—conditionally upon such payment
not subsequently being avoided or reduced by virtue of any provisions or
enactments relating to bankruptcy, insolvency, preference, liquidation or
similar laws of general application—be deemed as satisfaction of the
corresponding amount of the Parallel Debt. The parties hereto acknowledge and
agree that, for purposes of a Dutch Pledge, any resignation by the
Administrative Agent is not effective until its rights under the Parallel Debt
are assigned to the successor Administrative Agent.

The parties hereto acknowledge and agree for the purposes of taking and ensuring
the continuing validity of German law governed pledges (Pfandrechte) with the
creation of parallel debt obligations of the Company and its Subsidiaries as
will be further described in a separate German law governed parallel debt
undertaking. The Administrative Agent shall (i) hold such parallel debt
undertaking as fiduciary agent (Treuhänder) and (ii) administer and hold as
fiduciary agent (Treuhänder) any pledge created under a German law governed
Collateral Document which is created in favor of any Holder of Secured
Obligations or transferred to any Holder of Secured Obligations due to its
accessory nature (Akzessorietät), in each case in its own name and for the
account of the Holders of Secured Obligations. Each Lender (on behalf of itself
and its affiliated Holders of Secured Obligations) hereby authorizes the
Administrative Agent to enter as its agent in its name and on its behalf into
any German law governed Collateral Document, accept as its agent in its name and
on its behalf any pledge or other creation of any accessory security right in
relation to this Agreement and to agree to and execute on its behalf as its
representative in its name and on its behalf any amendments, supplements and
other alterations to any such Collateral Document and to release on behalf of
any such Lender or Holder of Secured Obligations any such Collateral Document
and any pledge created under any such Collateral Document in accordance with the
provisions herein and/or the provisions in any such Collateral Document.

 

63



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to any Borrower, to it c/o Materion Corporation, 6070 Parkland Boulevard,
Mayfield Heights, Ohio 44124, Attention of Michael C. Hasychak (Telecopy No.
(216) 481-2523; Telephone No. (216) 383-6823);

(ii) if to the Administrative Agent, to (A) in the case of Borrowings by the
Company denominated in Dollars, JPMorgan Chase Bank, N.A., JPMorgan Loan
Services, 10 South Dearborn Street, 7th Floor, Chicago, Illinois 60603,
Attention: Irma Yanez (Facsimile No. (312) 385-7107) and (B) in the case of
Borrowings by any Foreign Subsidiary Borrower or denominated in Agreed
Currencies other than Dollars, J.P. Morgan Europe Limited, 125 London Wall,
Floor 9, London EC2Y 5AJ, United Kingdom, Attention of Mark Satchel (Telecopy
No. 44 207 777 2360), and in each case with a copy to JPMorgan Chase Bank, N.A.,
1300 East Ninth Street, 13th Floor, Cleveland, Ohio 44114, Attention: Justin
Byrne (Facsimile No. (216) 781-2271);

(iii) if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., JPMorgan Loan
Services, 10 South Dearborn Street, 7th Floor, Chicago, Illinois 60603,
Attention: Irma Yanez (Facsimile No. (312) 385-7107);

(iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., JPMorgan
Loan Services, 10 South Dearborn Street, 7th Floor, Chicago, Illinois 60603,
Attention: Irma Yanez (Facsimile No. (312) 385-7107); and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

 

64



--------------------------------------------------------------------------------

(b) Except as provided in Section 2.20 with respect to an Incremental Term Loan
Amendment, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or by the Borrowers and
the Administrative Agent with the consent of the Required Lenders; provided that
no such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change Section 2.18(b) or
(d) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender (it being
understood that, solely with the consent of the parties prescribed by
Section 2.20 to be parties to an Incremental Term Loan Amendment, Incremental
Term Loans may be included in the determination of Required Lenders on
substantially the same basis as the Commitments and the Revolving Loans are
included on the Effective Date), (vi) release the Company or all or
substantially all of the Subsidiary Guarantors from their obligations under
Article X or the Subsidiary Guaranty without the written consent of each Lender,
or (vii) except as provided in clause (d) of this Section or in any Collateral
Document, release all or substantially all of the Collateral, without the
written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, the Issuing Bank or the Swingline Lender hereunder without the prior
written consent of the Administrative Agent, the Issuing Bank or the Swingline
Lender, as the case may be.

(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and each Borrower to each relevant
Loan Document (x) to add one or more credit facilities (in addition to the
Incremental Term Loans pursuant to an Incremental Term Loan Amendment) to this
Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
Revolving Loans, Incremental Term Loans and the accrued interest and fees in
respect thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders.

(d) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all the Commitments, payment and satisfaction in full in cash of
all Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
the Administrative Agent, (ii) constituting property being sold or disposed of
if the Company certifies to the Administrative Agent that the sale or
disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property leased to the Company or any
Subsidiary under a lease which has expired or been terminated in a transaction
permitted under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII. Any such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral.

(e) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Company may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement; provided that, concurrently with such replacement,

 

65



--------------------------------------------------------------------------------

(i) another bank or other entity which is reasonably satisfactory to the Company
and the Administrative Agent shall agree, as of such date, to purchase for cash
the Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) each Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by such Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15 and 2.17, and
(2) an amount, if any, equal to the payment which would have been due to such
Lender on the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.

(f) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the credit facilities provided for herein, the
preparation and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
any other Loan Document, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such reasonable out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b) The Company shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or any agreement or instrument contemplated thereby, the performance by
the parties hereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Company or any of its Subsidiaries, or any
Environmental Liability related in any way to the Company or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company or any
of its Subsidiaries, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

(c) To the extent that the Company fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or

 

66



--------------------------------------------------------------------------------

indemnity payment is sought) of such unpaid amount (it being understood that the
Company’s failure to pay any such amount shall not relieve the Company of any
default in the payment thereof); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the Issuing
Bank or the Swingline Lender in its capacity as such.

(d) To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained directly or indirectly from an Indemnitee through telecommunications,
electronic or other information transmission systems (including the Internet),
or (ii) on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A) the Company (provided that the Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof); provided further that no consent of the Company shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent; and

(C) the Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Company and the Administrative Agent otherwise
consent; provided that no such consent of the Company shall be required if an
Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

 

67



--------------------------------------------------------------------------------

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and

(E) other than assignments to an existing Lender, assignments shall always be in
an amount exceeding €50,000 or the equivalent thereof in a foreign currency.

For the purposes of this Section 9.04(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of each
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Bank and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company, the Issuing Bank and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c)(i) Any Lender may, without the consent of the Company, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of

 

68



--------------------------------------------------------------------------------

such obligations and (C) the Borrowers, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, each Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
such Participant agrees to be subject to Section 2.18(c) as though it were a
Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Company
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Company, to comply with Section 2.17(e) as though
it were a Lender (it being understood that the documentation required under
Section 2.17(e) shall be delivered to the participating Lender). Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in the
obligations under this Agreement) except to the extent that such disclosure is
necessary to establish that such interest is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any

 

69



--------------------------------------------------------------------------------

separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of any Borrower or any Subsidiary Guarantor against any of and
all the Secured Obligations held by such Lender, irrespective of whether or not
such Lender shall have made any demand under the Loan Documents and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.

(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Each Foreign Subsidiary
Borrower irrevocably designates and appoints the Company, as its authorized
agent, to accept and acknowledge on its behalf, service of any and all process
which may be served in any suit, action or proceeding of the nature referred to
in Section 9.09(b) in any federal or New York State court sitting in New York
City. The Company hereby represents, warrants and confirms that the Company has
agreed to accept such appointment (and any similar appointment by a Subsidiary
Guarantor which is a Foreign Subsidiary). Said designation and appointment shall
be irrevocable by each such Foreign Subsidiary Borrower

 

70



--------------------------------------------------------------------------------

until all Loans, all reimbursement obligations, interest thereon and all other
amounts payable by such Foreign Subsidiary Borrower hereunder and under the
other Loan Documents shall have been paid in full in accordance with the
provisions hereof and thereof and such Foreign Subsidiary Borrower shall have
been terminated as a Borrower hereunder pursuant to Section 2.23. Each Foreign
Subsidiary Borrower hereby consents to process being served in any suit, action
or proceeding of the nature referred to in Section 9.09(b) in any federal or New
York State court sitting in New York City by service of process upon the Company
as provided in this Section 9.09(d); provided that, to the extent lawful and
possible, notice of said service upon such agent shall be mailed by registered
or certified air mail, postage prepaid, return receipt requested, to the Company
and (if applicable to) such Foreign Subsidiary Borrower at its address set forth
in the Borrowing Subsidiary Agreement to which it is a party or to any other
address of which such Foreign Subsidiary Borrower shall have given written
notice to the Administrative Agent (with a copy thereof to the Company). Each
Foreign Subsidiary Borrower irrevocably waives, to the fullest extent permitted
by law, all claim of error by reason of any such service in such manner and
agrees that such service shall be deemed in every respect effective service of
process upon such Foreign Subsidiary Borrower in any such suit, action or
proceeding and shall, to the fullest extent permitted by law, be taken and held
to be valid and personal service upon and personal delivery to such Foreign
Subsidiary Borrower. To the extent any Foreign Subsidiary Borrower has or
hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether from service or notice, attachment prior to judgment,
attachment in aid of execution of a judgment, execution or otherwise), each
Foreign Subsidiary Borrower hereby irrevocably waives such immunity in respect
of its obligations under the Loan Documents. Nothing in this Agreement or any
other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of

the confidential nature of such Information and instructed to keep such
Information confidential), and that the disclosing Administrative Agent, Issuing
Bank or Lender will be responsible for any unauthorized disclosure by any of its
foregoing affiliated Persons), (b) to the extent requested by any regulatory
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under this Agreement or any other Loan Document or any suit, action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Borrower and its obligations, (g) with
the consent of the Company or (h) to the extent such Information (i) becomes
publicly available other than as a result of a

 

71



--------------------------------------------------------------------------------

breach of this Section or (ii) becomes available to the Administrative Agent,
the Issuing Bank or any Lender on a nonconfidential basis from a source other
than the Company. For the purposes of this Section, “Information” means all
information received from the Company or any Subsidiary relating to the Company,
any of its Subsidiaries or its business, other than any such information that is
available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Company. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies such Borrower, which information includes the name and address
of such Borrower and other information that will allow such Lender to identify
such Borrower in accordance with the Act.

SECTION 9.14. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Holders of Secured Obligations, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession. Should any Lender (other than the Administrative
Agent) obtain possession of any such Collateral, such Lender shall notify the
Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.

ARTICLE X

Cross-Guarantee

In order to induce the Lenders to extend credit to the other Borrowers
hereunder, but subject to the last sentence of this Article X, each Borrower
hereby irrevocably and unconditionally guarantees, as a primary obligor and not
merely as a surety, the payment when and as due of the Secured Obligations. Each
Borrower further agrees that the due and punctual payment of the Secured
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from it, and that it will remain bound upon its guarantee
hereunder notwithstanding any such extension or renewal of any Secured
Obligation.

Each Borrower waives presentment to, demand of payment from and protest to any
Borrower of any of the Secured Obligations, and also waives notice of acceptance
of its obligations and notice of protest for nonpayment. The obligations of each
Borrower hereunder shall not be affected by (a) the failure of the
Administrative Agent, the Issuing Bank or any Lender to assert any claim or
demand or to enforce any right or remedy against any Borrower under the
provisions of this Agreement, any other Loan Document or otherwise; (b) any
extension or renewal of any of the Secured Obligations; (c) any rescission,
waiver, amendment or modification of, or release from, any of the terms or
provisions of this Agreement, or any other Loan Document or agreement; (d) any
default, failure or delay, willful or otherwise, in the performance of any of
the Secured Obligations; (e) the failure of the Administrative Agent to take any
steps to perfect and maintain any security interest in, or to preserve any
rights to, any security or collateral for the Secured Obligations, if any;
(f) any change in the corporate, partnership or other existence, structure or
ownership of any Borrower or any other guarantor of any of the Secured
Obligations; (g) the enforceability or validity of the Secured Obligations or
any part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to any collateral securing the Secured
Obligations or any part thereof, or any other invalidity or unenforceability
relating to or against any Borrower or any other guarantor of any of the Secured
Obligations, for any reason related to this Agreement, any Swap Agreement, any
Banking Services Agreement, any other Loan Document, or any provision of
applicable law, decree, order or regulation of any jurisdiction purporting to
prohibit the payment by such Borrower or any other guarantor of the Secured
Obligations, of any of the Secured Obligations or otherwise affecting any term
of any of the Secured Obligations; or (h) any other act, omission or delay to do
any other act

 

72



--------------------------------------------------------------------------------

which may or might in any manner or to any extent vary the risk of such Borrower
or otherwise operate as a discharge of a guarantor as a matter of law or equity
or which would impair or eliminate any right of such Borrower to subrogation.

Each Borrower further agrees that its agreement hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Secured
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by the Administrative
Agent, the Issuing Bank or any Lender to any balance of any deposit account or
credit on the books of the Administrative Agent, the Issuing Bank or any Lender
in favor of any Borrower or any other Person.

The obligations of each Borrower hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Secured Obligations, any impossibility in the performance of any of the
Secured Obligations or otherwise.

Each Borrower further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Secured Obligation is rescinded or must otherwise be
restored by the Administrative Agent, the Issuing Bank or any Lender upon the
bankruptcy or reorganization of any Borrower or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, the Issuing Bank or any Lender may have at law or in
equity against any Borrower by virtue hereof, upon the failure of any other
Borrower to pay any Secured Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
each Borrower hereby promises to and will, upon receipt of written demand by the
Administrative Agent, the Issuing Bank or any Lender, forthwith pay, or cause to
be paid, to the Administrative Agent, the Issuing Bank or any Lender in cash an
amount equal to the unpaid principal amount of the Secured Obligations then due,
together with accrued and unpaid interest thereon. Each Borrower further agrees
that if payment in respect of any Secured Obligation shall be due in a currency
other than Dollars and/or at a place of payment other than New York, Chicago or
any other Eurocurrency Payment Office and if, by reason of any Change in Law,
disruption of currency or foreign exchange markets, war or civil disturbance or
other event, payment of the Secured Obligation in such currency or at such place
of payment shall be impossible or, in the reasonable judgment of the
Administrative Agent, the Issuing Bank or any Lender, disadvantageous to the
Administrative Agent, the Issuing Bank or any Lender in any material respect,
then, at the election of the Administrative Agent, such Borrower shall make
payment of the Secured Obligation in Dollars (based upon the applicable
Equivalent Amount in effect on the date of payment) and/or in New York, Chicago
or such other Eurocurrency Payment Office as is designated by the Administrative
Agent and, as a separate and independent obligation, shall indemnify the
Administrative Agent, the Issuing Bank and any Lender against any losses or
reasonable out-of-pocket expenses that it shall sustain as a result of such
alternative payment.

Upon payment by any Borrower of any sums as provided above, all rights of such
Borrower against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Secured Obligations owed by such Borrower to the Administrative Agent, the
Issuing Bank and the Lenders.

Nothing shall discharge or satisfy the liability of any Borrower hereunder
except the full performance and payment of the Secured Obligations.

Notwithstanding anything contained in this Article X to the contrary, no Foreign
Subsidiary Borrower which is and remains an Affected Foreign Subsidiary shall be
liable hereunder for any of the Loans made to, or any other Secured Obligation
incurred solely by or on behalf of, the Company or any Subsidiary Guarantor
which is a Domestic Subsidiary.

[Signature Pages Follow]

 

73



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

MATERION CORPORATION, as the Company

By

 

 

/s/ Michael C. Hasychak

  Name: Michael C. Hasychak   Title: Vice President, Treasurer & Secretary

 

MATERION ADVANCED MATERIALS

TECHNOLOGIES AND SERVICES

NETHERLANDS B.V., as the Dutch Borrower

By

 

 

/s/ James P. Marrotte

  Name: James P. Marrotte   Title: Class A Director

 

JPMORGAN CHASE BANK, N.A., individually

as a Lender, as Swingline Lender, as Issuing

Bank and as Administrative Agent

By

 

 

/s/ William P. McGreehan

  Name: William P. McGreehan   Title: Senior Vice President

[OTHER AGENTS AND LENDERS]

Signature Page to Amended and Restated Credit Agreement

Materion Corporation et al



--------------------------------------------------------------------------------

SCHEDULES

TO

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of July 13, 2011

among

MATERION CORPORATION

MATERION ADVANCED MATERIALS

TECHNOLOGIES AND SERVICES NETHERLANDS B.V.

THE OTHER FOREIGN SUBSIDIARY BORROWERS PARTY THERETO

THE LENDERS PARTY THERETO

JPMORGAN CHASE BANK, N.A. as Administrative Agent

and

BANK OF AMERICA, N.A., KEYBANK NATIONAL ASSOCIATION and

WELLS FARGO BANK, NATIONAL ASSOCIATION as Co-Syndication Agents

Except as otherwise defined herein, all capitalized terms used in these
schedules have the meanings given to them in the above-referenced Amended and
Restated Credit Agreement.



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

LENDER

   COMMITMENT  

JPMORGAN CHASE BANK, N.A.

   $ 62,500,000   

BANK OF AMERICA, N.A.

   $ 57,500,000   

KEYBANK NATIONAL ASSOCIATION

   $ 57,500,000   

WELLS FARGO BANK, NATIONAL ASSOCIATION

   $ 57,500,000   

RBS CITIZENS, N.A.

   $ 50,000,000   

FIFTH THIRD BANK

   $ 40,000,000   

AGGREGATE COMMITMENT

   $ 325,000,000   



--------------------------------------------------------------------------------

SCHEDULE 2.02

MANDATORY COST

 

1. The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Associated Costs Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Associated Costs Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum.

 

3. The Associated Costs Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.

 

4. The Associated Costs Rate for any Lender lending from a Facility Office in
the United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to a Loan in Pounds Sterling:

 

 AB + C(B-D)  + E x 0.01 

100- (A+C)

  per cent. per annum

 

  (b) in relation to a Loan in any currency other than Pounds Sterling:

 

 E x 0.01 

300

  per cent. per annum

Where:

 

  A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

 

  B is the percentage rate of interest (excluding the Applicable Rate and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.13(c)) payable for the relevant Interest Period
on the Loan.

 

  C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  E is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;



--------------------------------------------------------------------------------

  (b) “Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement.

 

  (c) “Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;

 

  (d) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 

  (e) “Participating Member State” means any member state of the European Union
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 

  (f) “Reference Banks” means, in relation to Mandatory Cost, the principal
London offices of JPMorgan Chase Bank, N.A.

 

  (g) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

  (h) “Unpaid Sum” means any sum due and payable but unpaid by any Borrower
under the Loan Documents.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

7. If requested by the Administrative Agent, each Reference Bank shall, as soon
as practicable after publication by the Financial Services Authority, supply to
the Administrative Agent, the rate of charge payable by that Reference Bank to
the Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

 

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Associated Costs Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 

  (i) the jurisdiction of its Facility Office; and

 

  (j) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

 

10. The Administrative Agent shall have no liability to any person if such
determination results in an Associated Costs Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.



--------------------------------------------------------------------------------

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Associated
Costs Rate for each Lender based on the information provided by each Lender and
each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Associated Costs Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.

 

13. The Administrative Agent may from time to time, after consultation with the
Company and the relevant Lenders, determine and notify to all parties hereto any
amendments which are required to be made to this Schedule 2.02 in order to
comply with any change in law, regulation or any requirements from time to time
imposed by the Bank of England, the Financial Services Authority or the European
Central Bank (or, in any case, any other authority which replaces all or any of
its functions) and any such determination shall, in the absence of manifest
error, be conclusive and binding on all parties hereto.



--------------------------------------------------------------------------------

SCHEDULE 2.06

EXISTING LETTERS OF CREDIT

 

JPM Reference
Number    Issuer    Booking Party ID    Beneficiary Name    Outstanding
Amount   

Renewal/

Maturity

IJII-910525

   JPMorgan Chase Bank, N.A.    Materion Corporation    TradeCorp Investments
Nigeria Limited.    $48,917.60    9/16/2010

IJII-916636

   JPMorgan Chase Bank, N.A.    Materion Corporation    TradeCorp Investments
Nigeria Limited.    $262,354.94    10/8/2010

CTCS-626207

   JPMorgan Chase Bank, N.A.    Materion Corporation    The Bank of Nova Scotia
   $20,000,000.00    4/26/2005

CTCS-852654

   JPMorgan Chase Bank, N.A.    Materion Corporation    Bank of America N.A.   
$2,000,000.00    6/15/2010

CTCS-634321

   JPMorgan Chase Bank, N.A.    Materion Brush Inc.    Zurich American Insurance
Company    $1,950,000.00    12/1/2010

CTCS-634339

   JPMorgan Chase Bank, N.A.    Materion Corporation    Dresdner Bank Stuttgart
   $362,500.00    5/9/2008

CTCS-634359

   JPMorgan Chase Bank, N.A.    Materion Natural Resources Inc.    Utah Division
of Oil, Gas and Mining    $1,362,000.00    10/21/2011

CTCS-634364

   JPMorgan Chase Bank, N.A.    Materion Brush Inc.    National Union Insurance
Company    $173,000.00    11/5/2009

CTCS-634379

   JPMorgan Chase Bank, N.A.    Materion Natural Resources Inc.    Utah Dision
of Solid and Hazardous Waste    $89,000.00    2/25/2011

CTCS-937025

   JPMorgan Chase Bank, N.A.    Materion Corporation    Ohio Bureau of Worker’s
Compensation    $425,000.00    5/13/2011

CTCS-927360

   JPMorgan Chase Bank, N.A.    Materion Brush Inc.    Bank of New York Mellon
Trust    $800,000.00    4/28/2012

CTCS-634605

   JPMorgan Chase Bank, N.A.    Materion Brush Inc.    Wells Fargo Inc. N.A.   
$8,557,600.00    12/16/2010

CTCS-639816

   JPMorgan Chase Bank, N.A.    Materion Brush Inc.    Pennsylvania Department
of Environmental Protection    $320,000.00    6/12/2008

CTCS-623997

   JPMorgan Chase Bank, N.A.    Materion Corporation    The Huntington National
Bank Trustee for Cleveland Cuyahoga Port Authority    $515,500.00    6/25/2009

CTCS-328002

   JPMorgan Chase Bank, N.A.    Materion Advanced Chemicals Inc.    State of
Wisconsin Department of Health and Family Services    $433,500.00    5/2/2008



--------------------------------------------------------------------------------

SCHEDULE 3.01

SUBSIDIARIES

 

Subsidiary Name   Material
Subsidiary?   Capitalization   State/Country of
Incorporation or
Organization   Identification
Number   Type of Entity

Domestic Subsidiaries

Materion Services Inc. (f/k/a BEM Services, Inc.)

  No   Common SharesA   Ohio  

1166840 (OIN)

34-1927267 (EIN)

  Corporation

Materion Brush International Inc. (f/k/a Brush International, Inc.)

  No   Common SharesA   Ohio  

1155382 (OIN)

34-1927273 (EIN)

  Corporation

Materion Brush Inc. (f/k/a Brush Wellman Inc.)

  Yes   Common SharesA   Ohio  

144720 (OIN)

34-0119320 (EIN)

  Corporation

Materion Technologies Inc. (f/k/a Zentrix Technologies Inc.)

  No   Common SharesA   Arizona  

0972456-4 (OIN)

34-1748139 (EIN)

  Corporation

Materion Natural Resources Inc. (f/k/a Brush Resources Inc.)

  Yes   Common SharesA   Utah  

4814594-0142 (OIN)

34-1943102 (EIN)

  Corporation

Materion Ceramics Inc. (f/k/a Brush Ceramic Products Inc.)

  No   Common SharesB   Arizona  

0972432-7 (OIN)

31-1748141 (EIN)

  Corporation

Brush Wellman Acquisition Co.

  No   Common SharesB   Delaware  

2038888 (OIN)

51-0277851 (EIN)

  Corporation

Egbert Corp.

  No   Common SharesB   Ohio  

413003 (OIN)

34-1088209 (EIN)

  Corporation

Materion Acquisition Corp.

  No   Common SharesD   New York  

No OIN

20-4003544 (EIN)

  Corporation

Spiral Systems Inc.

  No   Common SharesB   Delaware  

2168111 (OIN)

52-1586339 (EIN)

  Corporation

Materion Precision Optics and Thin Film Coatings Corporation (f/k/a Thin Film
Technology, Inc.)

  No   Common SharesD   California  

C0940886 (OIN)

39-1993454 (EIN)

  Corporation

Materion Precision Optics and Thin Film Coatings Inc. (f/k/a Barr Associates,
Inc.)

  No   Common SharesD   Massachusetts   042482453 (OIN)   Corporation

Materion Technical Materials Inc. (f/k/a Technical Materials, Inc.)

  No   Common SharesA   Ohio  

603745 (OIN)

34-1376144 (EIN)

  Corporation



--------------------------------------------------------------------------------

Subsidiary Name   Material
Subsidiary?   Capitalization   State/Country of
Incorporation or
Organization   Identification
Number   Type of Entity

Materion Advanced Materials Technologies and Services Inc. (f/k/a Williams
Advanced Materials Inc.)

  Yes   Common SharesA   New York  

No OIN

16-0690610 (EIN)

  Corporation

Materion Advanced Materials Technologies and Services Corp. (f/k/a Academy
Corporation)

  No   Common SharesD   New Mexico   1047760 (OIN)   Corporation

Materion Advanced Materials Technologies and Services LLC (f/k/a Academy Gallup,
LLC)

  No   Common SharesD   New Mexico   2405942 (OIN)   Limited Liability Company

Materion Brewster LLC (f/k/a Williams Acquisition, LLC (PureTech))

  No   Common InterestsD   New York  

No OIN

16-1551953 (EIN)

  Limited Liability Company

Materion Advanced Chemicals Inc. (f/k/a Cerac, Incorporated)

  No   Common SharesG   Wisconsin   39-1993454 (EIN)   Corporation

Materion Large Area Coatings LLC (f/k/a Techni-Met, LLC)

  Yes   Common InterestsD   Delaware  

4639163 (OIN)

No EIN

  Limited Liability Company

WAM Acquisition Corp.

  No   Common InterestsD   New York  

No OIN

20-4003544 (EIN)

  Corporation



--------------------------------------------------------------------------------

Subsidiary Name   Material
Subsidiary?   Capitalization   State/Country of
Incorporation or
Organization   Identification
Number   Type of Entity

International Subsidiaries

Materion Brush GmbH (f/k/a Brush Wellman GmbH)

  No   Equity InterestsE   Germany  

99021/07076 (OIN)

No EIN

  Limited Liability Company

Materion Brush Japan Ltd. (f/k/a Brush Wellman (Japan) Ltd.)

  No   Common SharesE   Japan  

00547719 (OIN)

No EIN

  Corporation

Materion Brush Ltd. (f/k/a Brush Wellman Ltd.)

  No  

“Deferred” Ordinary SharesE

“B” Ordinary SharesE

“A” Ordinary SharesE

  England  

731182 (OIN)

No EIN

  Corporation

Materion Brush Singapore Pte. Ltd. (f/k/a Brush Wellman (Singapore) PTE Ltd.)

  No   Ordinary SharesE   Singapore  

1995-01329-E (OIN)

No EIN

  Corporation

Materion Advanced Materials Technologies and Services Far East Pte. Ltd. (f/k/a
Williams Advanced Materials Far East PTE Ltd.)

  No   Common SharesD   Singapore  

199203795 (OIN)

No EIN

  Corporation

Materion Advanced Materials Technologies and Services Netherlands B.V. (f/k/a
Williams Advanced Materials (Netherlands) B.V.)

  N/A – Dutch Borrower   Common SharesD   Netherlands  

34174567 (OIN)

No EIN

  Corporation

Materion Advanced Materials Technologies and Services Taiwan Co. Ltd. (f/k/a
Williams Advanced Materials Technology Taiwan Co., Ltd.)

  No   N/AF   Taiwan  

80148407 (OIN)

No EIN

  Joint Venture

Materion Ireland Holdings Limited (f/k/a OMC Scientific Holdings Limited)

  No   Common SharesF   Ireland   N/A   Corporation



--------------------------------------------------------------------------------

Subsidiary Name   Material Subsidiary?   Capitalization   State/Country of
Incorporation or
Organization   Identification
Number   Type of Entity

Materion Czech S.R.O. (f/k/a OMC Scientific, Czech S.R.O)

  No   N/AF   Czech Republic   N/A   Corporation

Materion Ireland Limited (f/k/a OMC Scientific Manufacturing Limited)

  No   SharesH   Ireland   303933   Corporation

Materion Advanced Materials Technologies and Services Shanghai Co. Ltd. (f/k/a
Williams Advanced Materials (Shanghai) Co. LTD)

  No   SharesF   China   N/A   Corporation

Materion Advanced Materials Technologies and Services Suzhou Ltd. (f/k/a
Williams Advanced Materials (Suzhou) Ltd.)

  No   SharesF   China   N/A   Corporation

 

A 100% owned by Materion Corporation

B 100% owned by Materion Brush Inc.

C 100% owned by Materion Technologies Inc.

D 100% owned by Materion Advanced Materials Technologies and Services Inc.

E 100% owned by Materion Brush International Inc.

F 100% owned by Materion Advanced Materials Technologies and Services
Netherlands B.V.

G 100% owned by Materion Acquisition Corporation

H 100% owned by Materion Ireland Holdings Limited



--------------------------------------------------------------------------------

SCHEDULE 6.01

EXISTING INDEBTEDNESS

 

Lender    Description    Secured Assets    Original Principal
Amount  

Credit Facilities

 

The Bank

of Nova Scotia

   Revolving Credit Agreement between Materion Brush GmbH and The Bank of Nova
Scotia. Facility is secured through a Comfort Letter issued by Materion
Corporation    All assets of Materion
Brush GmbH    $ 5,000,000   

Project Financing

  Cleveland-Cuyahoga County Port Authority    Cleveland-Cuyahoga County Port
Authority Taxable Development Revenue Bonds (Port of Cleveland Bond Fund) Series
2008A (Materion Brush Inc. Project)    Infrastructure and
equipment purchased
with bond proceeds    $ 5,155,000    State of Ohio    State of Ohio Department
of Development Research and Development Loan (Materion Brush Inc. Project)   
Infrastructure and
equipment purchased
with state loan
proceeds    $ 5,000,000    Dayton-Montgomery County Port Authority    Open-End
Mortgage and Security Agreement, dated as of April 1, 2011, from Materion Brush,
Inc. to The Bank of New York Mellon Trust Company, N.A., for the benefit of
Dayton-Montgomery County Port Authority    125,400 square foot
facility located at
14710 West Portage
River Road, Elmore,
Ohio, and all
structures additions,
improvements,
appurtenances and
herediments on or
with respect to such
real estate    $ 2,000,000    Toledo-Lucas County Port Authority, Ohio   
Open-End Mortgage and Security Agreement, dated as of April 1, 2011, from
Materion Brush Inc. to The Bank of New York Mellon Trust Company, N.A., for the
benefit of Toledo-Lucas County Port Authority    125,400 square foot
facility located at
14710 West Portage
River Road, Elmore,
Ohio, and all
structures additions,
improvements,
appurtenances and
herediments on or
with respect to such
real estate    $ 6,000,000   



--------------------------------------------------------------------------------

Lender    Description    Secured Assets    Original Principal
Amount  

Hedge Agreements

  JP Morgan Chase    Foreign Exchange Contracts between JP Morgan Chase and
Materion Brush Inc.    All assets      Variable    Fifth Third Bank    Foreign
Exchange Contracts between Fifth Third Bank and Materion Brush Inc.    All
assets      Variable    Key Bank    Utility Hedge Contracts between Key Bank and
Materion Corporation    All assets      Variable    RBS Citizens    Foreign
Exchange Contracts between RBS Citizens and Materion Corporation    All assets
     Variable    Bank of America, N.A.    Foreign Exchange Contracts between
Bank of America, N.A. and Materion Brush Inc.    All assets      Variable   
Wells Fargo Bank N.A.    Foreign Exchange Contracts between Wells Fargo Bank
N.A. and Materion Brush Inc.    All assets      Variable   

 

Existing Indebtedness in the form of Letters of Credit are listed on Schedule
2.06.



--------------------------------------------------------------------------------

SCHEDULE 6.02

EXISTING LIENS

 

1. See Schedule 6.01.

 

2. Liens evidenced by the following UCC financing statements (Debtor names
denoted by asterisk indicates financing statement and amendments filed under
Debtor’s previous name, and such filings have not been amended to reflect new
name):

 

Debtor    Secured Party    Jurisdiction    Date Filed    File Number   
Summary of Collateral Description

Materion

Brush Inc.*

   Director of Development, Ohio Department of Development    OH SOS   
10/11/96; amendment to add property filed 6/30/97    Initial: AN09912   
Property described in Appendix I attached to financing statement and Exhibit A
attached to amendment

Materion

Brush Inc.

   General Electric Capital Corporation    OH SOS   
10/16/03; continuation filed 6/5/08; amendment restating collateral description
filed 6/5/08; amendment changing Debtor name filed 3/17/11; amendment to amend
collateral filed 6/9/11    Initial: OH00069625641; amendments: 20081570686,
20081570688, 20110760142, 20111600253    All accounts in which Honeywell
International Inc. is the account debtor that are purchased by Secured Party
from Debtor pursuant to that certain Amended and Restated Agreement between
Secured Party and Debtor dated May 5, 2011

Materion Advanced

Materials

Technologies

and Services Inc.

   Johnson Matthey Inc.    NY SOS    3/9/05, continuation filed 1/19/10;
amendment to change Debtor name filed 4/13/11    Initial: 200503095200839;
amendments: 201001195054139, 201104135388740    Bailed property (refining scrap
containing platinum, palladium, gold, silver and other precious metals) and any
products thereof

Materion

Corporation

   The Bank of Nova Scotia    OH SOS    4/6/05; assignment filed 1/26/07;
amendment to restate collateral description filed 12/31/07; continuation filed
11/12/09; amendment to change Debtor name filed 5/17/11    Initial:
OH00088047305; amendments: 20070290020, 20080030298, 20093170332, 20111380053   
All right, title and interest of Debtor in all gold, silver, platinum, palladium
and rhodium, all inventory containing or consisting of the foregoing, and all
proceeds of the foregoing

Materion Advanced Materials

Technologies

and Services Inc.

   The Bank of Nova Scotia    NY SOS    4/6/05; assignment filed 1/26/07;
amendment to restate collateral description filed 12/31/07; continuation filed
11/12/09; amendment to change Debtor name filed 5/17/11    Initial:
200504060480577; amendments: 200701260067278, 200712310994493, 200911120647971,
201105170267662    All right, title and interest of Debtor in all gold, silver,
platinum, palladium and rhodium, all inventory containing or consisting of the
foregoing, and all proceeds of the foregoing

Materion Brush Inc.

   Tha Bank of Nova Scotia    OH SOS    4/6/05; assignment filed 1/26/07;
amendments to restate collateral description filed 12/31/07 and 3/6/08;
continuation filed 11/12/09; amendment to change Debtor name filed 5/17/11   
Initial: OH00088047527; amendments: 20070290024, 20080030300, 20080670322,
20093170336, 20111380051    All right, title and interest of Debtor in all gold,
silver, platinum, palladium and rhodium, all inventory containing or consisting
of the foregoing, and all proceeds of the foregoing



--------------------------------------------------------------------------------

Debtor    Secured Party    Jurisdiction    Date Filed    File Number   
Summary of Collateral Description

Materion Brush Inc.*

   Air Liquide Industrial US LP    OH SOS    4/25/05; amendment to add
collateral filed 8/25/05; continuation filed 4/13/10    Initial: OH00088705755;
amendments: 20052410330, 20101040169    Vertical vessels and Thermax vaporizers

Materion Brush Inc.*

   US Bancorp    OH SOS    11/29/05    OH00095994179   
Leased equipment: Konica Minolta Bizhub E-351 (filing for informational purposes
only)

Materion Brush Inc.*

   US Bancorp    OH SOS    9/15/06    OH00106567502    Leased equipment: Toshiba
E-Studio 351C color copier (filing for informational purposes only)

Materion Brush Inc.*

   US Bancorp    OH SOS    9/28/06    OH00106983524    Leased equipment:
E-Studio 720; E-Studio 352 (filing for informational purposes only)

Materion Brush Inc.*

   US Bancorp    OH SOS    9/28/06    OH00106995771    Leased equipment:
E-Studio Toshiba 163; E-Studio Toshiba 165 (filing for informational purposes
only)

Materion Brush Inc.*

   IBM Credit LLC    OH SOS    12/14/06    OH00109887694    Leased equipment:
IBM equipment type 1740 9131 with related software (filing for informational
purposes only)

Materion Brush Inc.*

   US Bancorp    OH SOS    5/9/07    OH00114909609    Leased equipment: E-Studio
352 copier (filing for informational purposes only)

Materion Corporation

   The Bank of Nova Scotia, as Collateral Agent    OH SOS    10/2/07; amendments
to restate collateral description filed 12/31/07 and 10/8/09; amendment to
change Debtor name filed 5/17/11    Initial: OH00119762288; amendments:
20080030296, 20092820214, 20111380054    All right, title and interest of Debtor
in gold, silver, platinum, palladium, rhodium and copper, all inventory
containing or consisting of the foregoing, and all proceeds of the foregoing

Materion Advanced Materials

Technologies and Services Inc.

   The Bank of Nova Scotia, as Collateral Agent    NY SOS    10/2/07; amendments
to restate collateral description filed 12/31/07 and 10/8/09; amendment to
change Debtor name filed 5/17/11    Initial: 200710020778731; amendments:
200712310994544, 200910080579773, 201105170267650    All right, title and
interest of Debtor in gold, silver, platinum, palladium, rhodium and copper, all
inventory containing or consisting of the foregoing, and all proceeds of the
foregoing

Materion Corporation

   The Bank of Nova Scotia, as Collateral Agent    OH SOS    10/7/07; amendments
to restate collateral description filed 12/31/07 and 10/8/09; amendment to
change Debtor name filed 5/17/11    Intial: OH00119762288; amendments:
20080030296, 20092820214, 20111380054    All right, title, and interest of
Debtor in gold, silver, platinum, palladium, rhodium and copper, all inventory
containing or consisting of the foregoing, and all proceeds of the foregoing

Materion Advanced Materials

Technologies and Services Inc.

   The Bank of Nova Scotia, as Collateral Agent    NY SOS    10/7/07; amendments
to restate collateral description filed 12/31/07 and 10/8/09; amendment to
change Debtor name filed 5/17/11    Initial: 200710020778731; amendments:
200712310994544, 200910080579773, 201105170267650    All right, title, and
interest of Debtor in gold, silver, platinum, palladium, rhodium and copper, all
inventory containing or consisting of the foregoing, and all proceeds of the
foregoing



--------------------------------------------------------------------------------

Debtor    Secured Party    Jurisdiction    Date Filed    File Number   
Summary of Collateral Description

Materion Brush Inc.*

   IBM Credit LLC    OH SOS    12/31/07    OH00122450717    IBM equipment type
1812 1814 2005 3576 7014 with related software (filing for informational
purposes only)

Materion Brush Inc.

   The Bank of Nova Scotia, as Collateral Agent    OH SOS    12/31/07; amendment
to restate collateral description filed 10/8/09; amendment to change Debtor name
filed 5/17/11    Initial: OH00122520463; amendments: 20092820212, 20111380052   
All right, title, and interest of Debtor in gold, silver, platinum, palladium,
rhodium and copper, all inventory containing or consisting of the foregoing, and
all proceeds of the foregoing

Materion Large Area Coatings LLC*

   The Bank of Nova Scotia    CT SOS    2/5/08; amendment to change debtor name
filed 3/6/08    Initial: 0002616904; amendment: 0002621377    All gold, silver,
platinum and palladium consigned, sold, leased or delivered by debtor or any
affiliates, all inventory of debtor containing or consisting of the foregoing,
all proceeds of the foregoing

Materion Large Area Coatings LLC*

   The Bank of Nova Scotia, as Collateral Agent    CT SOS    3/6/08   
0002621383    All right, title, and interest of Debtor in gold, silver,
platinum, palladium and rhodium, all inventory containing or consisting of the
foregoing, and all proceeds of the foregoing

Materion Large Area
Coatings LLC*

   The Bank of Nova Scotia    CT SOS    3/6/08    0002621384   
All right, title, and interest of Debtor in gold, silver, platinum, palladium
and rhodium, all inventory containing or consisting of the foregoing, and all
proceeds of the foregoing

Materion Brush Inc.*

   US Bancorp    OH SOS    5/21/08    OH00126256539    E-Studio 3510C SCVL717523
(filing for informational purposes only)

Materion Brush Inc.*

   US Bancorp    OH SOS    5/21/08    OH00126859565    E-Studio 3510C SCVL717483
(filing for informational purposes only)

Materion Brush Inc.*

   US Bancorp    OH SOS    6/9/08    OH00127335011    E-Studio 603 CQA824688;
E-Studio 723 CRL717668 (filing for informational purposes only)

Materion Brush Inc.*

   US Bancorp    OH SOS    6/30/08    OH00127871289    Finisher JJJ715606
(filing for informational purposes only)

Materion Corporation*

   IBM Credit LLC    OH SOS    12/12/08    OH00131561632   
IBM equipment 1812-81A (IBM), 1814-70A (IBM), 2005-B5K (IBM), 2145-8G4 (IBM),
2805-MC2 (IBM), 7014-T42 (IBM), 7042-CR4 (IBM), 7316-TF3 (IBM), 8203-E4A (IBM),
9117-MMA (IBM), with related software (filing for informational purposes only)



--------------------------------------------------------------------------------

Debtor    Secured Party    Jurisdiction    Date Filed    File Number   
Summary of Collateral Description

Materion Advanced Materials Technologies and Services Inc.*

   Air Liquide Industrial U.S. LP    NY SOS    2/9/09    200902090077356   
Hydrogen tube trailer, nitrogen tank and associated equipment, argon tank and
associated equipment

Materion Advanced Materials Technologies and Services Inc.*

   Air Liquide Industrial U.S. LP    NY SOS    2/9/09    200902090077368   
Nitrogen tank and associated equipment, argon tank and associated equipment

Materion Advanced Materials Technologies and Services Inc.*

   Air Liquide Industrial U.S. LP    NY SOS    2/9/09    200902090077370   
Argon vessel and associated equipment

Materion Brush Inc.*

   US Bancorp    OH SOS    3/16/09    OH00133340717    E-Studio 3530C CZI811545

Materion Brush Inc.*

   Air Liquide Industrial U.S. LP    OH SOS    3/24/09    OH00133516659   
HP Storage tube trailer, 6K gallon nitrogen vessel, datal, microsystem expansion
(datal)

Materion Advanced Materials Technologies and Services Inc.

   Canadian Imperial Bank of Commerce; CIBC World Markets Inc.    NY SOS   
10/2/09; amendment to restate collateral description filed 6/14/10; amendment to
change Debtor name filed 3/28/11    Initial: 200910020570191; amendments:
201006140316990, 201103280167582    All right, title and interest in certain
property and assets, including gold, copper and silver, inventory containing or
consisting of the foregoing, and all proceeds of the foregoing

Materion Large Area Coatings LLC

   Canadian Imperial Bank of Commerce; CIBC World Markets Inc.    DE SOS   
10/2/09; amendment to restate collateral description filed 6/11/10; amendment to
change Debtor name filed 3/28/11    Initial: 2009 3170872; amendments: 2010
2050817, 2011 1125759    All right, title and interest in certain property and
assets, including gold, copper and silver, inventory containing or consisting of
the foregoing, and all proceeds of the foregoing

Materion Corporation

   Canadian Imperial Bank of Commerce; CIBC World Markets Inc.    OH SOS   
10/5/09; amendment to restate collateral description filed 6/14/10; amendment to
change Debtor name filed 3/28/11   

Initial: OH00137587016; amendments:

20101660216, 20110880183

   All right, title and interest in certain property and assets, including gold,
copper and silver, inventory containing or consisting of the foregoing, and all
proceeds of the foregoing

Materion Brush Inc.

   Canadian Imperial Bank of Commerce; CIBC World Markets Inc.    OH SOS   
10/5/09; amendment to restate collateral description filed 6/14/10; amendment to
change Debtor name filed 3/28/11    Initial: OH00137589474; amendments:
20101660218, 20110880187    All right, title and interest in certain property
and assets, including gold, copper and silver, inventory containing or
consisting of the foregoing, and all proceeds of the foregoing



--------------------------------------------------------------------------------

Debtor    Secured Party    Jurisdiction    Date Filed    File Number   
Summary of Collateral Description

Materion Large Area Coatings LLC

   The Bank of Nova Scotia    DE SOS    10/7/09; amendment to change Debtor name
filed 5/17/2011    Initial: 2009 3217400; amendment: 2011 1850679    All right,
title and interest of Debtor in and to all gold, silver, platinum, palladium and
rhodium of Debtor, inventory containing or consisting of gold, silver, platinum,
palladium or rhodium, and all proceeds of the foregoing

Materion Large Area Coatings LLC

   The Bank of Nova Scotia, as Collateral Agent    DE SOS    10/7/09; amendment
to change Debtor name filed 5/17/11    Initial: 2009 3217442; amendment: 2011
1850737    All right, title and interest of Debtor in and to all gold, silver,
platinum, palladium, rhodium and copper of Debtor, inventory containing or
consisting of the foregoing, and all proceeds of the foregoing

Materion Brush Inc.*

   U.S. Bancorp Business Equipment Finance Group    OH SOS    1/24/11   
OH00147759477    E-Studio 255 SCNG037620 (filing for informational purposes
only)

Materion Large Area Coatings LLC

   HSBC Bank USA, National Association    DE SOS    3/29/11    2011 1157695   
All right, title and interest of Debtor in gold, silver, platinum and palladium
of Debtor, all inventory containing or consisting of the foregoing, and all
proceeds of the foregoing

Materion Corporation

   HSBC Bank USA, National Association    OH SOS    3/29/11    OH00149063585   
All right, title and interest of Debtor in gold, silver, platinum and palladium
of Debtor, all inventory containing or consisting of the foregoing, and all
proceeds of the foregoing

Materion Advanced Materials Technologies and Services Inc.

   HSBC Bank USA, National Association    NY SOS    3/29/11    201103290169552
   All right, title and interest of Debtor in gold, silver, platinum and
palladium of Debtor, all inventory containing or consisting of the foregoing,
and all proceeds of the foregoing

Materion Brush Inc.

   HSBC Bank USA, National Association    OH SOS    3/29/11    OH00149063252   
All right, title and interest of Debtor in gold, silver, platinum and palladium
of Debtor, all inventory containing or consisting of the foregoing, and all
proceeds of the foregoing

Materion Brush Inc.

   U.S. Bancorp Business Equipment Finance Group    OH SOS    3/30/11   
OH00149086088    3530 CAL019545 (filing for informational purposes only)

Materion Brush Inc.

   U.S. Bancorp Business Equipment Finance Group    OH SOS    3/30/11   
OH00149085854    3530 CZL019523 (filing for informational purposes only)

Materion Brush Inc.

   U.S. Bancorp Business Equipment Finance Group    OH SOS    3/30/11   
OH00149085743    2830C CXA129510 (filing for informational purposes only)

Materion Large Area Coatings LLC

   United Rentals (North America), Inc.    DE SOS    4/11/11    2011 1340705   
Equipment: Skyjack; model: SJIII3226

Materion Brush Inc.

   U.S. Bancorp Business Equipment Finance Group    OH SOS    4/27/11   
OH00149746018    2830 SCXA129985 (filing for informational puposes only)



--------------------------------------------------------------------------------

Debtor    Secured Party    Jurisdiction    Date Filed    File Number   
Summary of Collateral Description

Materion Brush Inc.

   The Bank of New York Mellon, N.A.    OH SOS    4/29/11    OH00149843327   
Pursuant to Open-End Mortgage and Security Agreement between Debtor and Secured
Party, dated as of April 1, 2011, all property described in Appendix I attached
to financing statement, all property described in Exhibit A attached to
financing statement, all of machinery and equipment described in Exhibit B
attached to financing statement, and all proceeds thereof

Materion Brush Inc.

   The Bank of New York Mellon Trust Company, N.A.    OH SOS    4/29/11   
OH00149842759    Pursuant to Open-End Mortgage and Security Agreement between
Debtor and Secured Party, dated as of April 1, 2011, all property described in
Appendix I attached to financing statement, all property described in Exhibit A
attached to financing statement, all equipment described in Exhibit B attached
to financing statement, and all proceeds thereof

Materion Brush Inc.*

   Hyundai-WIA Machine America Corp    OH SOS    5/27/11    OH00150521712    CNC
Turning Machine Center



--------------------------------------------------------------------------------

SCHEDULE 6.04

EXISTING INVESTMENTS

 

Investment    Amount  

Cleveland Development Partnership

   $ 236,018   

Venture Capital Partnership

   $ 100,000   

Ohio Innovation Fund

   $ 33,828   

Cleveland Civic Vision Housing

   $ 118,226   

ShoreBank CD

   $ 137,673   



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
Loan Documents to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including any letters
of credit, guarantees, and swingline loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other Loan Documents or in any way
based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.      Assignor:

    

2.      Assignee:

      [and is an Affiliate/Approved Fund of [identify Lender]1]

3.      Borrowers:

   Materion Corporation, Materion Advanced Materials Technologies and Services
Netherlands B.V. and certain other Foreign Subsidiary Borrowers

4.      Administrative Agent:

   JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

5.      Credit Agreement:

   Amended and Restated Credit Agreement dated as of July 13, 2011 among
Materion Corporation, Materion Advanced Materials Technologies and Services
Netherlands B.V., the other Foreign Subsidiary Borrowers from time to time
parties thereto, the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents parties thereto

 

1  Select as applicable.



--------------------------------------------------------------------------------

6.      Assigned Interest:

  

 

Aggregate Amount of

Commitment/Loans for all

Lenders

  

Amount of

Commitment/

Loans Assigned

  

Percentage Assigned

of

Commitment/Loans2

$            

   $                                                 %

$            

   $                                                 %

$            

   $                                                 %

Effective Date:                          , 20    [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

By:       Title:

ASSIGNEE

 

[NAME OF ASSIGNEE]

By:

      Title:

Consented to and Accepted:

JPMORGAN CHASE BANK, N.A., as

Administrative Agent and Issuing Bank

 

By:

     

Title:

[Consented to:]3

 

MATERION CORPORATION

By:

     

Title:

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3  To be added only if the consent of the Company is required by the terms of
the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT B-1

OPINION OF COUNSEL FOR THE U.S. LOAN PARTIES

[Attached]



--------------------------------------------------------------------------------

JONES DAY

NORTH POINT   •  901 LAKESIDE AVENUE   •  CLEVELAND, OHIO 44114-1190

TELEPHONE: (216) 586-3939   •  FACSIMILE: (216) 579-0212

 

July 13, 2011

To the Lenders and the Agent

Referred to Below

c/o JPMorgan Chase Bank, N.A.

JPMorgan Loan Services

10 South Dearborn Street, 9th Floor

Chicago, Illinois 60603

Re:     Amended and Restated Credit Agreement, dated as of July 13, 2011

Ladies and Gentlemen:

We have acted as counsel for Materion Corporation, an Ohio corporation (the
“Company”), and its subsidiaries, Materion Brush Inc., an Ohio corporation
(“MBI”), Materion Advanced Materials Technologies and Services Inc., a New York
corporation (“MAMTS”), Materion Natural Resources Inc., a Utah corporation
(“MNR”), Materion Large Area Coatings LLC, a Delaware limited liability company
(“MLAC”), and Materion Advanced Materials Technologies and Services Netherlands
B.V., a company incorporated under the laws of The Netherlands and subsidiary of
MAMTS (“MAMTS Netherlands”), in connection with the Amended and Restated Credit
Agreement, dated as of July 13, 2011 (the “Financing Agreement”), among the
Company, MAMTS Netherlands, the other Foreign Subsidiary Borrowers from time to
time party thereto, the financial institutions listed on Schedule 2.01 thereof
(the “Lenders”), Bank of America, N.A., Keybank National Association, and Wells
Fargo Bank, National Association, as co-syndication agents for the Financing
Agreement, and JPMorgan Chase Bank, N.A., as administrative agent for the
Lenders (the “Agent” or the “Secured Party”). The Company, MBI, MAMTS, MNR, MLAC
and MAMTS Netherlands are sometimes referred to herein collectively as the
“Transaction Parties” and each individually as a “Transaction Party”.

This opinion letter is delivered to you pursuant to Section 4.01(b)(i) of the
Financing Agreement. Capitalized terms used herein and not otherwise defined
herein have the meanings assigned to such terms in the Financing Agreement. The
Uniform Commercial Code, as amended and in effect in the State of Ohio on the
date hereof, is referred to herein as the “OH UCC”. The Uniform Commercial Code,
as amended and in effect in the State of New York on the date hereof, is
referred to herein as the “NY UCC”. The Uniform Commercial Code, as amended and
in effect in the State of Delaware on the date hereof, is referred to herein as
the “DE UCC”. The OH UCC, NY UCC and DE UCC are referred to herein collectively
as the “UCC”. The Article 9 Collateral (defined below) in which the Company or
MBI has rights is referred to herein as the “Ohio Article 9 Collateral”. The
Article 9 Collateral in which MAMTS has rights is referred to herein as the “New
York Article 9 Collateral”. The Article 9 Collateral in which MLAC has rights is
referred to herein as the “Delaware Article 9 Collateral”. With your permission,
all assumptions and statements of reliance herein have been made without any
independent investigation or verification on our part except to the extent, if
any, otherwise expressly stated, and we express no opinion with respect to the
subject matter or accuracy of the assumptions or items upon which we have
relied.

 

ALKHOBAR  •  ATLANTA  •  BEIJING  •  BOSTON  •  
BRUSSELS  •  CHICAGO  •  CLEVELAND  •  COLUMBUS  •  DALLAS  •  DUBAI
FRANKFURT  •  HONG KONG  •  HOUSTON  •  IRVINE  •  JEDDAH  •  LONDON  •  LOS
ANGELES  •  MADRID  •  MEXICO CITY MILAN  •  MOSCOW  •  MUNICH  •  NEW
DELHI  •  NEW YORK  •  PARIS  •  PITTSBURGH  •  RIYADH SAN DIEGO  •  SAN
FRANCISCO  •  SHANGHAI  •  SILICON
VALLEY  •  SINGAPORE  •  SYDNEY  •  TAIPEI  •  TOKYO  •  WASHINGTON



--------------------------------------------------------------------------------

In connection with the opinions expressed herein, we have examined such
documents, records and matters of law as we have deemed necessary for the
purposes of such opinions. We have examined, among other documents, the
following:

ARTICLE Ian executed copy of the Financing Agreement;

ARTICLE IIan executed copy of the Amended and Restated Pledge and Security
Agreement, dated as of July 13, 2011 (the “Security Agreement”), by and among
the Transaction Parties (other than MAMTS Netherlands) and the Secured Party;

ARTICLE IIIan executed copy of the Amended and Restated Guaranty, dated as of
July 13, 2011 (the “Guaranty”), of MBI, MAMTS, MLAC and MNR in favor of the
Agent;

ARTICLE IVthe Officer’s Certificate of each Transaction Party (other than MNR
and MAMTS Netherlands) delivered to us in connection with this opinion letter, a
copy of which is attached hereto as Exhibit A (the “Officer’s Certificate”);

ARTICLE Vunfiled copies of financing statements naming each of the Company and
MBI as debtor and the Secured Party as secured party (the “Ohio Financing
Statements”), a copy of each of which is attached hereto as Exhibit B, which
Ohio Financing Statements we understand will be filed in the office of the
Secretary of State of the State of Ohio (such office, the “Ohio Filing Office”);

ARTICLE VIan unfiled copy of a financing statement naming MAMTS as debtor and
the Secured Party as secured party (the “New York Financing Statement”), a copy
of which is attached hereto as Exhibit C, which New York Financing Statement we
understand will be filed in the office of the Secretary of State of the State of
New York (such office, the “New York Filing Office”);

ARTICLE VIIan unfiled copy of a financing statement naming MLAC as debtor and
the Secured Party as secured party (the “Delaware Financing Statement”), a copy
of which is attached hereto as Exhibit D, which Delaware Financing Statement we
understand will be filed in the office of the Secretary of State of the State of
Delaware (such office, the “Delaware Filing Office”);

ARTICLE VIIIcopies of the Articles of Incorporation, each certified by the
Secretary of State of the State of Ohio on July 7, 2011, and copies of the
Regulations of each of the Company and MBI, each as amended to the date hereof
and certified to us by an officer of the Company and MBI as being complete and
correct and in full force and effect as of the date hereof;

ARTICLE IXa copy of the Certificate of Incorporation, certified by the Secretary
of State of the State of New York on July 5, 2011, and a copy of the Bylaws of
MAMTS, both as amended to the date hereof and certified to us by an officer of
MAMTS as being complete and correct and in full force and effect as of the date
hereof;

ARTICLE Xa copy of the Certificate of Formation, certified by the Secretary of
State of the State of Delaware on July 1, 2011, and a copy of the Limited
Liability Company Agreement of MLAC, both as amended to the date hereof and
certified to us by an officer of MLAC as being complete and correct and in full
force and effect as of the date hereof;

ARTICLE XI(i) copies of certificates, each dated July 7, 2011, of the Secretary
of State of the State of Ohio as to the existence of the Company and MBI in the
State of Ohio as of such date, and (ii) copies of certificates, each dated
July 8, 2011, of the Ohio Department of Taxation, as to the good standing of the
Company and MBI in the State of Ohio as of such date;

ARTICLE XII(i) a copy of a certificate, dated July 6, 2011, of the Secretary of
State of the State of New York as to the valid subsistence of MAMTS in the State
of New York as of such date, and (ii) a copy of a certificate, dated June 27,
2011, of the New York State Department of Taxation and Finance as to the good
standing of MAMTS in the State of New York as of such date; and

ARTICLE XIIIa copy of a certificate, dated July 7, 2011, of the Secretary of
State of the State of Delaware, as to the existence and good standing of MLAC in
the State of Delaware as of such date.



--------------------------------------------------------------------------------

The documents referred to in items (1) through (3) above, inclusive, are
referred to herein collectively as the “Documents”. Each of the organizational
documents described in items (8) through (10) above, inclusive, is referred to
herein as a “Certified Organizational Document” and each of the good standing
and other status certificates described in items (11) through (13) above,
inclusive, is referred to herein as an “Official Status Certificate”. In
addition, as used herein, “security interest” means “security interest” as
defined in Section 1-201 of the UCC.

In all such examinations, we have assumed the legal capacity of all natural
persons executing documents, the genuineness of all signatures, the authenticity
of original and certified documents and the conformity to original documents or
certified copies of all copies submitted to us as conformed or reproduction
copies. We have also assumed that the conditions precedent listed in Article IV
of the Financing Agreement (other than the delivery of this opinion letter) have
been satisfied and that the Financing Agreement is effective as of the date
hereof. As to various questions of fact relevant to the opinions expressed
herein, we have relied upon, and assume the accuracy of, representations and
warranties contained in the Documents and certificates and oral or written
statements and other information of or from representatives of the Transaction
Parties and others and assume compliance on the part of the Transaction Parties
with their covenants and agreements contained therein. In connection with the
opinions expressed in paragraph (a) below, we have relied solely upon the
Official Status Certificates as to the factual matters and legal conclusions set
forth therein. With respect to the opinions expressed in clause (i) of
paragraph (b) below and clauses (ii) and (iv)(A) of paragraph (c) below, our
opinions are limited (x) to our actual knowledge, if any, of the specially
regulated business activities and properties of the Transaction Parties based
solely upon the section entitled “Business” under Item 1 of the Form 10-K, as
filed by the Company with the Securities and Exchange Commission on March 9,
2011, in respect of such matters (the “Public Filing”) and without any
independent investigation or verification on our part and (y) to only those laws
and regulations that, in our experience, are normally applicable to transactions
of the type contemplated by the Documents.

Based upon the foregoing, and subject to the limitations, qualifications and
assumptions set forth herein, we are of the opinion that:

SECTION 13.01. Each of the Company and MBI is a corporation existing and in good
standing under the laws of the State of Ohio. MAMTS is a corporation validly
subsisting under the laws of the State of New York. MLAC is a limited liability
company existing and in good standing under the laws of the State of Delaware.

SECTION 13.02. Each Transaction Party (other than MNR and MAMTS Netherlands) has
the corporate power and authority to (i) conduct its respective business
substantially as described in the Public Filing and (ii) enter into and to incur
and perform its obligations under the Documents to which it is a party.

SECTION 13.03. The execution and delivery to the Agent by each Transaction Party
(other than MNR and MAMTS Netherlands) of the Documents to which it is a party
and the performance by such Transaction Party of its obligations thereunder, and
the granting by each Transaction Party (other than MNR and MAMTS Netherlands) of
the security interests provided for in the Security Agreement:

(i) have been authorized by all necessary corporate action by such Transaction
Party;

(ii) do not require under present law, or present regulation of any governmental
agency or authority, of the State of New York or the United States of America,
any filing or registration by such Transaction Party with, or approval or
consent to such Transaction Party of, any governmental agency or authority of
the State of New York or the United States of America that has not been made or
obtained except those required in the ordinary course of business in connection
with the performance by such Transaction Party of its obligations under certain
covenants contained in the Documents to which it is a party and to perfect
security interests, if any, granted by such Transaction Party thereunder
(without limiting the opinions expressed in paragraphs (f) and (g) below)
and pursuant to securities and other laws that may be applicable to the
disposition of any collateral subject thereto and other filings under securities
laws and filings, registrations, consents or approvals in each case not required
to be made or obtained by the date hereof;

(iii) do not contravene any provision of the Certified Organizational Documents
of such Transaction Party (the opinion in this clause (iii) being limited solely
to our review of the Certified Organizational Documents of such Transaction
Party);



--------------------------------------------------------------------------------

(iv) do not violate (A) any present law, or present regulation of any
governmental agency or authority, of the State of New York or the United States
of America applicable to such Transaction Party or its property or (B) any
agreement binding upon such Transaction Party or its property that is listed on
Annex I to the Officer’s Certificate or any court decree or order binding upon
such Transaction Party or its property that is listed on Annex I to the
Officer’s Certificate (the opinion in this clause (iv) being limited in that we
express no opinion with respect to any violation not readily ascertainable from
the face of any such agreement, or arising under or based upon any cross default
provision insofar as it relates to a default under an agreement not so
identified to us, or arising under or based upon any covenant of a financial or
numerical nature or requiring computation); and

(v) will not result in or require the creation or imposition of any security
interest or lien upon any of its properties pursuant to the provisions of any
agreement binding upon such Transaction Party or its property that is listed on
Annex I to the Officer’s Certificate other than any security interests or liens
created by the Documents and any other security interests or liens in favor of
the Secured Party or the Holders of Secured Obligations arising under any of the
Documents or applicable law.

SECTION 13.04. Each Document has been duly executed and delivered on behalf of
each Transaction Party (other than MNR and MAMTS Netherlands) signatory thereto.
Each Document constitutes a valid and binding obligation of each Transaction
Party (other than MNR and MAMTS Netherlands), enforceable against such
Transaction Party in accordance with its terms.

SECTION 13.05. The Security Agreement creates in favor of the Secured Party for
the benefit of the Holders of Secured Obligations, as security for the Secured
Obligations, a security interest in the respective right, title and interest of
each Transaction Party (other than MNR and MAMTS Netherlands) in the Collateral
(as defined in the Security Agreement) to which Article 9 of the NY UCC is
applicable (the “Article 9 Collateral”).

SECTION 13.06. The Ohio Financing Statements are in proper form for filing in
the Ohio Filing Office. Upon the effective filing of the Ohio Financing
Statements with the Ohio Filing Office, the Secured Party will have, for the
benefit of the Holders of Secured Obligations, a perfected security interest in
that portion of the Ohio Article 9 Collateral in which a security interest may
be perfected by filing an initial financing statement with the Ohio Filing
Office under the OH UCC (the “Ohio Filing Collateral”).

SECTION 13.07. The New York Financing Statement is in proper form for filing in
the New York Filing Office. Upon the effective filing of the New York Financing
Statement with the New York Filing Office, the Secured Party will have, for the
benefit of the Holders of Secured Obligations, a perfected security interest in
that portion of the New York Article 9 Collateral in which a security interest
may be perfected by filing an initial financing statement with the New York
Filing Office under the NY UCC (the “New York Filing Collateral”).

SECTION 13.08. The Delaware Financing Statement is in proper form for filing in
the Delaware Filing Office. Upon the effective filing of the Delaware Financing
Statement with the Delaware Filing Office, the Secured Party will have, for the
benefit of the Holders of Secured Obligations, a perfected security interest in
that portion of the Delaware Article 9 Collateral in which a security interest
may be perfected by filing an initial financing statement with the Delaware
Filing Office under the DE UCC (the “Delaware Filing Collateral”).

SECTION 13.09. The Security Agreement, together with physical delivery of the
certificates representing the shares of stock identified on Exhibit G to the
Security Agreement (the “Pledged Securities”) to the Secured Party, creates in
favor of the Secured Party, for the benefit of the Holders of Secured
Obligations, as security for the Secured Obligations, a perfected security
interest under the NY UCC in the Company’s rights in the Pledged Securities
while the Pledged Securities are located in the State of New York or the State
of Ohio and remain in the possession of the Secured Party. Assuming the Secured
Party and each of the Holders of Secured Obligations so acquires its security
interest in the Pledged Securities, by delivery thereof in the State of New
York, without “notice of any adverse claims” (all within the meaning of the NY
UCC) and that each Pledged Security is either in bearer form or in registered
form, registered in the name of, or effectively indorsed to, the Secured Party
as such or effectively indorsed in blank, the Secured Party will acquire its
security interest in the Pledged Securities free of adverse claims (within the
meaning of the NY UCC).

SECTION 13.10. The borrowings by the Company under the Financing Agreement and
the application of the proceeds thereof as provided in the Financing Agreement
will not violate Regulation U of the Board of Governors of the Federal Reserve
System.



--------------------------------------------------------------------------------

SECTION 13.11. None of the Company, MBI, MLAC or MAMTS is required to register
as an “investment company” (under, and as defined in, the Investment Company Act
of 1940, as amended (the “1940 Act”)) and none of the Company, MBI, MLAC or
MAMTS is a company controlled by a company required to register as such under
the 1940 Act.

The opinions set forth above are subject to the following qualifications and
limitations:

(a) Our opinions in paragraph (d) above are subject to (i) applicable
bankruptcy, insolvency, reorganization, fraudulent transfer and conveyance,
voidable preference, moratorium, receivership, conservatorship, arrangement or
similar laws, and related regulations and judicial doctrines, from time to time
in effect affecting creditors’ rights and remedies generally, (ii) general
principles of equity (including, without limitation, standards of materiality,
good faith, fair dealing and reasonableness, equitable defenses, the exercise of
judicial discretion and limits on the availability of equitable remedies),
whether such principles are considered in a proceeding at law or in equity, and
(iii) the qualification that certain other provisions of the Documents may be
unenforceable in whole or in part under the laws (including judicial decisions)
of the State of New York or the United States of America, but the inclusion of
such provisions does not affect the validity as against the Transaction Parties
party thereto of the Documents as a whole and the Documents contain adequate
provisions for the practical realization of the principal benefits provided by
the Documents, in each case subject to the other qualifications contained in
this letter.

(b) We express no opinion as to the enforceability of any provision in the
Documents:

(i) providing that any person or entity may sell or otherwise dispose of, or
purchase, any collateral subject thereto, or enforce any other right or remedy
thereunder (including without limitation any self-help or taking-possession
remedy), except in compliance with the NY UCC and other applicable laws;

(ii) establishing standards for the performance of the obligations of good
faith, diligence, reasonableness and care prescribed by the NY UCC or of any of
the rights or duties referred to in Section 9-603 of the NY UCC;

(iii) relating to indemnification, contribution or exculpation in connection
with violations of any securities laws or statutory duties or public policy, or
in connection with willful, reckless or unlawful acts or gross negligence of the
indemnified or exculpated party or the party receiving contribution;

(iv) providing that any person or entity may exercise set-off rights other than
in accordance with and pursuant to applicable law;

(v) relating to choice of governing law to the extent that the enforceability of
any such provision is to be determined by any court other than a court of the
State of New York or may be subject to constitutional limitations;

(vi) purporting to confer, or constituting an agreement with respect to, subject
matter jurisdiction of United States federal courts to adjudicate any matter;

(vii) purporting to create a trust or other fiduciary relationship;

(viii) specifying that provisions thereof may be waived only in writing, to the
extent that an oral agreement or an implied agreement by trade practice or
course of conduct has been created that modifies any provision of such
Documents;

(ix) giving any person or entity the power to accelerate obligations or to
foreclose upon collateral without any notice to the obligor;

(x) providing for the performance by any guarantor of any of the nonmonetary
obligations of any person or entity not controlled by such guarantor;

(xi) providing for restraints on alienation of property and purporting to render
transfers of such property void and of no effect or prohibiting or restricting
the assignment or transfer of property or rights to the extent that any such
prohibition or restriction is ineffective pursuant to Sections 9-406 through
9-409 of the NY UCC;



--------------------------------------------------------------------------------

(xii) securing obligations and indebtedness of parties other than the
Transaction Parties without specifically identifying such other parties and such
obligations and indebtedness;

(xiii) providing for the payment of attorneys’ fees;

(xiv) providing for a confession of judgment;

(xv) granting any party a power of attorney to act on behalf of any Transaction
Party;

(xvi) waiving or affecting any right of the Transaction Parties to receive
notices;

(xvii) waiving any statute of limitations;

(xviii) restricting the Transaction Parties from access to legal or equitable
remedies;

(xix) requiring payment of a prepayment premium, including yield maintenance
charges, or late charge to the extent such prepayment premium or late charge may
be characterized as a penalty; or

(xx) that (a) releases any party from liability for future acts or omissions,
(b) purports to secure future obligations which are unrelated to the obligations
under the Loan Documents or (c) purports to allow the Agent or the Holders of
Secured Obligations to simultaneously maintain or prosecute actions to enforce
or collect the obligations under any of the Documents.

(c) Our opinions as to enforceability are subject to the effect of generally
applicable rules of law that:

(i) provide that forum selection clauses in contracts are not necessarily
binding on the court(s) in the forum selected; and

(ii) may, where less than all of a contract may be unenforceable, limit the
enforceability of the balance of the contract to circumstances in which the
unenforceable portion is not an essential part of the agreed exchange, or that
permit a court to reserve to itself a decision as to whether any provision of
any agreement is severable.

(d) We express no opinion as to the enforceability of any purported waiver,
release, variation, disclaimer, consent or other agreement to similar effect
(all of the foregoing, collectively, a “Waiver”) by any Transaction Party under
any of the Documents to the extent limited by Sections 1-102(3), 1-102(4), 9-602
or 9-624 of the NY UCC or other provisions of applicable law (including judicial
decisions), or to the extent that such a Waiver applies to a right, claim, duty
or defense or a ground for, or a circumstance that would operate as, a discharge
or release otherwise existing or occurring as a matter of law (including
judicial decisions), except to the extent that such a Waiver is effective under
and is not prohibited by or void or invalid under Section 9-602 or 9-624 of the
NY UCC or other provisions of applicable law (including judicial decisions).

(e) Our opinions in paragraphs (e), (f), (g), (h) and (i) above are subject to
the following assumptions, qualifications and limitations:

(i) Any security interest in the proceeds of collateral is subject in all
respects to the limitations set forth in Section 9-315 of the UCC.

(ii) We express no opinion as to the nature or extent of the rights, or the
power to transfer rights, of any Transaction Party in, or title of any
Transaction Party to, any collateral under any of the Documents, or property
purporting to constitute such collateral, or the value, validity or
effectiveness for any purpose of any such collateral or purported collateral,
and we have assumed that each Transaction Party has sufficient rights in, or
power to transfer rights in, all such collateral or purported collateral for the
security interests provided for under the Documents to attach.

(iii) Other than as expressly noted in paragraph (i) above, we express no
opinion as to the priority of any pledge, security interest, assignment for
security, lien or other encumbrance, as the case may be, that may be created or
purported to be created under the Documents. Other than as expressly noted in
paragraphs (f), (g), (h) and (i) above, we express no opinion as to the
perfection of, and other than as expressly noted in paragraphs (e) and
(i) above, we express no opinion as to the creation, validity or enforceability
of, any pledge, security interest, assignment for security, lien or other
encumbrance, as the case may be, that may be created or



--------------------------------------------------------------------------------

purported to be created under the Documents. We express no opinion as to the
creation, validity or enforceability of any pledge, security interest,
assignment for security, lien or other encumbrance, as the case may be, that may
be created or purported to be created under the Documents in any commercial tort
claims, other than those listed on Exhibit J to the Security Agreement (the
“Existing Commercial Tort Claims”).

(iv) We have assumed that the Existing Commercial Tort Claims constitute
commercial tort claims within the meaning of Section 9-102 of the UCC.

(v) In the case of property that becomes collateral under the Documents after
the date hereof, Section 552 of the United States Bankruptcy Code limits the
extent to which property acquired by a debtor after the commencement of a case
under the United States Bankruptcy Code may be subject to a lien arising from a
security agreement entered into by the debtor before the commencement of such
case.

(vi) We express no opinion as to the enforceability of the security interests
under the Documents in any item of collateral subject to any restriction on or
prohibition against transfer contained in or otherwise applicable to such item
of collateral or any contract, agreement, license, permit, security, instrument
or document constituting, evidencing or relating to such item, except to the
extent that any such restriction is rendered ineffective pursuant to any of
Sections 9-406 through 9-409, inclusive, of the UCC.

(vii) We call to your attention that Article 9 of the UCC requires the filing of
continuation statements within the period of six months prior to the expiration
of five years from the date of original filing of financing statements under the
UCC in order to maintain the effectiveness of such financing statements and that
additional financing statements may be required to be filed to maintain the
perfection of security interests if the debtor granting such security interests
makes certain changes to its name, or changes its location (including through a
change in its jurisdiction of organization) or the location of certain types of
collateral, all as provided in the UCC.

(viii) We call to your attention that an obligor (as defined in the UCC) other
than a debtor may have rights under Part 6 of Article 9 of the UCC.

(ix) With respect to our opinions above as to the perfection of a security
interest in the Article 9 Collateral through the filing of a financing
statement, we express no opinion with respect to the perfection of any such
security interest in any Article 9 Collateral constituting intellectual
property, timber to be cut, as extracted collateral, cooperative interests,
agricultural liens or other property described in Section 9-311(a) of the UCC
(including, without limitation, property subject to a certificate of title
statute), or with respect to perfection of a security interest in deposit
accounts and letter of credit rights, and we express no opinion with respect to
the effectiveness of any financing statement filed or purported to be filed as a
fixture filing.

(x) We express no opinion as to the effectiveness of the defined term “Other
Collateral” as used in the Security Agreement for purposes of Section 9-203 of
the NY UCC.

(xi) We express no opinion as to the existence of any liens, restrictions,
easements or encumbrances on any of the personal property, improvements or other
collateral purported to be covered by the Documents.

(xii) We have assumed that each Transaction Party (other than MNR and MAMTS
Netherlands) is organized solely under the laws of the state identified as such
Transaction Party’s jurisdiction of organization in the Certified Organizational
Document of and Official Status Certificate for such Transaction Party.

(xiii) We have assumed that the information pertaining to the Secured Party in
the Ohio Financing Statements, the New York Financing Statement and the Delaware
Financing Statement is complete and correct in all respects.

(xiv) We have assumed that the Transaction Parties (other than MNR and MAMTS
Netherlands) are the owners of the Article 9 Collateral and that such property
actually exists.

(xv) We express no opinion with respect to the priority of the security interest
of the Secured Party in the Pledged Securities against any of the following:
(a) any claims or liens that arise by operation of law and any other claims or
liens not created under the UCC or (b) any claim or lien in favor of the United
States of America or any state or other political subdivision thereof or any
agency or instrumentality of any of the foregoing.



--------------------------------------------------------------------------------

(f) We have assumed that each Transaction Party’s obligations under the
Documents are, and would be deemed by a court of competent jurisdiction to be,
in furtherance of its corporate purposes and necessary or convenient to the
conduct, promotion or attainment of such Transaction Party’s business. We also
have assumed that each Transaction Party will perform its obligations in
compliance with applicable law and will obtain, in the ordinary course, such
licenses and permits as then may be required.

(g) To the extent it may be relevant to the opinions expressed herein, we have
assumed that the parties to the Documents (other than the Transaction Parties)
have the power to enter into and perform such Documents and to consummate the
transactions contemplated thereby, that such parties have complied with all
federal and state laws and regulations applicable to them, and that such
Documents have been duly authorized, executed and delivered by, and constitute
legal, valid and binding obligations of, such parties. With respect to each of
MNR and MAMTS Netherlands, we have assumed that (i) it is a corporation validly
existing and in good standing in its jurisdiction of incorporation, has all
requisite power and authority, and has obtained all requisite corporate,
shareholder, third party and governmental authorizations, consents and
approvals, and has complied with all federal and state laws and regulations
applicable to it and made all requisite filings and registrations, necessary to
execute, deliver and perform the Documents to which it is a party and to grant
the security interests and guaranties contemplated thereby, and that such
execution, delivery, performance and grant will not violate or conflict with any
law, rule, regulation, order, decree, judgment, instrument or agreement binding
upon or applicable to it or its properties, and (ii) the Documents to which it
is a party have been duly executed and delivered by it, and each such Document
constitutes a valid and binding obligation of MNR or MAMTS Netherlands, as
applicable, enforceable against it in accordance with its terms. For purposes of
our opinion, we have assumed that the Agent and each Lender has obtained all
requisite third party and governmental authorizations, consents and approvals,
and made all requisite filings and registrations, necessary to execute, deliver
and perform its obligations under the Documents to which it is a party and that
such execution, delivery or performance will not violate or conflict with any
law, rule, regulation, order, decree, judgment, instrument or agreement binding
upon or applicable to it or its properties.

(h) For purposes of the opinions set forth in paragraph (j) above, we have
assumed that (i) neither the Agent nor any of the Lenders has or will have the
benefit of any agreement or arrangement (excluding the Documents) pursuant to
which any extensions of credit are directly or indirectly secured by margin
stock, (ii) neither the Agent nor any of the Lenders nor any of their respective
affiliates has extended or will extend any other credit to any Transaction Party
directly or indirectly secured by margin stock, and (iii) neither the Agent nor
any of the Lenders has relied or will rely upon any margin stock as collateral
in extending or maintaining any extensions of credit pursuant to the Financing
Agreement.

(i) The opinions expressed herein are limited to (i) the federal laws of the
United States of America and the laws of the State of New York, (ii) to the
extent relevant to the opinions expressed in paragraphs (a), (b), (c) and
(d) above with respect to the Company and MBI, the General Corporation Law of
the State of Ohio as currently in effect on the date hereof and (iii) to the
extent relevant to the opinions expressed in paragraph (f) above, the OH UCC.
Our opinions in paragraphs (e) and (g) above are limited to Article 9 of the
NY UCC, our opinions in paragraph (h) above are limited to Article 9 of the DE
UCC, our opinions in paragraph (i) above are limited to Articles 8 and 9 of the
NY UCC and the OH UCC, and our opinions in paragraph (f) above are limited to
Article 9 of the OH UCC, and therefore, those opinion paragraphs do not address
(i) laws of jurisdictions other than New York, Ohio and Delaware, and laws of
New York, Ohio and Delaware except for Articles 8 and 9 of the NY UCC, Article 9
of the OH UCC and Article 9 of the DE UCC, (ii) collateral of a type not subject
to Article 8 and/or 9 of the NY UCC, Article 9 of the OH UCC, and Article 9 of
the DE UCC, and (iii) under the choice of law rules of the NY UCC, OH UCC and
the DE UCC with respect to the law governing perfection and priority of security
interests, what law governs perfection and/or priority of the security interests
granted in the collateral covered by this opinion letter. Without limitation, we
express no opinion as to federal or state environmental, securities, pension or
benefit, labor, antitrust or unfair competition laws; the statutes, ordinances,
administrative decisions, rules, regulations or requirements of any county,
municipality, subdivision or local authority of any jurisdiction; or federal or
state tax laws, including, without limitation, franchise, income or transfer
taxes.

(j) Our opinions as to any matters governed by the NY UCC are based solely upon
our review of the NY UCC as published by the State of New York on its website at
http://public.leginfo.state.ny.us/, without any review or consideration of any
decisions or opinions of courts or other adjudicative bodies or governmental
authorities of the State of New York, whether or not reported or summarized in
the foregoing publication.



--------------------------------------------------------------------------------

(k) Our opinions are limited to those expressly set forth herein, and we express
no opinions by implication. This opinion letter speaks only as of the date
hereof and we have no responsibility or obligation to update this opinion
letter, to consider its applicability or correctness to any person or entity
other than its addressees, or to take into account changes in law, facts or any
other developments of which we may later become aware.

(l) We express no opinion as to the compliance or noncompliance, or the effect
of the compliance or noncompliance, of each of the addressees or any other
person or entity with any state or federal laws or regulations applicable to
each of them by reason of their status as or affiliation with a federally
insured depository institution.

(m) The opinions expressed herein are solely for the benefit of the addressees
hereof and their respective successors and assigns, in each case, in connection
with the transaction referred to herein. The opinions expressed herein may not
be relied on for any other purpose or for any purpose by any other person or
entity.

Very truly yours,

/s/ JONES DAY



--------------------------------------------------------------------------------

EXHIBIT B-2

OPINION OF COUNSEL FOR THE DUTCH BORROWER

[Attached]



--------------------------------------------------------------------------------

   LOGO [g372684g98g65.jpg]       Parkstraat 107       2514 JH The Hague      
P.O. Box 30457       2500 GL The Hague       T    +31-(0)70-376 06 06

To:

      F    +31-(0)70-365 18 56

The Addressees listed in Annex A hereto

            www.barentskrans.nl

13 July 2011

 

Our ref.   : 061/121.323       Telephone direct   : +31 70 376 06 82       Fax
direct   : +31 70 361 56 87       E-mail   : surber@barentskrans.nl      

Ladies and Gentlemen,

Re: Materion Corporation et al. / Amended and Restated Credit Agreement

 

1. Introduction

 

1.1 We have acted as Dutch counsel to Materion Advanced Materials Technologies
and Services Netherlands B.V. (the “Dutch Borrower”) in connection with the
transactions contemplated by an amended and restated credit agreement, dated as
of 13 July 2011 among Materion Corporation, the Dutch Borrower and the other
Foreign Subsidiary Borrowers from time to time party thereto as Borrowers, the
Lenders from time to time party thereto, JPMorgan Chase Bank, N.A. as
Administrative Agent and Bank of America, N.A., Keybank National Association and
Wells Fargo, National Association, as Co-Syndication Agents (the “Credit
Agreement”), for the purpose of amending and restating the existing credit
agreement dated as of November 7, 2007 (the “Existing Credit Agreement”).

 

1.2 This opinion letter is rendered to you in accordance with
Section 4.01(b)(ii) of the Credit Agreement. Capitalized terms used herein
shall, unless otherwise defined, have the respective meanings set forth in the
Credit Agreement. The section headings used in this opinion letter are for
convenience of reference only and are not to affect the construction hereof or
to be taken into consideration in the interpretation hereof.

 

1.3 In rendering the opinions and statements expressed herein, we have
exclusively reviewed and relied upon the documents set forth and defined in
paragraph 6 and we have assumed that the Credit Agreement and all other
documents have been or will be entered into for bona fide commercial reasons. We
have not investigated or verified any factual matter disclosed to us in the
course of our review.

 

1.4 This opinion letter sets out our opinion on certain matters of Netherlands
Law as at today’s date and the opinions and statements expressed in this opinion
letter are limited in all respects to and are to be construed and interpreted in
accordance with Netherlands Law. Unless otherwise specifically stated herein, we
do not express any opinion on representations and warranties, on public
international law or on the rules promulgated under or by any treaty or treaty
organisation, except insofar as such rules are directly applicable in the
Netherlands. We do not express any opinion on Netherlands or European
competition law

 

Rabobank 12.17.34.404, bank account name: Stichting beheer derdengelden
BarentsKrans Advocatuur

IBAN: NL20 RABO 0121 7344 04 | BIC: RABONL2U



--------------------------------------------------------------------------------

LOGO [g372684g99y11.jpg]

 

  or tax law. No undertaking is assumed on our part to revise, update or amend
this opinion letter in connection with or to notify or inform you of, any
developments and/or changes under Netherlands Law subsequent to today’s date.

 

1.5 In this opinion letter, legal concepts are expressed in English terms. The
Netherlands legal concepts concerned may not be identical in meaning to the
concepts described by the English terms as they exist under the law of other
jurisdictions. In the event of a conflict or inconsistency, the relevant
expression shall be deemed to refer only to the Netherlands legal concepts
described by the English terms.

 

2. Assumptions

For the purpose of this opinion, we have made the following assumptions:

 

2.1 All documents reviewed by us as originals are complete and authentic and the
signatures thereon are the genuine signatures of the persons purporting to have
signed the same, and all documents reviewed by us as fax, photo- or electronic
copy of originals are in conformity with the executed originals thereof and such
originals are complete and authentic and the signatures thereon genuine. All
documents reviewed by us as drafts which will be executed on or about the date
hereof will be executed in conformity with such drafts.

 

2.2 Each of the parties to the Credit Agreement, the Deed and the Confirmation
Agreement (both as defined below), other than the Dutch Borrower, has been duly
incorporated and is validly existing under the laws of its jurisdiction.

 

2.3 At the moment of execution of the deed of pledge on shares in the capital of
the Dutch Borrower (the “Deed”) by all persons named as a signatory therein,
including without limitation by any signatory for acknowledgement of
notification, (i) the Pledgor as defined therein was the owner (‘eigenaar’) or
proprietor (‘rechthebbende’), as the case may be, and had full power to dispose
(‘beschikkingsbevoegd’) of the Present Shares and other existing Collateral as
defined therein, and (ii) such Present Shares and other existing Collateral were
not encumbered by any limited rights (‘beperkte rechten’), attachments
(‘beslagen’) or other similar encumbrances.

 

2.4 The Pledgor as defined in the Deed shall be the owner (‘eigenaar’) or
proprietor (‘rechthebbende’), as the case may be of any shares in the capital of
the Dutch Borrower to be issued in the future (and of any rights pertaining to
such future shares) and shall have full power to dispose of
(‘beschikkingsbevoegd’) and shall be validly obligated to pledge such future
shares and rights. We have further assumed that the Pledgor shall at such time
not have been declared bankrupt (‘faillissement’), granted a (preliminary)
suspension of payments (‘(voorlopige) surséance van betaling’) or otherwise be
limited in its right to dispose of its assets, and that such future shares and
rights shall not be encumbered by any limited rights (‘beperkte rechten’),
attachments (‘beslagen’) or other similar encumbrances.

 

2.5 To the extent rights governed by Netherlands Law are part of the Collateral
in which a security right is purported to be created pursuant to the Deed, such
rights are assignable (‘voor overdracht vatbaar’) within the meaning of Article
3:228 of the Netherlands Civil Code (“NCC”).

 

2.6 The Parallel Debt as defined in article 2 of the Deed is sufficiently
identifiable (‘voldoende bepaalbaar’) within the meaning of Article 3:231(2)
NCC.

 

2.7 The information in the Shareholders Register is true, complete and correct
in all respects.

 

2.8 The Resolutions are and remain in full force and effect.

 

2.9

The Credit Agreement and the confirmation agreement among Materion Advanced
Materials Technologies and Services Inc. as Pledgor, the Administrative Agent as
Pledgee and the Dutch Borrower as the Company dated as of 13 July 2011 (the
“Confirmation Agreement”, the Credit Agreement and the



--------------------------------------------------------------------------------

LOGO [g372684g99y11.jpg]

 

  Confirmation Agreement herinafter collectively the “Agreements”) are within
the power of and have been duly authorised by and signed on behalf of all
parties thereto other than the Dutch Borrower.

 

2.10 The Deed is within the power of and has been duly authorised by and signed
on behalf of all parties thereto other than the Dutch Borrower.

 

2.11 The Agreements constitute under any applicable law other than Netherlands
Law, the legal, valid and binding obligations of all parties thereto,
enforceable in accordance with its respective terms.

 

2.12 The choice of law clause contained in the Credit Agreement constitutes
under any applicable law, other than Netherlands Law, a legal, valid and binding
choice of law for the laws of the State of New York.

 

2.13 The Deed of Incorporation constitutes a valid notarial deed. There are no
defects in the incorporation (not appearing on the face of the Deed of
Incorporation) on the basis of which a court might dissolve the Dutch Borrower.

 

3. Opinion

Based upon and subject to the foregoing and subject to the qualifications listed
below and to any factual matters, documents or events not disclosed to us in the
course of our examination which, if disclosed, would shed a different light on
the information in the documents listed in paragraph 6 (including, in connection
with the Confirmation Agreement, force (bedreiging), fraud (bedrog), undue
influence (misbruik van omstandigheden) or a mistake (dwaling)), we are at the
date hereof of the following opinion:

 

3.1 The Dutch Borrower has been duly and properly incorporated and is validly
existing under Netherlands Law as a legal entity in the form of a private
company with limited liability (‘besloten vennootschap met beperkte
aansprakelijkheid’).

 

3.2 The Dutch Borrower has the corporate power and authority and legal right and
has taken all corporate action as required by its articles of association
(‘statuten’) and by Netherlands Law to execute and deliver the Agreements and to
perform its obligations thereunder.

 

3.3 The Agreements have been duly executed by the Dutch Borrower.

 

3.4 The Deed constitutes a valid right of pledge (‘pandrecht’) on the Collateral
as defined therein, in favor of the Pledgee as defined therein, which right of
pledge will be enforceable in the Netherlands in accordance with its terms. The
validity and enforceability of the right of pledge created under the Deed will
not be affected by reason only of the implementation of the amendments to the
Existing Credit Agreement as a consequence of the execution of the Credit
Agreement.

 

3.5 The contractual obligations of the Dutch Borrower under the Agreements are
enforceable against it in the Netherlands, provided that the remedy of specific
performance of obligations may not always and in all circumstances be available
in the Netherlands.

 

3.6 To the extent the Agreements provide for any contractual obligations of the
Dutch Borrower as defined therein, such obligations will be the legal, valid and
binding obligations of such Dutch Borrower, enforceable in the Netherlands in
accordance with their respective terms and the applicable provisions of
Netherlands Law, provided that the remedy of specific performance of obligations
may not always and in all circumstances be available in the Netherlands.

 

3.7 Entering into the Agreements by the Dutch Borrower and the performance by
the Dutch Borrower of its obligations thereunder does not and will not violate
the Dutch Borrower’s present articles of association (‘statuten’) and does not
in itself violate Netherlands Law.

 

3.8 The choice of the law of the State of New York as the law governing the
Credit Agreement is valid and binding under Netherlands Law.



--------------------------------------------------------------------------------

LOGO [g372684g99y11.jpg]

 

 

3.9 A final and binding court decision by the Supreme Court of the State of New
York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, which
is enforceable in the United States of America as provided for in the Credit
Agreement will be recognised and given effect by the Netherlands courts.

 

3.10 No authorization, consents or approvals and no licenses or orders from or
notices to or filings with any regulatory or other authority, governmental body
of the Netherlands or the Netherlands courts are required to ensure the validity
and enforceability of the Agreements, or their admissibility in evidence in the
Netherlands courts.

 

4. Qualifications

The opinions expressed above are subject to the following qualifications:

 

4.1 The information with respect to the Dutch Borrower contained in the Extracts
(as defined below) and our inquiries of today over the telephone with the
District Court in Amsterdam (the Netherlands) support but do not constitute
conclusive evidence of the corporate status, the solvency or other matters
reflected in them relating to the Dutch Borrower. In particular, no conclusive
evidence can be obtained that the Dutch Borrower has not (i) been dissolved
(ontbonden), (ii) ceased to exist pursuant to a merger (‘fusie’) or a demerger
(‘splitsing’), (iii) had its assets placed under administration (‘onder bewind
gesteld’), or (iv) been declared bankrupt (‘failliet verklaard’), been granted a
(preliminary) suspension of payments (‘(voorlopige) surséance van betaling
verleend’) or (v) been made subject to similar insolvency proceedings in other
jurisdictions.

 

4.2 The opinions expressed herein may be effected or limited by the provisions
of any applicable bankruptcy, insolvency, reorganisation, moratorium or other
similar laws or procedures now or hereinafter in effect, relating to or
affecting the enforcement or protection of creditors rights, except that the
enforcement of a right of pledge created by the Deed will not be affected by a
bankruptcy (‘faillissement’) or suspension of payments (‘surséance van
betaling’) of the Dutch Borrower under the Dutch Bankruptcy Act
(‘Faillissementswet’), subject, however, to the immediately following sentence.
Enforcement of rights against a party (such as the Dutch Borrower) which has
been declared bankrupt (‘in staat van faillissement verklaard’), or is granted a
(preliminary) suspension of payments (‘(voorlopige) surséance van betaling
verleend’), may be suspended by a court for a period not exceeding four months.

 

4.3 Under Netherlands Law, a legal act (‘rechtshandeling’) performed by a person
or entity may be nullified by (i) any of its creditors, or (ii) its bankruptcy
trustee (‘curator’), if (a) it performed the act without an obligation to do so
(‘onverplicht’), (b) the creditor concerned or (in the case of a bankruptcy) any
creditor was prejudiced as a consequence of the act, and (c) at the time the act
was performed both the person or entity and (unless the act was for no
consideration (‘om niet’)) the party with or towards which it acted, knew or
should have known that one or more of its creditors (present or future) would be
prejudiced. In the case of a legal entity’s bankruptcy, its bankruptcy trustee
may nullify its performance of any due and payable obligation (‘opeisbare
schuld’), if (d) the recipient of such performance knew that a petition for
bankruptcy had been filed, or (e) the performance of the obligation resulted
from consultation between it and the recipient with the intent to give
preference to the latter over the legal entity’s other creditors.

 

4.4 Under Netherlands Law, notwithstanding the recognition of the laws of the
State of New York as the governing law of the Credit Agreement:

 

  •  

A Netherlands court may give effect to mandatory rules of the laws of another
jurisdiction (including its own) with which the situation has a close
connection, if and insofar as, under the laws of that other jurisdiction those
rules must be applied whatever the chosen law;



--------------------------------------------------------------------------------

LOGO [g372684g99y11.jpg]

 

 

  •  

The application of the laws of the State of New York may be refused if it is
manifestly incompatible with the public policy of the Netherlands (‘ordre
public’);

 

  •  

Regard will be had to the law of the jurisdiction in which performance takes
place in relation to the manner of performance and the steps to be taken in the
event of defective performance.

Unless otherwise stated in this opinion letter and on the face of the Credit
Agreement, we have no reason to believe that (i) the Credit Agreement will give
rise to situations where mandatory rules of Netherlands law will prevail over
the chosen law of the Credit Agreement, or (ii) a provision of the Credit
Agreement will be deemed manifestly incompatible with the public policy of the
Netherlands.

 

4.5 Under Netherlands Law, when applying Netherlands Law as the law governing
the Confirmation Agreement:

 

  •  

effect may be given to the law of another jurisdiction with which the situation
has a close connection, if and insofar as, under the laws of that other
jurisdiction those rules must be applied whatever the chosen law;

 

  •  

Regard will be had to the law of the jurisdiction in which performance takes
place in relation to the manner of performance and the steps to be taken in the
event of defective performance.

 

4.6 The binding effect and enforceability of the Confirmation Agreement may be
affected by rules of Netherlands Law which generally apply to contractual
arrangements like the Confirmation Agreement, including (without limitation) the
requirements of reasonableness and fairness (‘redelijkheid en billijkheid’) and
rules relating to force majeure.

 

4.7 Pursuant to Article 7 of Book 2 of the Netherlands Civil Code, any
transactions entered into by legal entities (such as the Dutch Borrower) may be
nullified by the legal entity itself or its bankruptcy trustee if the objects of
such entity were transgressed thereby and the other party to the transaction
knew or should have known this without independent investigation (‘wist of
zonder onderzoek behoorde te weten’). The Netherlands Supreme Court has ruled
that in determining whether the objects of a legal entity are transgressed, not
only the description of such objects in the articles of association (‘statuten’)
is decisive, but all (relevant) circumstances must be taken into account, in
particular whether the interests of the legal entity were served by the
transaction. On the face of the Agreements, we have no reason to believe that
entering into the Agreements by the Dutch Borrower would be a violation of its
objects clause as contained in its articles of association, and therefore, be
considered ultra vires. However, we cannot assess whether there are other
relevant circumstances that must be taken into account, in particular whether
the interests of the Dutch Borrower are served by entering into the Agreements.
Most authoritative legal writers, however, take the view that the acts of a
legal entity should be both (a) within the objects clause as contained in the
articles of association of such legal entity, or considered secondary thereto
(‘secundaire handeling’), and (b) in the actual interests of such legal entity
in the sense that such acts must be conducive to the realisation of the objects
of such legal entity as laid down in its articles of association.

 

4.8 To the extent Netherlands Law is applicable, any provision in the Agreements
to the effect that such agreements or any of the provisions thereof shall be
binding on the assigns or successors of any party thereto will not be
enforceable in the absence of an agreement to that effect with any such assign
or successor.

 

4.9

In order to obtain a judgment that can be enforced in the Netherlands against
the Dutch Borrower, the dispute will have to be re-litigated before the
competent Netherlands Court. This court will have discretion to attach such
weight to the judgment of the Supreme Court of the State of New York sitting in
New York County and of the United States District Court of the Southern District
of New York, and any appellate court from any thereof, as it deems appropriate.
Given the submission by the Dutch Borrower to the (non-exclusive) jurisdiction
of the Supreme Court of the State of New York sitting in New York County and of



--------------------------------------------------------------------------------

LOGO [g372684g99y11.jpg]

 

  the United States District Court of the Southern District of New York in the
Credit Agreement, the Netherlands Courts can be expected to give conclusive
effect to a final and enforceable judgment of such courts without re-examination
or re-litigation of the substantive matters adjudicated upon. This would require
(i) proper service of process to have been given, (ii) the proceedings before
such court to have complied with principles of proper procedure (‘behoorlijke
rechtspleging’), and (iii) such judgment not being contrary to the public policy
of the Netherlands.

 

4.10 In accordance with Netherlands Law, a power of attorney can only be made
irrevocable to the extent its object is the performance of legal acts
(‘rechtshandelingen’) in the interest of the representative appointed thereby or
of a third party. On the face of the Agreements we have no reason to believe
that the objects of any of the powers of attorney contained therein are not in
the interests of such representatives or third parties. The competent
Netherlands court may at the request of the principal cancel the irrevocable
power of attorney or mandate granted by the Dutch Borrower, including but not
limited to the appointment of an agent for service of process (to the extent
that it can be considered a power of attorney).

 

4.11 A power of attorney or mandate granted by the Dutch Borrower, including but
not limited to the appointment of an agent for service of process (to the extent
that it can be considered a power of attorney) will terminate upon the
bankruptcy or become ineffective upon the suspension of payments of the Dutch
Borrower.

 

4.12 The enforcement in a Netherlands court of the Agreements and of foreign
judgments is subject to Netherlands Law and to the rules of civil procedure as
applied by Netherlands courts.

 

5. Reliance

 

5.1 This opinion letter speaks as of its date. It is addressed solely to you and
your permitted successors and assigns. It may only be relied upon by you in
connection with the Opinion Documents as described in paragraph 6 and on the
condition that you accept that the legal relationship between yourselves and
BarentsKrans, a public company limited by shares (‘naamloze vennootschap’), is
governed by Netherlands Law and by BarentsKrans’ General Terms and Conditions, a
copy of which is attached to this opinion letter as Annex B.

 

5.2 This opinion letter is strictly limited to the matters stated in it and may
not be read as extending by implication to any matters not specifically referred
to in it. Its contents may not be quoted, otherwise included, summarised or
referred to in any publication or document or disclosed to any other party, for
any purpose, without our prior written consent. A copy may, however, be provided
to (i) your legal advisers solely for the purpose of the Agreements and of
giving their opinions in connection therewith and subject to the restrictions
set forth in this paragraph 5, (ii) bank examiners and regulators in connection
with their review of your activities and (iii) prospective participants and
assignees under the Credit Agreement subject to the restrictions set forth in
this paragraph 5.

 

6. Opinion Documents

 

6.1 An executed copy of the Credit Agreement dated as of 13 July 2011.

 

6.2 An executed copy of the Confirmation Agreement dated as of 13 July 2011.

 

6.3 A true copy of the deed of pledge on shares in the capital of the Dutch
Borrower (f/k/a/ Williams Advanced Materials (Netherlands) B.V.), reference
82032908 AMS C 655700 / 6 and dated as of 29 November 2007.

 

6.4 A certified copy of the deed of incorporation (‘akte van oprichting’) of the
Dutch Borrower dated 29 May 2002, stating that the declaration of no-objection
from the Minister of Justice in the Netherlands was obtained on 27 May 2002 (the
“Deed of Incorporation”).



--------------------------------------------------------------------------------

LOGO [g372684g99y11.jpg]

 

 

6.5 A certified copy of the articles of association (‘statuten’) of the Dutch
Borrower as last amended on 3 March, 2011.

 

6.6 A photocopy of the Dutch Borrower’s shareholders’ register (the
“Shareholders’ Register”).

 

6.7 An extract dated 8 July 2011 and an electronic extract as of the date hereof
from the Trade Register of the Chamber of Commerce and Industry for Amsterdam
relating to the Dutch Borrower (the “Extracts”).

 

6.8 A photocopy of a signed resolution dated as of 12 July 2011 of the board of
directors of the Dutch Borrower, whereby it is resolved that the Dutch Borrower
shall enter into the Agreements to which it is a party.

 

6.9 A photocopy of a signed shareholders’ resolution dated as of 12 July 2011 of
the shareholders of the Dutch Borrower, whereby the intended resolution by the
Dutch Borrower’s board of directors is approved (the resolutions referred to in
6.8 and 6.9 collectively the “Resolutions”).

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

LOGO [g372684g99y11.jpg]

 

Yours faithfully,

 

LOGO [g372684g04w43.jpg]   LOGO [g372684g27q80.jpg]

BarentsKrans N.V.



--------------------------------------------------------------------------------

LOGO [g372684g99y11.jpg]

 

Annex A

 

1. JPMorgan Chase Bank, N.A. as Administrative Agent and as Lender;

 

2. Bank of America, N.A., Keybank National Association and Wells Fargo, National
Association, as Co-Syndication Agents and as Lenders;

 

3. RBS Citizens, N.A. as Lender;

 

4. Fifth Third Bank as Lender;

 

5. The other Lenders from time to time party to the Credit Agreement.



--------------------------------------------------------------------------------

LOGO [g372684g99y11.jpg]

 

Annex B

[General Terms and Conditions]



--------------------------------------------------------------------------------

 

LOGO [g372684g98g65.jpg]

 

General Terms and Conditions BarentsKrans      June 2006   

 

I BarentsKrans N.V. (“BarentsKrans”) is a public limited company (naamloze
vennootschap). Next to the name mentioned in the articles of association, the
public limited company uses BarentsKrans as its trade name.

II 1. A professional services agreement will only be concluded after
BarentsKrans has accepted the client’s instructions. For the purposes of
concluding a professional services agreement, BarentsKrans can be represented
only by its attorneys at law and (junior) civil law notaries and by personnel
holding written authorization.

2. Instructions will be accepted and handled by BarentsKrans only, even if it is
a client’s explicit or implicit intention to have his instructions handled by a
particular person.

3. BarentsKrans will confer with the client as far as possible before engaging
any third parties. BarentsKrans does not accept any liability for any
shortcomings on the part of such third parties.

III Sections 404 and 407 (2) of Book 7 of the Netherlands Civil Code are not
applicable.

IV 1. BarentsKrans’ liability to clients and third parties for any damages
arising from or relating to the performance of a services agreement is limited
to the amount paid out in the case in question under the professional liability
insurance policy/policies taken out by BarentsKrans, plus the deductible which
under the policy conditions will not be borne by the insurers. Information about
our professional liability insurance will be sent upon request.

2. If and to the extent that no payment is made under the policy/policies
referred to, for any reason whatsoever, BarentsKrans liability is limited to the
amount of the fee charged by BarentsKrans for the work in question, subject to a
maximum of

€ 100,000, and a maximum of € 50,000 for its liability to third parties.

3. The limitation of liability also applies if BarentsKrans is liable for the
errors made by third parties engaged by BarentsKrans or if the equipment,
software, data files, registers or any other items (none excluded) used by
BarentsKrans for the purposes of performing the services agreement do not
function properly.

4. The client authorizes BarentsKrans to accept – on the client’s behalf – any
limitations of liability of third parties.

V The client will hold BarentsKrans harmless against any and all claims made by
third parties and the costs of legal assistance, pertaining in any way to the
services provided for the client.

VI 1. The client is required to pay a fee, plus out-of-pocket expenses, office
expenses (a percentage of the fee charged) and VAT, for the performance of a
services agreement.

2. If the performance of a services agreement covers a period of more than one
month, interim invoices may be billed for the services rendered.

3. BarentsKrans is entitled at any time to request the client to pay a deposit.
Any deposits received will be set off against the final invoice.

4. BarentsKrans is entitled as per January 1 of each year to alter its fee in
proportion to the time billed according to the hourly rates fixed by
BarentsKrans.

VII 1. Amounts billed by BarentsKrans must be paid within 14 days of the billing
date. If the period allowed for payment is exceeded, the client will be in
default by operation of law and will be liable to pay default interest at a rate
equal to the current statutory interest rate.

2. If BarentsKrans takes debt collection measures to obtain payment

from a defaulting client, the costs incurred on that account will be payable by
the client, subject to a minimum of 10% of the outstanding bill.

3. The client is not entitled to defer payment or to set off any amounts.

VIII 1. These General Terms and Conditions are stipulated also on behalf of
those who work for the public limited company or have done so in the past.

2. Any and all agreements between the client and BarentsKrans are governed by
the laws of The Netherlands.

3. Disputes are subject to the exclusive jurisdiction of the competent courts in
the district of The Hague, The Netherlands. BarentsKrans is also entitled to
submit disputes to the competent courts in the client’s place of residence.

4. These General Terms and Conditions are available in English and Dutch. If
there is any discrepancy between the English text and the Dutch text, the latter
shall be binding.

5. BarentsKrans is entitled to amend these General Terms and Conditions at any
point in time. The most recent version of the General Terms and Conditions is
accessible via BarentsKrans’ website (www.barentskrans.nl).

IX Unless otherwise agreed in writing before a services agreement is concluded,
these General Terms and Conditions govern all professional services agreements.

 



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated                     , 20     (this
“Supplement”), by and among each of the signatories hereto, to the Amended and
Restated Credit Agreement, dated as of July 13, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Materion Corporation (the “Company”), Materion Advanced Materials
Technologies and Services Netherlands B.V., the other Foreign Subsidiary
Borrowers from time to time party thereto, the Lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment and/or one or more tranches of
Incremental Term Loans under the Credit Agreement by requesting one or more
Lenders to increase the amount of its Commitment and/or to participate in such a
tranche;

WHEREAS, the Company has given notice to the Administrative Agent of its
intention to [increase the Aggregate Commitment] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.20; and

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Commitment] [and]
[participate in a tranche of Incremental Term Loans] under the Credit Agreement
by executing and delivering to the Company and the Administrative Agent this
Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall [have its
Commitment increased by $[        ], thereby making the aggregate amount of its
total Commitments equal to $[        ]] [and] [participate in a tranche of
Incremental Term Loans with a commitment amount equal to $[        ] with
respect thereto].

2. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER] By:    

Name:

 

Title:

 

Accepted and agreed to as of the date first written above:

MATERION CORPORATION

 

By:    

Name:

 

Title:

 

Acknowledged as of the date first written above:

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

By:    

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated                     , 20     (this
“Supplement”), to the Amended and Restated Credit Agreement, dated as of
July 13, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Materion Corporation (the
“Company”), Materion Advanced Materials Technologies and Services Netherlands
B.V., the other Foreign Subsidiary Borrowers from time to time party thereto,
the Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may [extend Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Company and the Administrative Agent, by
executing and delivering to the Company and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Commitment with respect to Revolving
Loans of $[        ]] [and] [a commitment with respect to Incremental Term Loans
of $[        ]].

2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

[            ]

4. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING LENDER] By:    

Name:

 

Title:

 

Accepted and agreed to as of the date first written above:

MATERION CORPORATION

 

By:     Name:   Title:  

Acknowledged as of the date first written above:

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

By:     Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT E

LIST OF CLOSING DOCUMENTS

MATERION CORPORATION

CERTAIN FOREIGN SUBSIDIARY BORROWERS

CREDIT FACILITIES

July 13, 2011

LIST OF CLOSING DOCUMENTS1

A.    LOAN DOCUMENTS

 

1. Amended and Restated Credit Agreement (the “Credit Agreement”) by and among
Materion Corporation, an Ohio corporation (the “Company”), Materion Advanced
Materials Technologies and Services Netherlands B.V., the other Foreign
Subsidiary Borrowers from time to time parties thereto (collectively with the
Company, the “Borrowers”), the institutions from time to time parties thereto as
Lenders (the “Lenders”) and JPMorgan Chase Bank, N.A., in its capacity as
Administrative Agent for itself and the other Lenders (the “Administrative
Agent”), evidencing a revolving credit facility to the Borrowers from the
Lenders in an initial aggregate principal amount of $325,000,000.

 

      SCHEDULES

Schedule 2.01

   —    Commitments

Schedule 2.02

   —    Mandatory Cost

Schedule 2.06

   —    Existing Letters of Credit

Schedule 3.01

   —    Subsidiaries

Schedule 6.01

   —    Existing Indebtedness

Schedule 6.02

   —    Existing Liens

Schedule 6.04

   —    Existing Investments       EXHIBITS

Exhibit A

   —    Form of Assignment and Assumption

Exhibit B-1

   —    Form of Opinion of U.S. Loan Parties’ Counsel

Exhibit B-2

   —    Form of Opinion of Dutch Borrower’s Counsel

Exhibit C

   —    Form of Increasing Lender Supplement

Exhibit D

   —    Form of Augmenting Lender Supplement

Exhibit E

   —    List of Closing Documents

Exhibit F-1

   —    Form of Borrowing Subsidiary Agreement

Exhibit F-2

   —    Form of Borrowing Subsidiary Termination

 

2. Notes executed by the initial Borrowers in favor of each of the Lenders, if
any, which has requested a note pursuant to Section 2.10(e) of the Credit
Agreement.

 

3. Amended and Restated Guaranty executed by the initial Subsidiary Guarantors
(collectively with the Borrowers, the “Loan Parties”) in favor of the
Administrative Agent

 

1  Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Company
and/or Company’s counsel



--------------------------------------------------------------------------------

4. Amended and Restated Pledge and Security Agreement executed by the Loan
Parties, together with, pledged instruments and allonges, stock certificates,
stock powers executed in blank, pledge instructions and acknowledgments, as
appropriate.

 

Exhibit A

  

—

 

Legal and Prior Names; Principal Place of Business and Chief Executive Office;
FEIN; State Organization Number and Jurisdiction of Incorporation; Properties
Leased by the Grantors; Properties Owned by the Grantors; Public Warehouses or
Other Locations

Exhibit B

  

—

 

Deposit Accounts; Securities Accounts

Exhibit C

  

—

 

Letter of Credit Rights; Chattel Paper

Exhibit D

  

—

 

Patents, Copyrights and Trademarks Protected under Federal Law

Exhibit E

  

—

 

Aircraft/Engines, Ships, Railcars and Other Vehicles Governed by Federal Statute

Exhibit G

  

—

 

List of Instruments, Pledged Securities and other Investment Property

Exhibit H

  

—

 

Form of Amendment to Security Agreement

Exhibit I

  

—

 

Excluded Collateral

Exhibit J

  

—

 

Commercial Tort Claims

 

5. Confirmatory Grant of Security Interest in United States Patents made by
certain of the Loan Parties in favor of the Administrative Agent for the benefit
of the Secured Parties.

Exhibit A — Schedule of Patents

 

6. Confirmatory Grants of Security Interest in United States Trademarks made by
certain of the Loan Parties in favor of the Administrative Agent for the benefit
of the Secured Parties.

Exhibit A — Schedule of Trademarks

 

7. Amended and Restated Intercreditor Agreement between the Administrative Agent
and The Bank of Nova Scotia.

 

8. Certificates of Insurance listing the Administrative Agent as (x) lender loss
payee for the property, casualty and business interruption insurance policies of
the Initial Loan Parties, together with long-form lender loss payable
endorsements, as appropriate, and (y) additional insured with respect to the
liability insurance of the Loan Parties, together with additional insured
endorsements.

B.    UCC DOCUMENTS

 

9. UCC, tax lien and name variation search reports naming each Loan Party from
the appropriate offices in relevant jurisdictions.

 

10. UCC financing statements naming each Loan Party as debtor and the
Administrative Agent as secured party as filed with the appropriate offices in
applicable jurisdictions.

C.    CORPORATE DOCUMENTS

 

11. Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State of the
jurisdiction of its organization, since the date of the certification thereof by
such secretary of state, (ii) the By-Laws or other applicable organizational
document, as attached thereto, of such Loan Party as in effect on the date of
such certification, (iii) resolutions of the Board of Directors or other
governing body of such Loan Party authorizing the execution, delivery and
performance of each Loan Document to which it is a party, and (iv) the names and
true signatures of the incumbent officers of each Loan Party authorized to sign
the Loan Documents to which it is a party, and (in the case of the Company)
authorized to request Borrowing or the issuance of a Letter of Credit under the
Credit Agreement.



--------------------------------------------------------------------------------

12. Good Standing Certificate for each Loan Party from the Secretary of State of
the jurisdiction of its organization.

D.    OPINIONS

 

13. Opinion of Jones Day, counsel for the U.S. Loan Parties.

 

14. Opinion of BarentsKrans N.V., counsel for the Dutch Borrower.

E.    CLOSING CERTIFICATES AND MISCELLANEOUS

 

15. A Certificate signed by the President, a Vice President or a Financial
Officer of the Company certifying the following: (i) all of the representations
and warranties of the Company set forth in the Credit Agreement are true and
correct and (ii) no Default has occurred and is then continuing.

 

16. A Certificate of the chief financial officer of the Company in form and
substance satisfactory to the Administrative Agent supporting the conclusions
that, after giving effect to the Transactions, the Company and its Subsidiaries,
taken as a whole, are Solvent and will be Solvent subsequent to incurring the
indebtedness in connection with the Transactions.

F.    POST-CLOSING DOCUMENTS

 

17. Amended and Restated Mortgage executed by the applicable Loan Parties in
favor of the Administrative Agent for the benefit of the Holders of Secured
Obligations with respect to certain parcels of real Property used for mining
operations in Delta, Utah (the “Owned Properties”), together with evidence of
their recordation, including any fixture filings.

 

18. Mortgage Instruments.

 

19. Foreign pledge agreements and related instruments, including confirmation
agreements.

 

20. Foreign pledge opinions.



--------------------------------------------------------------------------------

EXHIBIT F-1

[FORM OF]

BORROWING SUBSIDIARY AGREEMENT

BORROWING SUBSIDIARY AGREEMENT dated as of [                    ], among
Materion Corporation, an Ohio corporation (the “Company”), Materion Advanced
Materials Technologies and Services Netherlands B.V., [Name of Foreign
Subsidiary Borrower], a [                    ] (the “New Borrowing Subsidiary”),
and JPMorgan Chase Bank, N.A. as Administrative Agent (the “Administrative
Agent”).

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of July 13, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Company, the Foreign Subsidiary
Borrowers from time to time party thereto, the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A. as Administrative Agent. Capitalized terms
used herein but not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement. Under the Credit Agreement, the Lenders have
agreed, upon the terms and subject to the conditions therein set forth, to make
Loans to certain Foreign Subsidiary Borrowers (collectively with the Company,
the “Borrowers”), and the Company and the New Borrowing Subsidiary desire that
the New Borrowing Subsidiary become a Foreign Subsidiary Borrower. In addition,
the New Borrowing Subsidiary hereby authorizes the Company to act on its behalf
as and to the extent provided for in Article II of the Credit Agreement.
[Notwithstanding the preceding sentence, the New Borrowing Subsidiary hereby
designates the following officers as being authorized to request Borrowings
under the Credit Agreement on behalf of the New Subsidiary Borrower and sign
this Borrowing Subsidiary Agreement and the other Loan Documents to which the
New Borrowing Subsidiary is, or may from time to time become, a party:
[                    ].]

Each of the Company and the New Borrowing Subsidiary represents and warrants
that the representations and warranties of the Company in the Credit Agreement
relating to the New Borrowing Subsidiary and this Agreement are true and correct
on and as of the date hereof, other than representations given as of a
particular date, in which case they shall be true and correct as of that date.
[The Company and the New Borrowing Subsidiary further represent and warrant that
the execution, delivery and performance by the New Borrowing Subsidiary of the
transactions contemplated under this Agreement and the use of any of the
proceeds raised in connection with this Agreement will not contravene or
conflict with , or otherwise constitute unlawful financial assistance under,
Sections 677 to 683 (inclusive) of the United Kingdom Companies Act 2006 of
England and Wales (as amended).]5 [INSERT OTHER PROVISIONS REASONABLY REQUESTED
BY ADMINISTRATIVE AGENT OR ITS COUNSELS] The Company agrees that the Guarantee
of the Company contained in the Credit Agreement will apply to the Obligations
of the New Borrowing Subsidiary. Upon execution of this Agreement by each of the
Company, the New Borrowing Subsidiary and the Administrative Agent, the New
Borrowing Subsidiary shall be a party to the Credit Agreement and shall
constitute a “Foreign Subsidiary Borrower” for all purposes thereof, and the New
Borrowing Subsidiary hereby agrees to be bound by all provisions of the Credit
Agreement.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

[Signature Page Follows]

 

5  To be included only if a New Borrowing Subsidiary will be a Borrower
organized under the laws of England and Wales.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

MATERION CORPORATION

By:  

   

 

  Name:


Title:

 

 

[NAME OF NEW BORROWING SUBSIDIARY]

By:  

   

 

 

Name:

Title:

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:  

   

 

 

Name:

Title:

 



--------------------------------------------------------------------------------

EXHIBIT F-2

[FORM OF]

BORROWING SUBSIDIARY TERMINATION

JPMorgan Chase Bank, N.A.

as Administrative Agent

for the Lenders referred to below

10 South Dearborn Street

Chicago, Illinois 60603

Attention: [                    ]

[Date]

Ladies and Gentlemen:

The undersigned, Materion Corporation (the “Company”), refers to the Amended and
Restated Credit Agreement dated as of July 13, 2011 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Company, the Foreign Subsidiary Borrowers from time to time party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized terms used and
not otherwise defined herein shall have the meanings assigned to such terms in
the Credit Agreement.

The Company hereby terminates the status of [                    ] (the
“Terminated Borrowing Subsidiary”) as a Foreign Subsidiary Borrower under the
Credit Agreement. [The Company represents and warrants that no Loans made to the
Terminated Borrowing Subsidiary are outstanding as of the date hereof and that
all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement have been paid in full on or prior to the date hereof.]
[The Company acknowledges that the Terminated Borrowing Subsidiary shall
continue to be a Borrower until such time as all Loans made to the Terminated
Borrowing Subsidiary shall have been prepaid and all amounts payable by the
Terminated Borrowing Subsidiary in respect of interest and/or fees (and, to the
extent notified by the Administrative Agent or any Lender, any other amounts
payable under the Credit Agreement) pursuant to the Credit Agreement shall have
been paid in full; provided that the Terminated Borrowing Subsidiary shall not
have the right to make further Borrowings under the Credit Agreement.]

[Signature Page Follows]



--------------------------------------------------------------------------------

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

Very truly yours,

 

MATERION CORPORATION By:      

Name:

Title:

Copy to: JPMorgan Chase Bank, N.A.

               10 South Dearborn Street

               Chicago, Illinois 60603